Exhibit 10.6

CAMBRIDGE CROSSING

(PARCEL JK)

LEASE

FOR

CEREVEL THERAPEUTICS, LLC

FOR A PORTION OF THE BUILDING KNOWN AS

222 JACOBS STREET

CAMBRIDGE, MASSACHUSETTS

 



--------------------------------------------------------------------------------

Cerevel Therapeutics, LLC

222 JACOBS STREET

CAMBRIDGE, MASSACHUSETTS

TABLE OF CONTENTS

 

ARTICLE 1.

 

BASIC TERMS AND EXHIBITS

     1  

1.

  Defined Terms      1  

2.

  Exhibits      9  

ARTICLE 2.  

 

PREMISES AND APPURTENANT RIGHTS

     10  

2.1.

  Lease of Premises      10  

2.2.

  Appurtenant Rights      10  

2.3.

  Reservations      13  

ARTICLE 3.

 

LEASE TERM

     14  

3.1.

  Lease Term      14  

3.2.

  Building Construction and Delivery      14  

3.3.

  Extension Options      15  

ARTICLE 4.

 

RENT

     15  

4.1.

  Base Rent      15  

4.2.

  Additional Rent      15  

4.3.

  Method of Payment      16  

4.4.

  Audit Rights      17  

ARTICLE 5.

 

TAXES

     18  

5.1.

  Taxes      18  

5.2.

  Definition of “Taxes”      18  

5.3.

  Personal Property Taxes      19  

ARTICLE 6.

 

UTILITIES

     19  

6.1.

  Utilities      19  

6.2.

  Direct-Metered Utilities      20  

6.3.

  Tenant’s Separately Reimbursable Utilities      20  

6.4.

  Metering      20  

6.5.

  General Building Utilities      21  

ARTICLE 7.

 

INSURANCE

     21  

7.1.

  Tenant’s Insurance      21  

7.2.

  Action Increasing Rates      21  

7.3.

  Waiver of Subrogation      22  

 

i



--------------------------------------------------------------------------------

7.4.

  Landlord’s Insurance and Indemnity      22  

ARTICLE 8.

 

OPERATING EXPENSES

     23  

8.1.

  Operating Expenses      23  

ARTICLE 9.

 

USE OF PREMISES

     23  

9.1.

  Permitted Uses      23  

9.2.

  Indemnification      23  

9.3.

  Compliance with Legal Requirements      24  

9.4.

  Hazardous Substances      28  

9.5.

  General Building Signage      31  

9.6.

  Landlord’s Access      31  

9.7.

  Security      32  

ARTICLE 10.

 

CONDITION AND MAINTENANCE OF PREMISES AND PROPERTY

     32  

10.1.

  Condition of Premises and Property      32  

10.2.

  Tenant Property      32  

10.3.

  Landlord’s Obligations for Building Services, Repair and Maintenance      33  

10.4.

  Tenant’s Obligations for Repair and Maintenance      35  

10.5.

  Tenant Work      37  

10.6.

  Condition upon Termination      41  

ARTICLE 11.

 

SPECIALIZED EQUIPMENT

     42  

11.1.

  Equipment Locations      42  

11.2.

  Installation      43  

11.3.

  Maintenance and Operation      44  

ARTICLE 12.

 

DAMAGE OR DESTRUCTION; CONDEMNATION

     45  

12.1.

  Damage or Destruction of Premises      45  

12.2.

  Eminent Domain      47  

ARTICLE 13.

 

ASSIGNMENT AND SUBLETTING

     48  

13.1.

  Landlord’s Consent Required      48  

13.2.

  Permitted Transfers      48  

13.3.

  Consent Procedures      49  

13.4.

  Sharing of Transfer Profits      50  

13.5.

  No Release      51  

13.6.

  Additional Provisions      51  

ARTICLE 14.

 

EVENTS OF DEFAULT AND REMEDIES

     52  

14.1.

  Events of Default      52  

 

ii



--------------------------------------------------------------------------------

14.2.

  Right to Terminate      53  

14.3.

  Remedies for Default      54  

14.4.

  Late Charge      56  

14.5.

  Interest      57  

14.6.

  Lease Security      57  

14.7.

  Other Remedies      58  

14.8.

  Holdover      58  

ARTICLE 15.

 

PROTECTION OF LENDERS

     59  

15.1.

  Subordination and Superiority of Lease      59  

15.2.

  Attornment      59  

15.3.

  Rent Assignment      60  

15.4.

  Other Instruments      60  

15.5.

  Estoppel Certificates      60  

ARTICLE 16.

 

MISCELLANEOUS PROVISIONS

     61  

16.1.

  Landlord’s Consent      61  

16.2.

  Landlord’s Default      61  

16.3.

  Quiet Enjoyment      61  

16.4.

  Limitations on Liability      61  

16.5.

  Notices      62  

16.6.

  Notice of Lease      62  

16.7.

  Corporate Authority      62  

16.8.

  Joint and Several Liability      63  

16.9.

  Force Majeure      63  

16.10.

  Limitation of Warranties      63  

16.11.

  Brokers      63  

16.12.

  Applicable Law and Construction      63  

16.13.

  Project Documents      64  

 

iii



--------------------------------------------------------------------------------

Cerevel Therapeutics, LLC

222 JACOBS STREET

CAMBRIDGE, MASSACHUSETTS

This Lease (the “Lease”) is hereby entered into as of the Lease Date set forth
below by and between the undersigned Landlord and Tenant.

ARTICLE 1.

BASIC TERMS AND EXHIBITS

1. Defined Terms. The following capitalized terms used in this Lease shall have
the meanings set forth below. A reference table for all defined terms used in
this Lease is attached hereto as Exhibit K. All references in this Lease to
Sections shall mean the Sections of this Lease, unless otherwise expressly
specified.

 

1.1    Lease Date and Parties:       Lease Date:    July 3, 2019    Landlord:   
DW PROPCO JK, LLC,
a Delaware limited liability company    Tenant:    CEREVEL THERAPEUTICS, LLC, a
Delaware limited liability company 1.2      Terms related to the Building:      
Building:    The nine-(9)-story building, with two mechanical penthouse/roof
levels and an underground parking garage (the “Building Garage”), all to be
constructed by Landlord on the Building Site (as defined below) and to be known
as 222 Jacobs Street (formerly known as 250 North Street), Cambridge,
Massachusetts. The Building is currently under construction in accordance with
Section 3.2 and Exhibit B.    Building Site:    The parcel of land known as “Lot
J/ K” and more particularly described on Exhibit A. The “Building Site Plan”
refers to the detailed site plan for the Building Site attached as part of the
Base Building Plans in Exhibit B-1, subject to Exhibit B.    Property:    The
real property comprised of the Building Site, the Building, and any other
improvements from time to time located on the Building Site.    Base Building
Plans:    The construction plans, specifications, and renderings for the Base
Building Work attached in Exhibit B-1, subject to Exhibit B.

 

1



--------------------------------------------------------------------------------

          Base Building Work:    The base building work for the Building to be
performed by Landlord pursuant to the plans and specifications listed in Exhibit
B-1, as more particularly set forth in Exhibit B.    TI Work:    The Tenant Work
(as defined in Section 10.5) for the Premises to be performed by Tenant under
Exhibit B, pursuant to the final TIW Construction Documents (as defined in
Exhibit B). 1.3    Terms related to the Project:       Project:    The
development project known as Cambridge Crossing (sometimes referred to as “CX”)
and formerly known as the NorthPoint project, as heretofore and hereafter
developed in phases on portions of the Project Land pursuant to the Master Plan
Permits and other Project Documents (each term as defined in Exhibit C). The
Project, as and when fully developed, is intended to comprise a multi-building,
mixed-use campus containing commercial, retail, and residential uses pursuant to
the Master Plan Permits. The current site plan for the Project is attached
hereto as Exhibit C-1.    Project Common Areas:    The common areas and
facilities of the Project from time to time intended for use by the Building in
common with other Project buildings pursuant to the Project Documents (as
defined in Exhibit C), including, without limitation, (i) the landscaped open
space to be re-named as the “East Cambridge Common” (now or formerly known as
the “NorthPoint Common”), (ii) the landscaped open space adjacent to the
Building Site known as “Baldwin Park South”, and (iii) other common open spaces,
roadways, sidewalks, driveways and other common areas of the Project from time
to time located on the Project Land under the Project Documents. 1.4    Terms
related to the Premises:       Initial Premises:    A portion of the Building
consisting of (i) the entire rentable area of the second (2nd) floor of the
Building containing 54,322 RSF (the “Second Floor Space”), (ii) a portion of the
rentable area of the first (1st) floor of the Building containing 4,632 RSF (the
“First Floor Space”), and (iii) a portion of the equipment room located on the
first (1st) floor of the Building containing 911 RSF (the “First Floor Equipment
Room), in each case as shown on the floor plans attached hereto as Exhibit A-1
and containing a total of 59,865 RSF in the aggregate for all such spaces (as
the same may be increased under the following sentence, the “Initia l

 

2



--------------------------------------------------------------------------------

             Premises RSF”). In addition, if requested by Tenant, the Initial
Premises will further include a portion of the rentable area of the penthouse
level 1 of the Building, in a particular location mutually approved by the
parties prior to December 1, 2019, in which event the “Initial Premises RSF”
shall be increased to include the RSF of such penthouse level space, if any,
added to the Initial Premises for all purposes of this Lease (including, without
limitation, the calculation of the Base Rent, TI Allowance, and Letter of Credit
amount as provided below). The parties acknowledge that the entire penthouse
level space contains approximately 5,030 RSF (a portion of which is anticipated
to be leased by other tenants) and that any portion thereof leased by Tenant
under the preceding sentence shall not exceed Tenant’s pro rata share of the
entire penthouse level space (in the proportion that the Initial Premises RSF
bears to the Lab/Office Portion Square Footage, each as originally set forth
above), unless otherwise mutually agreed by the parties in an amendment to this
Lease setting forth the applicable RSF of the portion of the penthouse level
space so leased by Tenant hereunder, if any.    Premises:    The Initial
Premises, as the same may be expanded from time to time as provided in this
Lease and evidenced by a lease amendment duly executed by the parties. The
Premises are subject to the exclusions set forth in Section 2.1.    Premises
RSF:    The Initial Premises RSF (as defined above), as the same may be
increased by the RSF of any expansion space from time to time leased by Tenant.
   Total Building Square Footage:    Approximately 428,851 square feet,
consisting of approximately 411,860 square feet of RSF in the laboratory/office
portion of the Building (the “Lab/Office Portion Square Footage”) and
approximately 16,991 square feet of RSF in the retail portion of the Building
located on a portion of the ground floor (the “Retail Portion Square Footage”),
as listed on Exhibit A-2. The Lab/Office Portion Square Footage and the Retail
Portion Square Footage shall be subject to adjustment from time to time by
Landlord, based on the Measurement Standard, as provided in Paragraph 3.5 of
Exhibit B and in connection with Landlord’s interior demising of the spaces
within the Building from time to time comprising the laboratory/office portion
and the retail portion of the Building, respectively, and/or the conversion (if
any) of any portion of the Building common areas into rentable area of the
Building under Section 2.3 below; provided

 

3



--------------------------------------------------------------------------------

             that (i) the Premises RSF shall not be increased or decreased on
account of such changes, (ii) the calculation of Tenant’s Pro Rata Expense Share
(as defined below) shall be based on the then applicable Lab/Office Portion
Square Footage from time to time in effect as provided herein, and (iii) the
calculation of Tenant’s Pro Rata Tax Share (as defined below) shall be based on
the then applicable Total Building Square Footage (i.e., the sum of the
Lab/Office Portion Square Footage and the Retail Portion Square Footage) from
time to time in effect as provided herein.    RSF:    The Lab/Office Portion
Square Footage for the laboratory/office portion of the Building shall be based
on the BOMA International Standard Method of Measurement for Office Buildings
(2010) Legacy Method A for the rentable area of multi-tenant office buildings,
with the square footage of the Building’s common areas that serve the
laboratory/office portion of the Building (including, without limitation, the
main Building lobby, the office loading docks, bicycle and shower rooms,
penthouse level mechanical areas, and other common areas of the Building serving
the laboratory/office portion of the Building) attributed to the
laboratory/office portion of the Building (the “Measurement Standard”). The
Retail Portion Square Footage for the retail portion of the Building shall be
based on the Measurement Standard for the RSF of each retail space in the
Building, as from time to time demised by Landlord for the applicable retail
tenant.    Tenant’s Pro Rata       Tax Share:    The fraction, expressed as a
percentage, determined by dividing (x) the Premises RSF by (y) the Total
Building Square Footage. For the avoidance of doubt, based on the foregoing as
of the date hereof, the Tenant’s Pro Rata Tax Share is 13.96% (i.e., the Initial
Premises RSF divided by the Total Building Square Footage originally set forth
in Section 1.4 above), subject to adjustment as set forth in Section 1.4 above.
   Tenant’s Pro Rata       Expense Share:    The fraction, expressed as a
percentage, determined by dividing (x) the Premises RSF by (y) the Lab/Office
Portion Square Footage. For the avoidance of doubt, based on the foregoing as of
the date hereof, the Tenant’s Pro Rata Expense Share is 14.54% (i.e., the
Initial Premises RSF divided by the Lab/Office Portion Square Footage originally
set forth in Section 1.4 above), subject to adjustment as set forth in
Section 1.4 above.

 

4



--------------------------------------------------------------------------------

          Tenant’s Parking Allocation:    See Section 2.2(b). 1.5    Terms
related to the Lease Term:       Initial Term:    The period commencing on the
Commencement Date (as defined below) for the Initial Premises and expiring on
the Term Expiration Date (as defined below) for the Initial Term.    Term:   
The Initial Term, as the same may be from time to time extended for the
Extension Term under Exhibit D-1 (if any) or otherwise.    Commencement Date:   
The earlier of (i) February 17, 2020 (the “Estimated Commencement Date”) and
(ii) the date on which Tenant first occupies all or any portion of the Premises
for the regular conduct of business operations; provided however, that if
Substantial Completion (as defined on Exhibit B) of the Base Building Work
(excluding any Coordinated/Seasonal Items in the Final Punchlist as provided in
Paragraphs 10.1 and 10.2 of Exhibit B attached hereto) has not been achieved on
or before the Estimated Commencement Date, such failure prevents Tenant’s
occupancy of the Premises for the regular conduct of its business operations by
the Estimated Commencement Date, and any such delay is not a result of any
Tenant Delay (as defined on Exhibit B), then the Estimated Commencement Date
shall be deemed to be extended by one day for each day of such delay beyond the
original Estimated Commencement Date. For the avoidance of doubt, the entry by
Tenant into any portion of the Premises for purposes of installing and testing
Tenant’s FF&E (as defined in Exhibit B) or other Tenant Property therein or
performing TI Work therein under the provisions in Exhibit B (which may include
the presence of certain on-site personnel and staff comprising Tenant’s
transition team to oversee and coordinate such installation and testing of
Tenant’s FF&E or other Tenant Property and performance of TI Work) in
preparation for the commencement of its regular business operations shall not
constitute the “regular conduct of business operations” for purposes of the
preceding sentence.    Term Expiration Date for the Initial Term:    The last
day of the one hundred twentieth (120th) full calendar month following the
Commencement Date.    Lease Year:    The first (1st) Lease Year shall mean the
period commencing on the Commencement Date and ending on the date immediately
preceding the first anniversary of the Commencement Date. Each subsequent Lease
Year

 

5



--------------------------------------------------------------------------------

             shall mean each successive twelve-(12)-month period commencing on
the date that immediately follows the end of the first (1st) Lease Year and on
each anniversary of such date, provided that, the last Lease Year of the Initial
Term shall end on the Term Expiration Date set forth above.    Extension Terms:
   Two (2) extension periods of five (5) years each, as set forth in, and
subject to the provisions of, Section 3.3 and Exhibit D-1. 1.6    Base Rent (per
square foot of Premises RSF per annum):    For the Initial Premises for the
Initial Term:    For the first (1st) Lease Year, the annual Base Rent shall be
the amount equal to the product of $92.00 and the number of square feet of the
Initial Premises RSF, payable in monthly installments in accordance with Section
4.3. Effective on each anniversary of the Commencement Date, the annual Base
Rent shall be increased by an amount equal to the product of (i) three percent
(3%) and (ii) the amount of annual Base Rent payable for the immediately
preceding Lease Year. A table of the calculated amounts of annual and monthly
Base Rent for the Initial Premises RSF is set forth in Exhibit A-4.    For any
Extension Term, if applicable:    The Extension Base Rent Rate (as defined in
Exhibit D-1) for the Premises for the applicable Extension Term, as determined
pursuant to Exhibit D-1. 1.7    Other Basic Economic Terms:       Rent:    Base
Rent and Additional Rent. (See Section 4.1 and Section 4.2.)    Additional Rent:
   All amounts payable by Tenant under this Lease other than Base Rent.   
Expenses Paid by Tenant to Landlord:    See Section 4.2 for (i) Tenant’s Pro
Rata Tax Share of Taxes (as defined in Article 5), (ii) Tenant’s Pro Rata
Expense Share of Operating Expenses (as defined in Article 8 and Exhibit E-1),
and (iii) Tenant’s Separately Reimbursable Utilities (as defined in Section
6.3). For other payments of Additional Rent, see Section 10.3(c) (Additional
Services) and other applicable provisions of this Lease.

 

6



--------------------------------------------------------------------------------

   Expenses Paid Directly              by Tenant:    All Direct-Metered
Utilities from time to time provided by a Utility Service Provider directly to
the Premises. See Section 6.2.    Building Services:    See Section 10.3 and
Exhibit E.    TI Allowance:    An amount equal to $200.00 per square foot of the
Initial Premises RSF. See Exhibit B, Paragraph 11.2.    Letter of Credit:    An
amount equal to seventy five percent (75%) of the annual Base Rent for the first
(1st) Lease Year set forth in Section 1.4 above, in accordance with, and subject
to reduction as set forth in, the terms and conditions of Section 14.6. 1.8   
Appurtenant Rights:       General Common Areas:    See Section 2.2(a).   
Parking:    See Section 2.2(b).    Bicycle Room/       Shower Facilities:    See
Section 2.2(c).    Special Equipment       Installations:    See Section 2.2(d)
and Article 11.    Tenant’s Signage:    See Section 2.2(e).    Building
Conference Center:    See Section 2.2(f). 1.9    [intentionally omitted]    1.10
   Extension Options:    See Exhibit D-1. 1.11    Permitted Uses: Office use and
research and development uses (specifically including laboratory/research uses,
including vivarium uses, as described below) in conformity with all Applicable
Legal Requirements, including, as ancillary to such primary uses, employee lunch
rooms, kitchen facilities, meeting areas, and other ancillary uses of the
Premises for Tenant’s employees, visitors, and other business invitees and not
for the general public, in each case consistent with the operation of a
first-class mixed-use office and laboratory building, the Master Plan Permits,
the Project Documents, and the provisions of this Lease. Subject to Section
9.3(b) below, Tenant’s proposed laboratory/research uses (including vivarium
uses) referenced above may from time to time include the specialized facilities
shown on Tenant’s Test Fit Plans (as defined on Exhibit B) and as further
described on Exhibit B-3 attached hereto, in accordance with construction
documents from time to time prepared by Tenant and approved by Landlord in
accordance with the provisions of Exhibit B or Section 10.5, as the case may be.
As used in this Lease, “Applicable Legal Requirements” means and refers to all
federal, state, municipal and local laws, codes, ordinances, rules, regulations,
and other requirements of all governmental authorities, committees,
associations, or other

 

7



--------------------------------------------------------------------------------

             regulatory committees, agencies or governing bodies having
jurisdiction over the Property, the Premises, and Landlord or Tenant with
respect to the Property and the Premises, including without limitation the
Master Plan Permits, Environmental Laws (as defined in Section 9.4), and other
statutory and common law. 1.12    Notice Addresses:       For Landlord:    DW
Propco JK, LLC       c/o DivcoWest Properties       575 Market Street, 35th
Floor       San Francisco, CA 94105       Attn.: General Counsel       with
copies to:       DW Propco JK, LLC       c/o DivcoWest Properties       200
State Street       Boston, MA 02109       Attn.: Property Management       and
      DLA Piper LLP (US)       33 Arch Street, 26th Floor       Boston, MA 02110
      Attn.: William B. Forbush III, Esq.    For Tenant:    Before the
Commencement Date:       Cerevel Therapeutics, LLC       131 Dartmouth Street   
   Boston, MA 02116       Attn: Hunter Crittenden       After the Commencement
Date:       Cerevel Therapeutics, LLC       222 Jacobs Street       Cambridge,
MA                           Attn: Hunter Crittenden       In addition, for any
Default Notice       under Section 14.1(f), see the       last grammatical
paragraph of       Section 14.1 below. 1.13    Broker(s):    Jones, Lang,
LaSalle 1.14    Property Manager:    DivcoWest Real Estate Services, LLC

 

8



--------------------------------------------------------------------------------

2. Exhibits. The following Exhibits are attached to this Lease and shall be
incorporated into this Lease by reference. All references in this Lease to
Exhibits shall mean the Exhibits attached to this Lease, unless otherwise
expressly specified.

 

           Exhibit A:    Building Site   Exhibit A-1:    Premises Floor Plans  
Exhibit A-2:    Building Stacking Chart   Exhibit A-3:    Location of Tenant’s
Emergency Generator   Exhibit A-4:    Table of Base Rent for Initial Premises  
Exhibit B:    Base Building Construction and TI Work Letter   Exhibit B-1:   
Base Building Plans   Exhibit B-2:    Scope of Base Building Work   Exhibit B-3:
   Tenant’s Test Fit Plan and Description of Specialized Facilities   Exhibit
B-4:    Construction Schedule   Exhibit B-5:    Form of Confirmation of
Commencement Date   Exhibit B-6:    General Requirements for Tenant Work
Construction Documents   Exhibit B-7:    Building Measurement Calculations  
Exhibit B-8:    [intentionally omitted]   Exhibit B-9:    Tenant Green Building
Guidelines   Exhibit B-10:    [intentionally omitted]   Exhibit C:    Project  
Exhibit C-1:    Project Site Plan   Exhibit D-1:    Extension Options   Exhibit
E:    Building Services   Exhibit E-1:    Operating Expenses and Exclusions  
Exhibit E-2:    Building Rules and Regulations   Exhibit E-3:    Project Permit
Requirements   Exhibit F:    Tenant Insurance   Exhibit F-1:    Tenant Work
Insurance Schedule   Exhibit G:    Letter of Credit Requirements   Exhibit H:   
[intentionally omitted]   Exhibit I:    Form of Notice of Lease   Exhibit J:   
Form of Lender’s Subordination, Nondisturbance and Attornment      Agreement  
Exhibit K:    Reference Table for Defined Terms

 

9



--------------------------------------------------------------------------------

ARTICLE 2.

PREMISES AND APPURTENANT RIGHTS

2.1. Lease of Premises. Landlord hereby leases the Premises to Tenant, and
Tenant hereby leases the Premises from Landlord, for the Term set forth herein,
upon and subject to the terms and conditions of this Lease. The Premises exclude
(a) the exterior walls, windows, and roof of the Building, (b) the base building
mechanical and service rooms within the Building, (c) the base building
equipment and systems installed by Landlord as part of the Base Building Work,
including without limitation base building pipes, ducts, conduits, wires and
appurtenant fixtures located within the Building or on the Building Site and
serving the Building and/or other parts of the Property, whether exclusively or
in common, and (d) the common areas serving the Building. If the Premises
include less than the entire rentable area of any floor of the Building, then
the Premises shall also exclude the common corridors, common elevator lobbies,
and common restrooms located on such floor.

2.2. Appurtenant Rights. During the Term, Tenant shall have, as appurtenant to
its lease of the Premises, the rights, in common with others and subject to the
terms of this Lease, to use the following facilities serving the Building, in
each case subject to the applicable nondiscriminatory rules and regulations
regarding the particular manner and times of operation and use. Tenant shall be
permitted access to the Premises (and to the common areas of the Building used
for access and egress from the Building) on a 24-hour-per-day, 7-day-per-week,
and 52-week-per-year basis during the Term, subject to the terms and conditions
of this Lease.

(a) General Common Areas. During the Term, Tenant shall have (i) the
non-exclusive right, in common with Landlord and other tenants of the Building,
to use the loading dock and other common facilities from time to time serving
the laboratory/office portion of the Building located on the Building Site (it
being acknowledged that Landlord may also use such facilities in connection with
performing its service, repair, and other obligations for the Building under
this Lease) and (ii) the non-exclusive right to use the Project Common Areas
under the Project Documents that serve the Building in common with others, in
each case for their customary, intended purposes and subject to the Project
Documents, the Master Permits, and the terms and provisions of this Lease.

(b) Parking. During the Term, Tenant shall have the right to use Tenant’s
Parking Allocation (as defined below) of the parking spaces in the Building
Garage (as defined in the Base Building Work in Exhibit B) for daily and
transient parking of passenger cars by Tenant’s employees, visitors, and other
business invitees on the following terms and conditions. “Tenant’s Parking
Allocation” for the Initial Premises shall mean a total of thirty-nine
(39) parking spaces. All of such spaces within Tenant’s Parking Allocation shall
be for unreserved parking spaces in the Building Garage, provided that Tenant
shall have a one-time right, which Tenant may exercise by giving notice to
Landlord no later than November 1, 2019, to request that Landlord designate a
specified number of reserved spaces within Tenant’s Parking Allocation (which
may be for Tenant employees or visitor spaces and, if requested by Tenant, shall
be specifically labeled by Landlord for such purposes) in mutually acceptable
location(s) within the Building Garage for Tenant’s use during the Term. The
total number of parking spaces available for Tenant’s use under this
Section 2.2(b) is referred to as “Tenant’s Parking Spaces .” Tenant shall use
the access cards issued by Landlord or the Building Garage operator for Tenant’s
Parking Spaces only for use by Tenant’s designated employees, visitors, and
other business invitees (including Tenant’s subtenants, if applicable) from time
to time working at or visiting the Premises and shall be solely responsible for
allocating such access cards among such users as Tenant may from time to time so
designate. During the Term, Tenant shall pay to Landlord or its designated
Building Garage operator the monthly parking charge per parking space for
Tenant’s Parking Spaces, at the then prevailing rate from time to time
established by Landlord or the Building Garage operator for unreserved or
reserved spaces in the Building Garage (which rate shall be generally consistent
with the then prevailing rate for

 

10



--------------------------------------------------------------------------------

unreserved or reserved parking spaces in Comparable Mixed-Use Laboratory/Office
Buildings (as defined in Section 7.1), as reasonably determined by Landlord or
the Building Garage operator from time to time based on periodic surveys of such
market rates) in advance on the first day of each calendar month of the Term
(pro-rated for any partial month at the commencement of the Term). Tenant’s use
of the Building Garage under this Section 2.2(b) shall comply with Applicable
Legal Requirements and the Rules and Regulations (as defined in Section 9.1) for
Building tenants’ use of parking spaces in the Building Garage.

(c) Bicycle Room and Showers. As part of the Base Building Work, Landlord shall,
at Landlord’s sole cost and expense, construct on the ground floor of the
Building a bicycle storage facility and associated showering/changing rooms as
set forth in the Base Building Plans. Such facilities shall be used in common by
Tenant and other Building tenants and their employees, visitors, and other
business invitees from time to time working at or visiting the Premises. Subject
to the exclusions and adjustments set forth in Exhibit E-1, all costs incurred
by Landlord in cleaning, operating, maintaining, and repairing such facilities
shall be included in Operating Expenses, including without limitation the costs
of repairing and (as determined by Landlord after their initial installation
under Exhibit B) replacing from time to time any lockers or related equipment in
such facilities during the Term. Such facilities shall remain operational for
the duration of the Term, subject to (i) temporary closures due to repairs or
alterations from time to time during the Term (with Landlord undertaking
reasonable efforts to limit the duration of such temporary closures and to
provide advance notice to Tenant of the same) and (ii) Landlord’s right from
time to time to change the location of such facilities to other comparable space
within the Building.

(d) Tenant’s Special Equipment. During the Term, Tenant shall have the right, at
its sole cost and expense, to install and maintain Tenant’s mechanical,
telecommunications, and other equipment in certain designated portions of the
Building outside the Premises, all as more particularly provided in Article 11.

(e) Tenant’s Signage. During the Term, (i) provided that and for so long as the
Tenant originally named herein (or its Permitted Transferee) leases the Premises
and has not assigned the Lease or entered into one or more subleases for more
than fifty percent (50%) of the Premises in the aggregate (other than to a
Permitted Transfer under Section 13.2), Tenant shall have the non-exclusive
right, at its sole cost and expense, to list its name on a sign installed by
Landlord at or near the main entrance to the Building for listing the names of
Building tenants (the “Building Main Entrance Sign”) , in such size, location,
materials, and other particulars as may be reasonably specified or approved by
Landlord for such multi-tenant Building signage, and (ii) Tenant shall have the
right, at its sole cost and expense, to place a sign identifying its name and
logo in a location inside the entrance to the First Floor Space (“Tenant’s First
Floor Entrance Sign”), in su ch size, location, materials, and other particulars
reasonably specified or approved by Landlord for such signage (which will be
visible from the Building’s main entrance lobby). Collectively, Tenant’s signa
ge on the Building Main Entrance Sign and Tenant’s First Floor Entrance Sign are
referred to herein as the “Tenant’s Signage”.

The installation and/or listing of all such Tenant’s Signage shall be made in
accordance with and subject to the following requirements. All Tenant’s Signage
shall comply with the Master Plan Permits and other Applicable Legal
Requirements and shall be consistent, in Landlord’s good faith determination,
with first-class tenant signage in a first-class multi-tenant laboratory/office
building in the East Cambridge market, taking into account its prominent
visibility (the “First-Class Signage Standard”). Subject to the provisions of
this Section 2.2(e), Landlord shall be responsible for obtaining all
governmental permits and approvals required under the Master Plan Permits and
applicable Legal Requirements for the installation of the Building Main Entrance
Sign and for placing Tenant’s name on the Building Main Entrance Sign in the
particular size, location, materials, and other particulars specified

 

11



--------------------------------------------------------------------------------

by Landlord in compliance with the lease for other space in the Building entered
into prior to the Lease Date; provided that Tenant shall be responsible for the
out-of-pocket costs incurred by Landlord in connection with the placement of
Tenant’s name on such Building Main Entrance Sign. Prior to installing the
Tenant’s First Floor Entrance Sign, Tenant shall submit to Landlord for its
review and approval (which shall not be withheld or unreasonably conditioned or
delayed following Tenant’s submission if such signage complies with the
requirements of this Section 2.2(e)) detailed construction plans and
specifications for the Tenant’s First Floor Entrance Sign showing the location,
size, height, graphics, materials, electric lighting, manner of installation,
and other details of the proposed signage installation. Tenant shall be solely
responsible, at its sole cost and expense, for installing, maintaining,
operating, and repairing Tenant’s First Floor Entrance Sign in compliance with
all Applicable Legal Requirements and in accordance with the First-Class Signage
Standard. Tenant shall be responsible for obtaining all governmental permits and
approvals required under the Master Plan Permits and Applicable Legal
Requirements for the installation of Tenant’s First Floor Entrance Sign.
Landlord shall cooperate, in its capacity as owner of the Property as may be
reasonably requested by Tenant in connection with applications for approvals
from municipal authorities under the Master Plan Permits and Applicable Legal
Requirements for Tenant’s First Floor Entrance Sign hereunder, provided that
Tenant shall reimburse Landlord, as Additional Rent, for its reasonable,
out-of-pocket third-party expenses (if any) incurred by Landlord in connection
with such efforts. At the expiration or earlier termination of the Term (or such
earlier date on which Tenant is no longer entitled to maintain the applicable
Tenant’s Signage under the terms of this Section 2.2(e)(i)), Tenant shall remove
the applicable Tenant’s Signage (together with all related mounting brackets,
supports, fasteners, wiring, and any other signage-related equipment), repair
any damage to the Building caused by such installations and removal, and restore
the areas affected by such removal.

During the Term, Tenant shall also have the right to list its name on any
multi-tenant Building directory (if any) from time to time maintained by
Landlord in the Building’s main lobby (which may be an electronic or directory
wall sign, as specified by Landlord from time to time); provided that any such
listing of Tenant’s name on a directory wall sign shall be in the particular
size, location, materials, and other particulars specified by Landlord in
compliance with the lease for other space in the Building entered into prior to
the Lease Date.

Except for the Tenant’s Signage expressly set forth in this Section 2.2(e)
above, Tenant shall not install any signage on the exterior of the Building (or
in any portion of the Premises that is visible from the exterior of the
Building) or elsewhere on the Building Site or in the Project Common Areas.

(f) Building Conference Center. During the Term, if and for so long as Landlord
elects to construct and operate a shared conference room serving Building
tenants in common, Tenant will have the right to use, in common with others, the
shared-use conference center. Any such conference center facilities shall be
used in common by Tenant and other Building tenants and their respective
employees, visitors, and other business invitees from time to time working at or
visiting the Premises or other Building tenant’s premises. Landlord shall
establish reasonable operational protocols for reserving the use of such
facilities for particular events in advance subject to the priority rights
granted to other tenants of the Building prior to the Lease Date. Subject to the
exclusions and adjustments set forth in Exhibit E-1, the costs incurred by
Landlord with respect to such facilities shall be included in Operating
Expenses. Such facilities shall be subject to (i) temporary closures due to
repairs, alterations with Landlord undertaking reasonable efforts to limit the
duration of such temporary closures and to provide advance notice to Tenant of
the same, and (ii) (if applicable) Landlord’s right from time to time to
relocate such facilities to other space of comparable size in the Building or to
discontinue such shared conference room at any time in its sole discretion.

 

12



--------------------------------------------------------------------------------

(g) East Cambridge Common and Baldwin Park South. Reference is made to the East
Cambridge Common (or NorthPoint Common) as shown on the Project Site Plan, which
is located across the street from the Building and serves as a common facility
for the Project, and to Baldwin Park South, which is adjacent to the Building
Site and serves as a common facility for the Project. The open spaces in East
Cambridge Common and Baldwin Park South are collectively and severally referred
to herein the “Open Spaces”. As owner of the Building Site, Landlord shall make
available to Tenant and other Building tenants such non-exclusive rights, in
common with other Project owners and other users of the Project Common Areas, as
Landlord has under the Project Documents to use the Open Spaces for their
intended purposes, in accordance with and subject to the applicable Project
Documents, the Master Permits, and Applicable Legal Requirements. During the
Term, if Tenant from time to time requests to hold a company event in a portion
of the Open Spaces from time to time designated for such types of events (which
may be seasonal), Landlord will use reasonable efforts to coordinate such
requested use, subject to availability and in compliance with the applicable
Project Documents, the Master Permits, and Applicable Legal Requirements,
including without limitation the applicable rules and regulations promulgated
under the Project Documents with respect to such uses of the Open Spaces. Tenant
shall comply with all of the foregoing requirements with respect any such use of
the Open Spaces, shall provide such insurance certificates as may be required
for the particular use in question, and shall be responsible for all costs
incurred in connection with such use of the Open Spaces, including without
limitation costs of preparing the site, event security, and cleaning up after
such event. To the extent that any such costs are charged to Landlord under the
applicable Project Documents, Tenant shall pay such charges to Landlord within
thirty (30) days after receipt of Landlord’s invoice therefor.

2.3. Reservations. In addition to other rights reserved herein or by law,
Landlord reserves the right from time to time, without unreasonable interference
(except in cases of emergency, in which event Landlord shall use commercially
reasonable efforts to minimize the extent of such interference, taking into
account the nature of the emergency) with Tenant’s access to, and use and
occupancy of, the Premises, but subject to the provisions of the following
grammatical paragraph: (i) to perform repairs to or reconstructions of the
Building and the Property in accordance with Section 10.3 and to install, use,
maintain, repair, replace and relocate for service to the Premises and other
parts of the Building, or either, pipes, ducts, conduits, wires and appurtenant
fixtures, wherever located in the Premises, the Building, or elsewhere on the
Building Site or the Project Land; (ii) to construct, alter, or relocate any
portion of the Building common areas or the Project Common Areas from time to
time in connection with the current or future development or redevelopment of
the Building or the Project and the construction, maintenance, repair, and
replacement from time to time of the Building common areas or the Project Common
Areas in accordance with and subject to the provisions of Section 16.13 below,
(iii) to grant easements and other rights with respect to the Building Site or
the Project Land in accordance with and subject to the provisions of
Section 16.13 below, and (iv) to designate the street address of the Building.
Any installations, replacements and relocations within the Premises under clause
(i) shall be located as far as practicable in the base building core areas of
the Building, above ceiling surfaces, below floor surfaces, or within perimeter
walls of the Premises. Any entry by Landlord into the Premises for any of the
purposes set forth in this Section 2.3 shall be subject to the provisions and
procedures set forth in Section 9.6 governing access to the Premises, and in
connection with entry for non-emergency purposes. Landlord shall use reasonable
efforts to avoid unreasonable interference with Tenant’s business activities to
the degree reasonably practicable and endeavor to perform during non-business
hours any such work that would unreasonably interfere with Tenant’s occupancy if
the same were performed during business hours. Tenant has advised Landlord, and
Landlord acknowledges, that Tenant’s use of the Premises may involve the use of
equipment and instruments that are sensitive to vibrations. Accordingly, and
without limitation of Tenant’s obligations set forth in Section 9.3(d) below,
Landlord shall use commercially reasonable efforts, consistent with the
operation of Comparable Mixed-Use Laboratory/Office Buildings, to cause any
Disruptive Work (as hereinafter defined) being performed by or on behalf of
Landlord in the Building to be performed only during Restricted Work Hours (as
hereinafter defined), unless prohibited under

 

13



--------------------------------------------------------------------------------

Applicable Legal Requirements and/or by applicable governmental authorities, if,
in Landlord’s reasonable judgment, such Disruptive Work would unreasonably
interfere with Tenant’s ability to use such equipment and instruments in the
normal course of conducting Tenant’s business in the Premises. For purposes of
this Lease, (i) “Disruptive Work” shall mean any alterations or improvements
creating excessive vibrations, noise, or fumes beyond normal construction
activities (including, without limitation, any alterations or improvements
involving demolition, cutting, trenching, chopping and core drilling of floor
slabs, shooting fasteners into slab, floor or overhead, spraying of paint or
other coatings, disconnects or shutdowns affecting other tenants or other parts
of the Building, burning or welding of steel which causes fumes to be
transmitted to other parts of the Building or the use of air hammers or concrete
saws), and (ii) “Restricted Work Hours” shall mean before 7:00 a.m. and after
6:00 p.m. local time on Business Days. The parties further acknowledge that the
Building’s construction rules and regulations require that Disruptive Work
performed by Building tenants will be performed only during Restricted Work
Hours and Landlord will use commercially reasonable efforts, consistent with the
operation of Comparable Mixed-Use Laboratory/Office Buildings, to enforce such
rules and regulations on a non-discriminatory basis with respect to Tenant and
other tenants and occupants of the Building.

Notwithstanding anything to the contrary in this Lease (but subject to the
provisions of Article 12), Landlord’s reservation of rights under this
Section 2.3 to make changes, alterations, additions, improvements, repairs or
replacements to the Building and the Building Site shall be subject in all
instances to the following terms: (i) the level of any Building Service shall
not decrease in any material respect from the level required of Landlord in this
Lease as a result thereof (other than temporary changes in the level of such
services during the performance of any such work); (ii) Tenant’s access to and
use of the Premises, and Tenant’s use of the Building common areas on
multi-tenant floors where any portion of the Premises is located, shall not be
materially impaired, limited, or restricted (other than on a temporary basis in
the applicable areas to accommodate such work, and further subject to the last
sentence of the preceding grammatical paragraph); (iii) any such work in
Tenant’s Appurtenant Areas serving the Premises will be of a quality at least
consistent with the standards of the existing base building), and (iv) if, as a
result of such work, any portion of the Building common areas are converted to
rentable space, then Tenant’s Pro Rata Tax Share and Tenant’s Pro Rata Expense
Share shall be recalculated and reduced to reflect the resulting additional
rentable area in the Building as provided in Section 1.4 above. Landlord will
provide reasonable notice to Tenant (including any notice required by
Section 9.6 for entry into the Premises) prior to performing repairs to or
reconstructions of the Building and the Property that would require temporary
closures of, or materially adversely affect Tenant’s on-going use of, the
Premises, Tenant’s Appurtenant Areas, and/or Building common areas serving the
Premises exclusively or in common with other Building tenants, and shall use
commercially reasonable efforts to minimize the extent and duration of any such
interference with Tenant’s access to, and use and occupancy of, the Premises and
Tenant’s Appurtenant Areas during the performance of such work.

ARTICLE 3.

LEASE TERM

3.1. Lease Term. The Initial Term of this Lease is set forth in Section 1.5.
Following the Commencement Date, at the request of either party, Landlord and
Tenant shall enter into a written instrument confirming the occurrence of the
Commencement Date, the Premises RSF, and related lease information in the form
of Exhibit B-5, provided, however, that the failure by either party to execute
such an instrument shall not be deemed to delay the occurrence of the
Commencement Date as determined in accordance with the provisions of this Lease.

3.2. Building Construction and Delivery. Landlord shall perform the Base
Building Work for the Building in accordance with and subject to the terms and
provisions more particularly set forth in Exhibit B. The Base Building Plans for
the Base Building Work are attached as Exhibit B-1. Tenant shall perform the TI
Work in the Premises in accordance with and subject to the provisions of Exhibit
B.

 

14



--------------------------------------------------------------------------------

3.3. Extension Options. Tenant shall have two (2) options to extend the Initial
Term of the Lease, each for a successive extension period of five (5) years,
subject to and in accordance with the terms and conditions set forth in Exhibit
D-1.

ARTICLE 4.

RENT

4.1. Base Rent. (a) During the Term, Tenant covenants and agrees to pay to
Landlord the Base Rent for the Initial Premises (at the rates set forth in
Section 1.6) in equal monthly installments commencing on the Commencement Date
and thereafter on the first day of each calendar month during the Term, in
accordance with Section 4.3 below.

(b) Extension. The Base Rent for any applicable extension period provided under
this Lease shall be paid by Tenant at the rates set forth in the applicable
provisions of Exhibit D-1, and otherwise in accordance with Section 4.3.

4.2. Additional Rent. Tenant covenants and agrees to pay to Landlord during the
Term (i) Tenant’s Pro Rata Tax Share of Taxes, (ii) Tenant’s Pro Rata Expense
Share of Operating Expenses, (iii) Tenant’s Separately Reimbursable Utilities,
and (iv) any other Additional Rent projected to become due for such calendar
year as provided in this Section 4.2 and the applicable provisions of the Lease
referred to herein (collectively, “Total Operating Costs”). During the Term,
Tenant shall further pay to Landlord the amounts from time to time due for
Additional Services under Section 10.3(d) and all other Additional Rent (as
defined in Section 1.7) from time to time due under the provisions of this
Lease. Tenant shall also pay directly to the applicable Utility Service Provider
all Direct-Metered Utilities from time to time provided by a Utility Service
Provider directly to the Premises, as more particularly provided in Section 6.2.

(a) Estimated and Final Payments of Total Operating Costs. For each calendar
year or portion thereof during the Term, Landlord shall provide its good faith
estimate of the amounts of each component of Total Operating Costs for the
Premises, namely, (i) Tenant’s Pro Rata Tax Share of Taxes under Article 5, (ii)
Tenant’s Pro Rata Expense Share of Operating Expenses under Article 8 and
Exhibit E-1, and (iii) Tenant’s Separately Reimbursable Utilities under
Section 6.3 (collectively, the “Estimated Monthly Payments”). Commencing on the
Commencement Date and thereafter on the first day of each calendar month during
the Term, Tenant shall pay one-twelfth (1/12th) of the annualized amount of the
Estimated Monthly Payments, monthly in advance together with the monthly
installment of Base Rent then due. Landlord shall endeavor to provide Tenant
with such estimate on or before the Commencement Date for the balance of such
calendar year and on or before December 1 (for the next ensuing calendar year)
during the Term of the Lease. Landlord may adjust any component of the Estimated
Monthly Payments at any time (but in no event more than once in any month) based
upon its experience and reasonable anticipation of the Total Operating Costs.
Such adjustments shall be effective as of the next Rent payment date after at
least thirty (30) days’ written notice to Tenant. After the end of each calendar
year (as provided in the next sentence), Landlord shall provide Tenant with a
final statement of the Total Operating Costs paid or incurred by Landlord during
the immediately preceding calendar year of the Term and a calculation of
Tenant’s Pro Rata Tax Share of Taxes, Tenant’s Pro Rata Expense Share of
Operating Expenses, and Tenant’s Separately Reimbursable Utilities. Landlord
shall use reasonable efforts to deliver such annual statement within
approximately one hundred twenty (120) days after the end of such calendar year
and will deliver such annual statement no later than two hundred seventy
(270) days after the end of such calendar year; provided that in the event that
the annual statement

 

15



--------------------------------------------------------------------------------

for the Building’s share of Project Common Area Expenses (as defined in
Section 8.1) under the Project Documents is not delivered within such one
hundred twenty-(120)-day period, then the portion of Landlord’s annual statement
attributable to such items shall be issued based on the most recent estimated
amounts for such Project Common Area Expenses and such items shall be adjusted
within sixty (60) days after Landlord receives the final accounting of such
Project Common Area Expenses under Exhibit E-1. Within thirty (30) days after
delivery of Landlord’s annual statement, Tenant shall pay to Landlord any
underpayment of Tenant’s Total Operating Costs, or Landlord shall credit any
overpayment of Tenant’s Total Operating Costs to Tenant against Additional Rent
next due or, at Landlord’s election, refund such amount to Tenant (or, if the
Term has expired, promptly remit such amount to Tenant) after deduction of any
amounts due to Landlord for unsatisfied Tenant obligations under the Lease. If
the Term expires or this Lease is terminated as of a date other than the last
day of a calendar year, Tenant’s payment of Additional Rent pursuant to this
Section 4.2(b) for such partial year shall be based on Landlord’s good faith
estimate of the items otherwise includable in Total Operating Costs and shall be
made on or before the later of (i) thirty (30) days after Landlord delivers such
estimate to Tenant or (ii) the last day of the Term, with an appropriate payment
or refund (in the manner provided above) to be made upon Tenant’s receipt of
Landlord’s statement of Total Operating Costs for such calendar year.
Notwithstanding the foregoing, if Landlord fails, within twenty-four (24) months
after the end of an applicable calendar year, to bill to Tenant (whether in an
annual statement for such calendar year or in a separate invoice) any item of
Total Operating Costs that was incurred during such calendar year, such failure
shall constitute a waiver of the foregoing adjustment between Landlord and
Tenant solely with respect to such unbilled item; provided that the foregoing
shall not be construed to preclude Landlord from providing Tenant with a revised
annual statement and making appropriate adjustments between Landlord and Tenant
based on actual adjustments in Taxes occurring after the initial annual
statement was provided to Tenant. This Section 4.2(b) shall survive expiration
or earlier termination of the Term.

(b) General Provisions. This Lease requires Tenant to pay directly to suppliers,
vendors, carriers, contractors, and other parties, certain insurance premiums,
utility costs, personal property taxes, maintenance and repair costs, and other
expenses. In the event that, in accordance with and subject to the express terms
and provisions of this Lease (including, as applicable, after giving such notice
as may be required under Section 14.3(f)), Landlord from time to time shall pay
any such amounts, Tenant shall reimburse Landlord for such costs in full upon
written demand with the next monthly Rent payment. Unless this Lease expressly
provides otherwise, Tenant shall pay all Additional Rent within thirty (30) days
after the same has been billed to Tenant. Except to the extent otherwise
expressly set forth herein, in no event shall Landlord’s failure to demand
payment of Additional Rent be deemed a waiver of Landlord’s right to such
payment.

(c) Allocation of Certain Operating Costs. In the event that certain services or
facilities are provided solely to Tenant or jointly to Tenant and some but not
all other tenants of the Building, then the applicable expenses for such
services or facilities shall be charged and reasonably allocated by Landlord
entirely between Tenant and the other tenant(s) receiving such services. In the
event that certain services or facilities are provided jointly to the Building
and other buildings in the Project at any time during the Term, then the
applicable expenses for such services or facilities shall be allocated among the
Building and such other building(s) receiving such services pursuant to the
applicable Project Documents or other reasonable allocation thereof.

4.3. Method of Payment. Tenant shall pay the Base Rent to Landlord in advance in
equal monthly installments by the first of each calendar month during the Term,
together with the applicable Estimated Monthly Payments of Total Operating Costs
as provided in Section 4.2. Tenant shall make a pro-rata payment (on a per diem
basis) of Base Rent and Additional Rent for any period of less than a month at
the beginning or end of the Term. All payments of Base Rent, Additional Rent,
and other sums due shall be paid, without demand, set-off or other deduction,
except as otherwise expressly set forth

 

16



--------------------------------------------------------------------------------

herein, in current U.S. exchange. Tenant shall pay the regular monthly
installments of Base Rent under Section 4.1 and Additional Rent under
Section 4.2(b) by ACH or other electronic fund transfer pursuant to wire and
account instructions from time to time provided by Landlord unless and until
otherwise directed by Landlord. All other amounts due to Landlord hereunder
shall be paid by Tenant either in the manner provided under the preceding
sentence or by check drawn on a clearinghouse bank and delivered to the Address
of Landlord set forth in Article 1 or to such other place or account as Landlord
may from time to time direct.

Except as expressly provided in this Lease, Tenant’s obligation to pay the Rent
under this Lease shall be absolute, unconditional, and independent of any
Landlord covenants and shall not be discharged or otherwise affected by any law
or regulation now or hereafter applicable to the Premises or the Building, or
any other restriction on Tenant’s use, or (except as expressly provided in this
Lease) any casualty or taking or any failure by Landlord to perform or other
occurrence; and Tenant waives all rights now or hereafter existing to quit or
surrender this Lease or the Premises or any part thereof (except as expressly
provided in this Lease) or to assert any counterclaim or defense in any action
seeking to recover Rent (unless such counterclaim or defense would be lost by
Tenant if not raised in such proceeding).

4.4. Audit Rights. At the request of Tenant (“Tenant’s Audit Notice”) given no
later than six (6) months after Landlord delivers Landlord’s annual statement of
Total Operating Costs with respect to any calendar year during the Term, Tenant
shall have the right to examine Landlord’s books and records regarding Total
Operating Costs for such year. (For the avoidance of doubt, the references
herein to “books and records” regarding Total Operating Costs shall refer to the
books and records maintained by Landlord or its property manager that are
reasonably required to substantiate the Total Operating Costs for the applicable
year hereunder, such as property management ledger books or electronic summaries
evidencing expenditures and need not include the actual receipts or payment
records for each individual expenditure.) Tenant’s right to examine such books
and records shall be exercisable upon reasonable advance notice to Landlord and
at reasonable times during Landlord’s business hours commencing on or after a
date specified by Landlord that is within the sixty-(60)-day period following
the delivery of Tenant’s Audit Notice, and only if no Event of Default has
occurred and is continuing. Landlord shall make such books and records available
for such examination by Tenant either (at Landlord’s election) at Landlord’s
office in Massachusetts or at the Building or elsewhere at the Project, or in
electronically accessible form. (If so requested in Tenant’s request to review
the books and records for the subject calendar year, Landlord shall make such
books and records for the immediately prior calendar year (if any) available for
Tenant’s examination, for reference purposes only in connection with its
examination of the books and records for the subject calendar year, and not for
the purpose of auditing or objecting to Total Operating Costs for any such
immediately preceding calendar year.) Any such examination of Landlord’s Total
Operating Costs for the subject calendar year shall be conducted, at Tenant’s
election, either by members of Tenant’s internal financial staff or by a
certified public accounting firm or other professional consultant or tax advisor
(any of the foregoing being referred to as Tenant’s “examiners”). If Tenant
reasonably requests copies of any such books and records, Tenant shall reimburse
Landlord for the out-of-pocket costs thereof. Tenant shall not engage any such
examiner(s) or any other party on a contingency fee basis in connection with any
examination of Landlord’s books and records hereunder. Before commencing any
such examination of Landlord’s books and records, Tenant and its examiners shall
execute and deliver to Landlord an agreement in form reasonably acceptable to
Landlord agreeing to keep confidential any non-public, confidential information
about Landlord, the Building, or the Project in connection with such examination
and not to disclose such information or the results of such examination to any
other party (other than Tenant’s attorneys and accountants who are engaged in
connection with such examination and agree to abide by such non-disclosure
agreement), except to the extent required by law or applicable judicial
proceeding with respect to the enforcement of the provisions hereof, all as more
particularly set forth in such non-disclosure agreement. Tenant shall have a
period of one hundred twenty (120) days after the date Landlord’s books and
records regarding Total Operating Costs for the

 

17



--------------------------------------------------------------------------------

subject calendar year as set forth herein are first made available to Tenant
(the “Review Period”) in which to complete its audit and submit to Landlord, if
Tenant has any objection to Landlord’s statement for the subject calendar year,
an auditor’s report or other description of any such objections (if any) to
particular items in reasonable detail. Any items as to which no such objection
is made within the Review Period shall be deemed accepted, it being the parties’
mutual intention to identify any such items within the Review Period and resolve
any such objections promptly in order to close their respective books for such
year. If the Additional Rent as finally determined for such year is less than
the Additional Rent paid by Tenant, Landlord shall either promptly credit such
excess against the Rent next due from Tenant or refund such amount to Tenant
(including, if applicable, with respect to any such year-end reconciliation
occurring after the expiration or earlier termination of the Term), after
deduction (if an Event of Default has occurred and is then continuing) of any
delinquent amounts due to Landlord under the Lease. Tenant’s request to examine
Landlord’s books and records shall not extend the time within which Tenant is
obligated to pay the amounts shown on Landlord’s statement of Total Operating
Costs. In the event that, as a result of such examination, Tenant has been
overcharged by five percent (5%) or more of the Additional Rent actually due for
Total Operating Costs for such year, Landlord shall (in addition to refunding or
crediting the amount overcharged as provided above) reimburse Tenant for the
reasonable third-party costs of engaging its third-party examiner, not to exceed
$15,000.00 (which amount shall be increased by three percent (3%) on each
anniversary of the Commencement Date). In all other cases, Tenant shall pay for
the cost of such examination. If Tenant fails to timely request an examination
hereunder or, after timely requesting an examination hereunder, Tenant fails to
object within the Review Period to specific items in the annual statement by
written notice to Landlord reasonably setting forth the grounds, then the terms
in such annual statement shall be deemed accepted.

ARTICLE 5.

TAXES

5.1. Taxes. Tenant covenants and agrees to pay to Landlord, as Additional Rent,
Tenant’s Pro Rata Tax Share of the Taxes for each fiscal tax period, or ratable
portion thereof, included in the Term in accordance with Section 4.2. If
Landlord secures an abatement or receives a refund of any such Taxes for any
fiscal tax period, or ratable portion thereof, included in the Term in
accordance with Section 4.2, then Landlord shall credit against Additional Rent
next due or, at Landlord’s election, refund to Tenant (or, if the Term has
expired, remit to Tenant any such amounts not then fully credited or refunded
hereunder), after deduction of any amounts due to Landlord for unsatisfied
Tenant obligations under the Lease, Tenant’s Pro Rata Tax Share of the refund of
the Taxes previously paid by Tenant, in each case after deducting Landlord’s
reasonable costs and expenses incurred in obtaining the refund (to the extent
such costs and expenses were not previously included in Operating Expenses or
Taxes), but in any event such refund to Tenant shall not exceed amounts paid by
Tenant for Taxes on account of the period subject to such refund. Upon Tenant’s
request from time to time, Landlord shall furnish Tenant with a copy of the
applicable real estate tax bill. Tenant shall make estimated payments on account
of Taxes in monthly installments on the first day of each month, in amounts
reasonably estimated from time to time by Landlord pursuant to Section 4.2(b).

5.2. Definition of “Taxes”. The term “Taxes” means (subject to the exclusions
set forth below) all real estate taxes, assessments, betterments, excises, user
fees and all other governmental charges and fees of any kind or nature, or
impositions or agreed payments in lieu thereof or voluntary payments made in
connection with the provision of governmental services or improvements of
benefit to the Building, the Building Site, or the Property, and any penalties
and interest thereon (to the extent due to Tenant’s failure to make timely
payments hereunder), assessed or imposed against the Building, the Building
Site, or the Property (including without limitation any personal property taxes
levied on the Building or the Property or on fixtures or equipment used in
connection therewith), other than a federal or state income tax of general
application.

 

18



--------------------------------------------------------------------------------

(a) Exclusions. Notwithstanding the foregoing, Taxes shall not include (i) any
of the foregoing which are levied or assessed against the Property to the extent
the same are special development fees or governmental development assessments
(as opposed to general real estate taxes) for the initial construction of
on-site or off-site street or intersection improvements, roads, rights of way,
lighting, and traffic signals for the initial development or construction of the
Building or any other building of the Project, (ii) any inheritance, estate,
succession, gift, excise, privilege, franchise, income, gross receipts, capital
levy, revenue, rent, state, payroll, stamp, transfer, or profit taxes, however
designated; (iii) any interest or penalties resulting from the late payment of
taxes by Landlord (except to the extent due to Tenant’s failure to make timely
payments hereunder); or (iv) reserves for future Taxes (other than those coming
due during the ensuing year).

(b) Changes in Taxation. If during the Term the present system of taxation of
real or personal property shall be changed so that, in lieu of or in addition to
the whole or any part of such tax there shall be assessed, levied or imposed on
the Building or the Property or on Landlord any kind or nature of federal,
state, county, municipal or other governmental capital levy, income, sales,
franchise, excise or similar tax, assessment, levy, charge or fee (as distinct
from the federal and state income tax in effect on the Lease Date) measured by
or based in whole or in part upon valuation of the Building or the Property,
mortgage valuation, rents, services or any other incidents, benefits or measures
of real property or real property operations, then any and all of such taxes,
assessments, levies, charges and fees shall be included within the term of
Taxes; provided, however, that Tenant’s obligation with respect to such
substitute taxes shall be limited to the amount thereof as computed at the rates
that would be payable if the Building and the Property were the only property of
Landlord.

(c) Abatement Expenses. Taxes shall also include reasonable expenses, including
reasonable fees of attorneys, appraisers and other consultants, incurred by
Landlord in connection with any efforts to obtain abatements or reduction or to
assure maintenance of Taxes for any year wholly or partially included in the
Term, whether or not successful and whether or not such efforts involved filing
of actual abatement applications or initiation of formal proceedings.

5.3. Personal Property Taxes. Tenant shall pay directly all taxes charged
against Tenant’s trade or business fixtures, furnishings, equipment, inventory,
or other personal property (collectively, “Tenant Property”). Tenant shall use
commercially reasonable efforts to have Tenant Property taxed separately from
the Property. Landlord shall notify Tenant if any of Tenant Property is taxed by
the appropriate governmental authority with the Property (which notice will
include a copy of the relevant tax bill for such Tenant Property), and Tenant
shall pay such taxes to Landlord within thirty (30) days after such notice.

ARTICLE 6.

UTILITIES

6.1. Utilities. During the Term, Tenant shall pay all charges for water, sewer,
gas, electricity, telecommunications, and other utilities or like services used
or consumed at the Premises (each, a “Utility Service” and collectively the
“Utility Services”), including without limitation any Utility Services used or
consumed by all mechanical equipment serving the Premises, wherever located in
or about the Premises or elsewhere in the Building, whether called use charge,
tax, assessment, fee or otherwise as the same become due, in accordance with the
provisions of this Article 6 below. Each company or third party providing the
applicable Utility Service hereunder is referred to as a “Utility Service
Provider.”

 

19



--------------------------------------------------------------------------------

6.2. Direct-Metered Utilities. For all Utility Services, if any, that are from
time to time separately metered by a Utility Service Provider directly to the
Premises (“Direct-Metered Utilities”), Tenant shall pay, directly to the
applicable Utility Service Provider, all costs and expenses associated with such
Direct-Metered Utilities, as and when due to such Utility Service Provider. The
costs of any Direct-Metered Utilities, to the extent paid by Tenant directly to
the applicable Utility Service Provider, shall not constitute part of the
reimbursable Operating Expenses under Article 8. Tenant shall be responsible for
maintaining all utility deposits required by the applicable Utility Service
Provider for any such Direct-Metered Utilities and will from time to time upon
Landlord’s reasonable request provide evidence of Tenant’s payment of all
charges to the applicable Utility Service Provider. To the extent (if any) that
any Utility Services are provided directly by a Utility Service Provider
directly to the Premises or any portion thereof during the Term under this
Section 6.2, Tenant shall look solely to the applicable Utility Service Provider
for all service issues with respect to any such Direct-Metered Utilities.

6.3. Tenant’s Separately Reimbursable Utilities. For (i) any Utility Service for
tenant electricity from time to time provided by Landlord (i.e., not as a
Direct-Metered Utility) to any portion of the Premises (e.g., in any penthouse
level space leased by Tenant under Section 1.4) pursuant to Section 10.3 and
Exhibit E and (ii) any other Utility Services from time to time provided by
Landlord to the Premises that are separately charged to Tenant as a special or
additional service (e.g., electricity for Tenant’s supplemental HVAC or rooftop
equipment) (collectively, such items under clauses (i) and (ii) being referred
to herein as (“Tenant’s Separately Reimbursable Utilities”), Tenant shall pay to
Landlord, as Additional Rent, all costs and expenses for Tenant’s Separately
Reimbursable Utilities, which shall be based on check-meters or similar
sub-metering equipment installed for the applicable portion of the Premises
pursuant to Exhibit B or Section 10.5, as the case may be, and Landlord’s
periodic reading of such check-meters or similar sub-metering equipment (or, for
any portion of the Premises or special Tenant equipment that from time to time
does not have operational check-meters or sub-meters, on reasonable allocations
prepared by Landlord’s building engineer as to the applicable space and period),
at the same rate paid by Landlord to the Utility Service Provider without
mark-up by Landlord. Tenant’s Separately Reimbursable Utilities may also include
electricity or other utilities for special equipment from time to time installed
by or for Tenant elsewhere in the Building (e.g., Rooftop Equipment) pursuant to
the provisions of the Lease. The Additional Rent for Tenant’s Separately
Reimbursable Utilities shall be reasonably estimated by Landlord from time to
time, and such estimated amounts shall be paid by Tenant to Landlord monthly in
advance in accordance with Section 4.2, together with the monthly installment of
Base Rent and the estimated monthly payments for Taxes and Operating Expenses,
subject to periodic reconciliations based on actual readings. Any adjustments in
such estimated monthly amounts from time to time shall be effective as of the
next Rent payment date after notice to Tenant. For each calendar year or portion
thereof in the Term, there shall be a final accounting of Tenant’s Separately
Reimbursable Utilities in the annual statement under Section 4.2, based upon
actual check-meter or sub-meter readings and the applicable rates for the
applicable Utility Service Providers. The costs of all Tenant’s Separately
Reimbursable Utilities, to the extent so charged to Tenant under this
Section 6.3, shall be separately paid to Landlord by Tenant, as Additional Rent,
and shall not be included as part of general Operating Expenses under Article 8.

6.4. Metering. The Base Building Work will include certain common switching
point(s) in the Building for certain Utility Services for the Building
(collectively, the “Utility Switching Points”), as and to the extent specified
in the Base Building Plans under Exhibit B to be part of Base Building Work. The
check-meters or similar sub-metering equipment for tenant electricity that are
Tenant’s Separately Reimbursable Utilities (including any tenant electricity
check-meters or similar sub-metering equipment, as described above) and any
check-metering or similar sub-metering equipment for any Tenant’s Separately
Reimbursable Utilities (including, as applicable, for equipment from time to
time installed by or for Tenant in the Premises or elsewhere in the Building, as
described in Section 6.3 above) will be installed by or for Tenant at its sole
cost and expense, subject in each case to the application of any applicable
tenant improvement allowance provided by Landlord under Exhibit B. Tenant shall
pay for any and all costs to install and connect Utility Services from the
applicable Utility Switching Points to the respective floors on which the
Premises are from to time located and other parts of the Building used by

 

20



--------------------------------------------------------------------------------

Tenant hereunder. Landlord shall be under no obligation as to any Utility
Services beyond the foregoing responsibility to install the Utility Services to
the Utility Switching Points, and Landlord shall not be liable for any
interruption or failure in the supply of any Landlord Utilities, except to the
extent expressly set forth below in Section 10.3(e). If desired by Tenant,
Tenant may install, at its sole cost, Uninterrupted Power Supply (“UPS”)
equipment serving all or portions of the Premises in accordance with and subject
to the provisions of Section 10.5 below, with any such equipment installations
being located within applicable portions of the Premises, except for conduits
and wiring connected to such equipment and installed by Tenant within the
Building’s common vertical shaft spaces or core areas intended for such
purposes, in particular locations designated or reasonably approved by Landlord,
in accordance with Section 2.2 and Article 11. For the avoidance of doubt, in
connection with Tenant’s UPS equipment or Emergency Generator under Article 11,
no separate rental charge shall be due for Tenant’s installation of conduits and
wiring within the Building’s common vertical shaft spaces or core areas
designated or reasonably approved by Landlord for such purposes.

6.5. General Building Utilities. Except for (i) Direct-Metered Utilities and
Tenant’s Separately Reimbursable Utilities charged to Tenant and (ii) other
Separately Chargeable Tenant Utilities (as defined in Exhibit E-1), the costs of
Utility Services for the Building (including the Building Site and the
Building’s common areas and facilities) shall be included in Operating Expenses,
subject to the exclusions and adjustments as provided in Exhibit E-1.

ARTICLE 7.

INSURANCE

7.1. Tenant’s Insurance. During the Term, Tenant shall maintain insurance for
the benefit of Tenant and Landlord (as their interests may appear) for the
insurance coverages set forth on the attached Exhibit F (subject to the
provisions of Section 7.2 below), with terms and coverages reasonably
satisfactory to Landlord and with such increases in limits as Landlord may from
time to time reasonably request, consistent with requirements for comparable
tenancies for the Permitted Uses at other comparable first class, mixed-use
(including retail), multi-tenant laboratory/office buildings in the East
Cambridge market (“Comparable Mixed-Use Laboratory/ Office Buildings”). All
insurance required to be maintained by Tenant hereunder shall be with companies
at all times having a current rating of not less than A- and financial category
rating of at least Class X in “A.M. Best’s Insurance Guide” current edition.
Prior to the Commencement Date and on each anniversary of that date (or on the
policy renewal date), Tenant shall give Landlord certificate(s) evidencing such
coverage in a customary ACORD 25 form or a then applicable equivalent form (for
institutionally-owned properties) reasonably specified by Landlord. Tenant shall
provide notice to Landlord of cancellation or change in such policies to
Landlord at least thirty (30) days in advance of such cancellation or change,
except for a cancellation as a result of a non-payment of premium which notice
shall be provided at least ten (10) days in advance of such cancellation.
Liability insurance maintained by Tenant shall be deemed to be primary
insurance, and any liability insurance maintained by Landlord shall be deemed
secondary to it. Tenant may use blanket or excess umbrella coverage to satisfy
any of the requirements of this Section 7.1 and on such basis comply with the
required limits set out herein, provided that any umbrella coverage is provided
on a “following form” basis.

7.2. Action Increasing Rates. Tenant shall comply with the provisions of
Sections 9.1, 9.2, 9.3, and 9.4 and shall not use the Premises (or permit or
suffer the Premises to be used by any Tenant Party) in any way that is
prohibited by Applicable Legal Requirements. If Tenant uses the Premises (or
permits or suffers the Premises to be used by any Tenant Party) in any way that
jeopardizes any insurance coverage carried by Landlord or Tenant as reasonably
documented by evidence provided by Landlord to Tenant, then Tenant shall, if
such use is in violation of the other terms and conditions of this Lease,
promptly stop such use. Tenant shall, in any event, reimburse Landlord, within
ten (10) days after

 

21



--------------------------------------------------------------------------------

demand, for all of Landlord’s reasonable, out-of-pocket costs incurred in
providing any insurance to the extent attributable to any special endorsement or
increase in premium resulting from the particular business operations of Tenant
(other than general laboratory/research and office uses), and any special or
extraordinary risks or hazards resulting therefrom, including without
limitation, any risks or hazards associated with the generation, storage and
disposal of hazardous or toxic materials. Tenant shall cure any breach of this
Lease on account of Tenant’s failure to carry the insurance required by this
Section 7.2 within ten (10) days after written notice from Landlord and Tenant
shall have no further notice or cure right under Article 14 for any such breach.

7.3. Waiver of Subrogation. Notwithstanding anything to the contrary in this
Lease, Landlord and Tenant each waive any and every claim for recovery from the
other for any and all loss of or damage to the Premises, the Building, or the
Property or any part of it, or to any of its contents (including without
limitation any Tenant Property), to the extent such loss or damage is covered by
property insurance or would have been covered by property insurance required
hereunder. Landlord waives any and every such claim against Tenant that would
have been covered had the insurance policies required to be maintained by
Landlord by this Lease been in force, to the extent that such loss or damage
would have been recoverable under such policies. Tenant waives any and every
such claim against Landlord that would have been covered had the insurance
policies required to be maintained by Tenant under this Lease been in force, to
the extent that such loss or damage would have been recoverable under such
policies. Each of the foregoing waivers shall apply to the maximum extent
permitted under applicable law. This mutual waiver precludes the assignment of
any such claim by subrogation (or otherwise) to an insurance company (or any
other person), and Landlord and Tenant each agree to give written notice of this
waiver to each insurance company that has issued or shall issue any property
insurance policy to it, and to have the policy properly endorsed, if necessary,
to prevent invalidation of the insurance coverage because of this waiver.

7.4. Landlord’s Insurance and Indemnity.

(a) Landlord’s Insurance. Landlord shall maintain, during the Term, policies
with such insurance companies and with such coverages, amounts, and deductibles
as may be required by Landlord’s first mortgagee (or otherwise determined by
Landlord to be prudent or appropriate for a first-class mixed use
laboratory/office building in the East Cambridge market), for the following: (a)
commercial general liability insurance for incidents occurring in or about the
common areas of the Property; and (b) property insurance written on a “ special
form” policy (or its then equivalent) covering (i) property damage to the Base
Building Work and general improvements on the Building Site (but excluding the
Tenant-Insured Work, as defined in Exhibit F), and (ii) loss of rental income
(covering a period of not less than twelve (12) months from the date of fire of
other casualty), covering special perils for the full replacement cost value,
together with such other policies for coverages, amounts, deductibles, and risks
as may be required by such first mortgagee or otherwise determined by Landlord
to be prudent or appropriate for a first-class mixed use laboratory/office
building in the East Cambridge market. As set forth in Section 8.1 and, subject
to the exclusions and adjustments set forth in Exhibit E-1, the cost of such
insurance shall be included in Operating Expenses. The Building’s allocable
share of insurance costs for the Project Common Areas maintained under the
Project Documents shall also be included in Project Common Area Expenses under
Article 8.

(b) Landlord’s Indemnity. Subject to the terms and limitations set forth in this
Lease (including, without limitation, Sections 7.3 and 16.4), and except to the
extent due to the negligence or willful misconduct of Tenant or any Tenant
Party, Landlord shall indemnify, save harmless and defend Tenant from and
against any claims, damage, loss, cost, or expense (including without limitation
reasonable attorney’s fees) made against Tenant for injury or damage to person
or property in the common areas of the Building to the extent caused by the
negligence or willful misconduct of Landlord or its employees or agents.

 

22



--------------------------------------------------------------------------------

ARTICLE 8.

OPERATING EXPENSES

8.1. Operating Expenses. “Operating Expenses” shall mean (a) all costs and
expenses associated with servicing, operating, owning, managing, maintaining,
repairing, and (to the extent provided in Exhibit E-1) replacing elements of the
Property, including the common areas and facilities of the Building and the
exterior areas of the Building Site (but excluding the retail portion of the
Building) as more particularly described, and subject to the exclusions set
forth, in Exhibit E-1 and (b) all costs and expenses from time to time allocated
and assessed to Landlord for the Project Common Areas under the ACER Agreements
under Exhibit C as provided in Exhibit E-1 (the “Project Common Area Expenses”),
subject to the provisions of Exhibit E-1. Tenant shall pay Tenant’s Pro Rata
Expense Share of Operating Expenses to Landlord in accordance with Section 4.2.

ARTICLE 9.

USE OF PREMISES

9.1. Permitted Uses. Tenant may use the Premises only for the Permitted Uses
described in Section 1.11 and shall not use the Premises for any other purpose.
Tenant shall keep the Premises equipped with appropriate safety appliances to
the extent required by Applicable Legal Requirements relating to Tenant’s use of
the Premises. Tenant shall comply with Landlord’s rules and regulations (the
“Rules and Regulations”) promulgated from time to time for the Building, the
Building Garage, and the Building Site and provided to Tenant, provided the same
are not inconsistent with the provisions of this Lease. In the event of any
conflict between any provisions in this Lease and the Rules and Regulations, the
provisions set forth in this Lease shall control. Landlord’s current Rules and
Regulations are attached hereto as Exhibit E-2 and shall further be deemed to
include all requirements imposed on the use of the Project Common Areas under
the applicable Project Documents. Tenant shall be responsible for causing all
contractors, vendors, agents, employees, subtenants, business invitees, and
other persons acting under or through Tenant (each of Tenant and such other
parties being referred to herein as a “Tenant Party”) to comply with this
Section 9.1. Without limiting the generality of the foregoing, Tenant shall not
conduct (and shall not permit or suffer any Tenant Party to conduct) any use of
the Premises or any other portion of the Building used by any Tenant Party under
Article 11 or other provisions of this Lease (collectively, “Tenant’s
Appurtenant Areas”) for any use that would be in violation of any Applicable
Legal Requirements, the Master Plan Permits, the Project Documents, or the Rules
and Regulations hereunder. In order to maintain the exterior appearance of the
Building, Tenant shall, at all times during the Term, maintain in the exterior
windows of the Premises the window coverings or blinds specified by Landlord for
the Building (or an equivalent substitute with substantially the same exterior
appearance approved by Landlord for such purposes) and shall not place in such
exterior windows of the Building (or in other interior areas prominently visible
from the exterior) any other window coverings, blinds, or other items that, in
Landlord’s good faith judgment, would adversely affect the exterior appearance
of the Building. Certain specialized uses are further addressed in
Section 9.3(b) below.

9.2. Indemnification. From and after the Commencement Date, subject to the
provisions of this Lease, (a) Tenant shall assume exclusive control of all areas
of the Premises, including all improvements, utilities, equipment, and
facilities therein, and (b) Tenant shall be responsible for the Premises and all
of Tenant’s improvements, equipment, facilities and installations, wherever
located on the Property and all liabilities, including without limitation (as
more particularly set forth in and subject to the following sentence) tort
liabilities incident thereto. Subject to the terms and limitations set forth in
this Lease (including, without limitation, Sections 7.3 and 16.4), to the
maximum extent permitted under

 

23



--------------------------------------------------------------------------------

applicable law, Tenant shall indemnify, save harmless and defend Landlord, and
its members, managers, officers, directors, employees, property manager, and
mortgagees (collectively, “Indemnitees”) from and against any and all claims,
damages, losses, penalties, costs, expenses and fees (including reasonable
attorneys’ fees) arising in whole or in part out of (i) any injury, loss, theft
or damage (except to the extent due to the negligence or willful misconduct of
any Indemnitee) to any person or property while in the Premises or (to the
extent caused by the negligence or willful misconduct of Tenant or any other
Tenant Party) elsewhere in the Building or on the Building Site, or in the
Project Common Areas; (ii) any condition in or about the Premises or the
Building caused by any work or installations by Tenant or any Tenant Party or
the negligence or willful misconduct of any Tenant Party; (iii) the use of the
Premises or the Building or the Building Site by, or any act or omission of, any
Tenant Party, (iv) any mechanics lien or similar lien against the Building, the
Building Site, or the Property arising from work or services provided for or
arranged by any Tenant Party, and (v) any other breach or failure by Tenant to
perform its obligations under this Lease. The provisions of this Section 9.2
shall survive the expiration or earlier termination of this Lease.

9.3. Compliance with Legal Requirements. Subject to the Construction-Related
Legal Requirements that Landlord is obligated to comply with in accordance with
Exhibit B, Tenant shall comply with all Applicable Legal Requirements, the
Master Plan Permits, and the provisions of this Lease in each case to the extent
applicable to its use and occupancy of the Premises, Tenant’s Appurtenant Areas,
and Project Common Areas. Tenant shall not use (and shall not permit or suffer
any Tenant Party to use) the Premises or any portion thereof or any of Tenant’s
Appurtenant Areas in a manner that violates any Applicable Legal Requirement,
the Master Plan Permits, or any provision of this Lease or constitutes a
nuisance or waste. Without limiting the generality of the foregoing obligations:

(a) Operating Permits. Tenant shall obtain, at its sole cost and expense, all
governmental permits and approvals of any kind from time to time required in
connection with its use and occupancy of the Premises and Tenant’s Appurtenant
Areas and shall promptly take all actions from time to time necessary to comply
with all such Applicable Legal Requirements, including without limitation the
provisions of Environmental Laws and the Occupational Safety and Health Act and
applicable regulations thereunder. At all times during the Term (following the
receipt of the certificate of occupancy after the performance of the TI Work in
accordance with Exhibit B), Tenant (i) shall maintain in full force and effect
all certificates of occupancy and governmental permits, certifications, and
approvals required for Tenant’s operations at the Premises and in Tenant’s
Appurtenant Areas under this Lease (collectively, the “Operating Permits”); (ii)
shall be solely responsible for procuring, obtaining, and complying at all times
with all Operating Permits required for the conduct of its activities in the
Premises and Tenant’s Appurtenant Areas, including without limitation with
respect to Tenant’s laboratory, scientific research, and experimentation
activities for the Permitted Uses, and the transportation, storage, handling,
use and disposal of any chemical or radioactive or bacteriological or
pathological substances or organisms or other hazardous wastes, environmentally
dangerous substances or materials, medical waste, or other Hazardous Substances
in connection with the Permitted Uses; and (iii) shall provide Landlord with a
copy of all Operating Permits promptly upon issuance (provided that Tenant may
reasonably redact any confidential information therefrom, to the extent such
information is not required to be provided to the applicable federal, state, or
municipal authorities having jurisdiction over such filings). Within ten
(10) business days after a written request by Landlord, which request shall be
made not more than once during each period of twelve (12) consecutive months
during the Term hereof unless otherwise reasonably requested by any purchaser,
investor, or mortgagee of Landlord, Tenant shall furnish Landlord with copies of
all then current Operating Permits that Tenant possesses or has obtained with
respect to the Premises and Tenant’s Appurtenant Areas.

 

24



--------------------------------------------------------------------------------

(b) Specialized Uses. Tenant has advised Landlord that, in addition to its
general-purpose biology and chemistry laboratory facilities (collectively,
excluding any Vivarium Facility as defined below, the “Standard Laboratory
Installations”), Tenant may also operate certain specialized facilities that
would require specialized installations in excess of Standard Laboratory
Installations, as more particularly described on Exhibit B-3 attached hereto and
generally shown on Tenant’s Test Fit Plans shown on Exhibit B-3 attached hereto
(subject to Tenant’s space programming and further development of the TIW Plans
under Exhibit B). If any such specialized facilities include a vivarium, animal
storage facility, or other laboratory use related to animals in all or any
portion of the Premises (a “Vivarium Facility”), then any such Vivarium Facility
shall (x) not exceed 2,500 RSF of the Premises in the aggregate and (y) involve
only the use of mice, rats, or similar small rodents (but not primates) in
compliance with Applicable Legal Requirements (a “Permitted Vivarium Facility”).
Prior to engaging in any laboratory use from time to time during the Term that
involves (i) Hazardous Substances or (ii) a Permitted Vivarium Facility in the
Premises (which facilities under this clause (ii) may be installed by Tenant
from time to time as part of the TI Work in accordance with the provisions of
Exhibit B or thereafter as Tenant Work in accordance with the provisions of this
Lease, including without limitation this Section 9.3, Section 9.4, and
Section 10.5), Tenant shall give Landlord at least thirty (30) days’ prior
written notice of such uses including (x) a reasonably detailed description of
the location and size of the area(s) of the Premises intended for such uses and
the applicable Hazardous Substances (as provided in Section 9.4) or the types of
animals (subject to the requirements above for the applicable Permitted Vivarium
Facility) and lab-related activities, as the case may be (with Tenant being
permitted to redact from such materials any confidential or proprietary
information) and (y) Tenant’s proposed Construction Documents, if applicable,
for the build-out (including any specialized Tenant’s FF&E) for such laboratory,
storage, or other laboratory-related areas for Landlord’s review and approval in
accordance with the provisions of Exhibit B or Section 10.5, as the case may be.
Tenant shall obtain Landlord’s prior written consent to any such particular
uses, which shall not be unreasonably withheld, conditioned (other than as
provided herein), or delayed for any such particular uses that (in view of their
location, size, or use of particular Hazardous Substances, animals, or other
lab-related activities) will not, in Landlord’s good faith judgment consistent
with the operation of Comparable Mixed-Use Laboratory/Office Buildings (as
defined in Section 7.1 above), (x) pose a risk to the health, safety, and
welfare of other tenants, occupants, or other users of the Building or the
Project (and which shall in no event exceed Biosafety Level 2), (y) adversely
affect or impair the use of any other Building tenant’s space, any Building
common areas, the Building’s equipment and systems, or any other space in or
around the Building, or (z) negatively affect the marketability of any space in
the Building or the public image of the Building or the Project (provided that
this clause (z) shall not preclude a Permitted Vivarium Facility in compliance
with this Section 9.3(b)), including the marketability of the Premises at the
expiration or earlier termination of this Lease. Tenant shall, in conducting any
such particular uses under this Section 9.3(b), comply with all Applicable Legal
Requirements, the Project Documents, and applicable Rules and Regulations (as
from time to time issued by Landlord in accordance with Section 9.1 above) with
respect to any such particular use under this Section 9.3(b). Without limiting
the generality of the foregoing, Landlord reserves the right to condition its
consent to any such particular use for a Permitted Vivarium Facility on Tenant’s
compliance with reasonable restrictions or limitations on any particular uses in
a manner consistent with the operation of Comparable Mixed-Use Laboratory/Office
Buildings and to prohibit any Vivarium Facility that is not in compliance with
this Section 9.3(b).

To the extent required by Applicable Legal Requirements in connection with
Tenant’s use of the Premises (including, without limitation, to the extent so
required in the event that Tenant engages in wet laboratory use or other
laboratory use that uses Hazardous Substances, animal waste, animal tissues, or
other animal by-products of the Premises), Tenant shall establish and maintain a
chemical and/or animal safety program administered by a licensed, qualified
individual in accordance with the requirements of any applicable governmental
authority, including the Massachusetts Water Resources Authority (“MWRA”) if
applicable. Tenant shall be solely res ponsible for all costs incurred in
connection with such safety programs under this paragraph, and Tenant shall
obtain any required licenses and permits and provide Landlord with copies of
such licenses, permits or other documentation as Landlord may

 

25



--------------------------------------------------------------------------------

reasonably require evidencing Tenant’s compliance with the requirements of any
applicable governmental authority with respect to the applicable safety program
and the terms of this Lease. Tenant shall not introduce anything into the sewer
system serving the Building in violation of Applicable Legal Requirements and
shall comply with all MWRA requirements regarding Tenant’s discharge of
chemicals and pH effluents into the MWRA sewer system. Landlord agrees to
reasonably cooperate with Tenant, at no cost, expense or liability to Landlord,
in order to obtain any applicable MWRA permit and wastewater treatment operator
license. Tenant shall reimburse Landlord within thirty (30) days after demand
for any reasonable, out-of-pocket costs incurred by Landlord pursuant to this
paragraph.

(c) Odors, Fumes, and Exhaust. Tenant shall not cause (or conduct any activities
that directly or indirectly cause, or permit or suffer any Tenant Party to
cause) any release of any objectionable odors or fumes of any kind (whether or
not noxious) from the Premises or Tenant’s Appurtenant Areas to any other
portion of the Building or its common areas. (As used in this Section 9.3(c),
“objectionable” shall mean in a manner inconsistent, in Landlord’s reasonable
judgment, with the operation of Comparable Mixed-Use Laboratory/Office
Buildings, taking into account, as applicable, the general and particular uses
of the other office, laboratory, and retail tenants in any other portions of the
Building or its common areas and the Building’s base building equipment and
systems under Exhibit B.) Tenant shall, at Tenant’s sole cost and expense,
provide odor eliminators and other devices (such as filters, air cleaners,
scrubbers and whatever other equipment may in Landlord’s reasonable judgment be
necessary or appropriate from time to time) to remove, eliminate and abate any
such odors, fumes or other substances in Tenant’s exhaust stream that, in
Landlord’s reasonable judgment, would otherwise emanate from the Premises or any
Tenant’s Appurtenant Areas to any other portion of the Building or its common
areas or to the Building’s equipment and systems. If the Building’s base
building ventilation system under Exhibit B is adequate, suitable, and
appropriate to vent the applicable portion of the Premises in a manner that does
not release odors affecting any indoor or outdoor part of the Building or the
Building Site in Landlord’s reasonable judgment, Tenant may use such system to
vent the applicable portion of the Premises through such system. If any existing
ventilation system is inadequate for such purposes in Landlord’s reasonable
determination, then Tenant shall in compliance with Applicable Legal
Requirements install the appropriate and necessary air-scrubbing and ventilation
equipment to remove such odors and fumes from Tenant’s exhaust stream and to
property vent such portion of the Premises without such emanations. The
placement and configuration of all ventilation exhaust pipes, louvers and other
equipment shall be subject to Landlord’s reasonable approval in accordance with
Exhibit B or Section 10.5, as the case may be. Landlord’s approval of any such
odor-elimination equipment or venting installations by Tenant under Exhibit B or
Section 10.5 or otherwise shall not be deemed to relieve Tenant from its
on-going obligations under this Section 9.3(c) in the event that Tenant’s
equipment or venting installations are not effective in eliminating such odors,
fumes and other adverse impacts of Tenant’s exhaust stream, and Landlord
reserves the right to require Tenant to install additional equipment in
accordance with the provisions hereof if Tenant does implement other corrective
measures or limit or suspend the activities giving rise to such matters. Tenant
acknowledges Landlord’s legitimate desire to maintain the Building and the
Building Site (indoor and outdoor areas) in an odor-free manner, and Landlord
may require Tenant to abate and remove all objectionable odors in a manner that
goes beyond the requirements of Applicable Legal Requirements. If Tenant fails
to limit or suspend the activities giving rise to such emanations immediately
(i) in the case of an emergency or a risk to health or safety or (ii) upon
written notice from Landlord that such activities adversely affect any other
Building tenant (or, in any other case, to install satisfactory odor control or
ventilation equipment within thirty (30) days after receiving the requisite
permits and approvals therefor), then Landlord may, without limiting Landlord’s
other rights and remedies, require Tenant to limit or suspend any such
operations in the Premises that, in Landlord’s reasonable determination, cause
such objectionable odors, fumes or exhaust.

 

26



--------------------------------------------------------------------------------

(d) Noise and Vibration. Tenant shall not cause (or conduct any activities that
directly or indirectly cause, or permit or suffer any Tenant Party to cause) any
objectionable noise or vibration to emanate from the Premises or Tenant’s
Appurtenant Areas to other portions of the Building. (As used in this
Section 9.3(d), “objectionable” shall mean in a manner inconsistent, in
Landlord’s reasonable judgment, with the operation of Comparable Mixed-Use
Laboratory/Office Buildings, taking into account, as applicable, the general and
particular uses of the other office, laboratory, and retail tenants in any other
portions of the Building or its common areas and the Building’s equipment and
systems.) Tenant shall, at Tenant’s sole cost and expense, provide sound
insulation and vibration dampening that is necessary or appropriate from time to
time to comply with this paragraph. Landlord’s approval of any such
installations by Tenant under Exhibit B or Section 10.5 or otherwise shall not
be deemed to relieve Tenant from its on-going obligations under this
Section 9.3(d) in the event that Tenant’s sound insulation or vibration
dampening equipment is not effective in eliminating such noise or vibrations,
and Landlord reserves the right to require Tenant to install additional
equipment in accordance with the provisions hereof if Tenant does implement
other corrective measures or limit or suspend the activities giving rise to such
matters. If Tenant fails to limit or suspend the activities giving rise to such
emanations immediately (i) in the case of an emergency or a risk to health or
safety or (ii) upon written notice from Landlord that such activities adversely
affect any other Building tenant (or, in any other case, to install satisfactory
noise or vibration controls within thirty (30) days after receiving the
requisite permits and approvals therefor), then Landlord may, without limiting
Landlord’s other rights and remedies, require Tenant to limit or suspend any
such operations in the Premises that, in Landlord’s reasonable determination,
cause such objectionable noise or vibrations.

(e) Uses Involving Hazardous Substances. Tenant shall be solely responsible for
complying with all reporting requirements relating to or in connection with the
conduct of any activities of Tenant or any Tenant Party in the Premises or any
Tenant’s Appurtenant Areas involving Hazardous Substances, including without
limitation (if applicable) with respect to the transportation, storage,
handling, use and disposal of any Hazardous Substances (if any) in connection
with Tenant’s operations at the Premises or Tenant’s Appurtenant Areas in
accordance with Section 9.4 and Article 11, as the case may be.

(f) Project Permit Requirements. Tenant acknowledges that the Property is and
shall be subject to the Master Plan Permits, including without limitation, the
requirements of the parking and transportation demand management plan from time
to time required by the City of Cambridge for the Property under the applicable
Master Plan Permits (as more particularly described in Exhibit C and Exhibit
E-3, the “PTDM Plan”). During the Term, Tenant shall comply with the
requirements of the PTDM Plan and other Master Plan Permits to the extent
applicable to Tenant’s on-going use and occupancy of the Premises and Tenant’s
Appurtenant Areas under this Lease. In furtherance thereof, Tenant shall, from
time to time within thirty (30) days after Landlord’s written request, provide
to Landlord all pertinent information reasonably requested regarding the status
of Tenant’s compliance with such requirements, together with such information
about Tenant’s operations at the Premises as may be reasonably requested from
time to time by Landlord or the Project Developer to comply with applicable
reporting obligations thereunder (as more particularly described in Exhibit E-3)
or in connection with any proposed review or modification thereof, or as may
otherwise be requested from time to time by the applicable governmental agency
with respect to any such matters.

(g) Violations and Contests. Tenant shall promptly give notice to Landlord of
any written orders, warnings or violations relative to its use of the Premises
that are received from any federal, state, or municipal agency or by any court
of law and shall promptly comply with and cure the conditions causing any such
violations in accordance with Applicable Legal Requirements. Tenant shall not be
deemed to be in default of its obligations under the preceding sentence to
promptly cure any condition causing any such violation in the event that, in
lieu of such cure, Tenant shall contest the validity of such

 

27



--------------------------------------------------------------------------------

violation by appellate or other proceedings permitted under applicable law,
provided that (i) any such contest is made reasonably and in good faith,
(ii) Tenant makes provisions, including, without limitation, posting bond(s) or
giving other security, reasonably acceptable to Landlord to protect Landlord,
the Building and the Property from any liability, costs, damages or expenses
arising in connection with such alleged violation and failure to cure,
(iii) Tenant shall indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold Landlord harmless from and against any and all liability,
costs, damages, or expenses arising in connection with such alleged condition
and/or violation, (iv) Tenant shall promptly cure any violation in the event
that it exhausts all available appeals without success, and (v) Tenant shall
certify to Landlord’s reasonable satisfaction that Tenant’s decision to delay
such cure shall not result in any actual or threatened bodily injury or property
damage to Landlord, any tenant or occupant of the Building or the Project, or
any other person or entity.

9.4. Hazardous Substances.

(a) Definitions. As used in this Lease:

“Environmental Laws” means all statutes, laws, rules, regulations, codes,
ordinances, authorizations and orders of federal, state and local public
authorities pertaining to any Hazardous Substances or to environmental
compliance, contamination, cleanup or disclosures of any release or threat of
release to the environment, of any Hazardous Substances, including, without
limitation, the Toxic Substances Control Act, 15 U.S.C. § 2601, et seq.; the
Clean Water Act, 33 U.S.C. § 1251, et seq.; the Clean Air Act, 42 U.S.C. § 7401,
et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f-300j, et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1321, et seq.; the Solid Waste
Disposal Act, 42 U.S.C § 6901, et seq.; the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. Section 9601 et
seq.; the Federal Resource Conservation and Recovery Act, 42 U.S.C. Section 6901
et seq.; the Superfund Amendments and Reauthorization Act of 1986, Public Law
No. 99-499 (signed into law October 17, 1986); the Emergency Planning and
Community Right to Know Act (EPCRTKA) 42 U.S.C. § 11001-11050; Chapters 21C and
21E of the General Laws of the Commonwealth of Massachusetts; and oil and
hazardous materials as defined in Chapter 21C and 21E of the General Laws of the
Commonwealth of Massachusetts, as any of the same are from time to time amended,
and the rules and regulations promulgated thereunder, and any judicial or
administrative interpretation thereof, including any judicial or administrative
orders or judgments, and all other federal, state and local statutes, laws,
rules, regulations, codes, ordinances, standards, guidelines, authorizations and
orders regulating the generation, storage, containment or disposal of any
Hazardous Substances, including but not limited to those relating to lead paint,
radon gas, asbestos, storage and disposal of oil, biological, chemical,
laboratory, medical, radioactive and hazardous wastes, substances and materials,
and underground and above-ground oil storage tanks; and any amendments,
modifications or supplements of any of the foregoing.

“Hazardous Substances” means any hazardous substances, hazardous waste,
environmental, biological, chemical, laboratory, medical, or radioactive
substances, oil, petroleum products and any waste or substance, which because of
its quantitative concentration, chemical, biological, radioactive, flammable,
explosive, infectious or other characteristics, constitutes or may reasonably be
expected to constitute or contribute to a danger or hazard to public health,
safety or welfare or to the environment, including without limitation any
asbestos (whether or not friable) and any asbestos-containing materials, lead
paint, waste oils, solvents and chlorinated oils, polychlorinated biphenyls
(PCBs), toxic metals, etchants, pickling and plating wastes, explosives,
reactive metals and compounds, pesticides, herbicides, radon gas, urea
formaldehyde foam insulation and chemical, biological and radioactive wastes, or
any other similar materials that are regulated by any Environmental Law.

 

28



--------------------------------------------------------------------------------

(b) Tenant Operations. Tenant shall not (and shall not permit or suffer any
Tenant Party to) generate, produce, bring upon, use, store or treat Hazardous
Substances in the Premises, in Tenant’s Appurtenant Areas, or in other portions
of the Building, the Building Site, or the Project Common Areas, except and
unless (i) such Hazardous Substances are used by Tenant in the operation of its
business in connection with Tenant’s laboratory and laboratory-related uses in
the Premises (subject to the last sentence of this Section 9.4(b)) for the
Permitted Uses permitted under the terms and conditions of this Lease according
to prudent practices provided that the use or presence of Hazardous Substances
is strictly and properly monitored (“Lab-Related Hazardous Materials”) or for
customary office uses (e.g., normal office cleaning supplies and printing
supplies) for its office operations at the Premises (“Customary Office
Materials”), in each case in accordance with and subject to the terms and
conditions set forth in this Lease, (ii) each and every such use of Lab-Related
Hazardous Materials and Customary Office Materials is in strict compliance with
all Environmental Laws and other Applicable Legal Requirements, the terms of
this Section 9.4, and the provisions of this Lease, and (iii) as to any
Hazardous Substances, processes, or procedures that are not then subject to
Environmental Laws or other Applicable Legal Requirements, such activities are
conducted in accordance with standard practices for comparable tenants
conducting similar laboratory/office operations in Comparable Mixed-Use
Laboratory/Office Buildings, and do not endanger or create a hazard to public
health, safety or welfare or to the environment, within the Premises, any of
Tenant’s Appurtenant Areas, or other portions of the Building, the Building
Site, or the Project. Notwithstanding anything to the contrary herein, in no
event shall Tenant generate, produce, bring upon, use, store or treat Hazardous
Substances with a risk category higher than Biosafety Level 2 as established by
the Department of Health and Human Services (“DHHS”) and as further described in
the DHHS publication Biosafety in Microbiological and Biomedical Laboratories
(5th Edition) (as it may be or may have been further revised, the “BMBL”) or
such nationally recognized new or replacement standards for the BMBL as may be
reasonably selected by Landlord if applicable to similar facilities in the City
of Cambridge).

(c) Administrative Requirements. If Tenant uses any Hazardous Substances in
connection with its business operations in the Premises or in any Tenant’s
Appurtenant Areas, Tenant shall deliver to Landlord (i) a list identifying each
type of Hazardous Substances (other than Customary Office Materials used in
accordance with Applicable Legal Requirements) detailing the types and amounts
of all Hazardous Substances being or to be generated, produced, brought upon,
used, stored, treated or disposed of by or on behalf of Tenant in or about or on
the Premises, the Building, or the Property, (ii) a list of any and all
approvals or permits from governmental authorities required in connection with
the presence of such Hazardous Substances at the Premises or in Tenant’s
Appurtenant Areas (including, without limitation, applicable chemical storage
permits from the applicable municipal fire departments or related agencies),
(iii) upon Landlord’s request, copies of any manifests or other federal, state
or municipal filings by Tenant with respect to such Hazardous Substances
(redacted to protect confidential information to the extent such redactions are
permitted by the applicable federal, state or municipal authorities having
jurisdiction over such filings), (iv) correct and complete copies (to the extent
applicable) of (1) notices of violations of Applicable Legal Requirements
related to Hazardous Substances, (2) plans relating to the installation of any
storage tanks to be installed in the Premises or the applicable Tenant’s
Appurtenant Areas (provided that installation of storage tanks shall only be
permitted after Landlord has given Tenant its written consent to do so in
accordance with the applicable provisions of this Lease) and (3) closure plans
or any other documents required by any and all governmental authorities for any
storage tanks installed in, on, under or about the Property for the closure of
any such storage tanks (collectively, “Hazardous Materials Documents”). Tenant
shall deliver to Landlord the initial Hazardous Materials Documents no later
than fifteen (15) days prior to (x) the initial occupancy of any portion of the
Premises or (y) if later, the initial placement of equipment in the Premises or
in Tenant’s Appurtenant Areas for the applicable Hazardous Substances.
Thereafter, if there are any changes to the Hazardous Materials Documents or
changes in Tenant’s business that involve any material increase in the types or
amounts of Hazardous Substances, Tenant shall deliver to Landlord updated

 

29



--------------------------------------------------------------------------------

Hazardous Materials Documents (if applicable), or otherwise within thirty
(30) days after Landlord’s written request made no more than once annually in
connection with a prospective financing, refinancing, or sale of the Property.
For each type of Hazardous Substances in the list provided by Tenant under
clause (i) above, the list shall specify (A) the chemical name, (B) the material
state (e.g., solid, liquid, gas or cryogen), (C) the concentration, (D) the
storage amount and storage condition (e.g., in cabinets or not in cabinets), (E)
the use amount and use condition (e.g., open use or closed use), (F) the
location (e.g., room number or other identification) and (G) if known, the
chemical abstract service number. Landlord may, at Landlord’s expense, cause the
Hazardous Materials Documents to be reviewed by a person or firm qualified to
analyze Hazardous Substances to confirm Tenant’s compliance with Applicable
Legal Requirements and the provisions of this Lease.

(d) Tenant Environmental Incident. If any transportation to or from, or any
storage, use or disposal of Hazardous Substances on or about, the Premises,
Tenant’s Appurtenant Areas, or any other portion of the Building, the Building
Site, or the Project by Tenant or any Tenant Party results in any escape, or
release, reasonable threat of release, contamination of the soil or surface or
ground water or any loss or damage to person or property (any such event, a
“Tenant Environmental Incident”), Tenant agrees to: (i) promptly notify Landlord
of the occurrence; (ii) after consultation with Landlord, clean up the
occurrence in full compliance with all applicable Environmental Laws and all
other Applicable Legal Requirements; and (iii) indemnify, save harmless and
defend the Indemnitees from and against any and all claims, damages, losses,
penalties, costs, expenses and fees (including reasonable attorneys’ fees)
arising in whole or in part out of such occurrence. In the event of such
occurrence, Tenant agrees to cooperate reasonably with Landlord and provide such
documents, affidavits, and information and take such actions as may be
reasonably requested by Landlord from time to time (1) to comply with any
Environmental Law or other Applicable Legal Requirement, (2) to comply with any
reasonable request of any mortgagee, insurer, or other affected owner or tenant
of the Property, and/or (3) for any other reason deemed reasonably necessary by
Landlord in a manner consistent with standard practices for Comparable Mixed-Use
Laboratory/Office Buildings. In the event of any such occurrence that is
required to be reported to a governmental authority under any Environmental Law
or Applicable Legal Requirement, Tenant shall simultaneously deliver to Landlord
copies of any notices given or received by Tenant or any Tenant Party and shall
promptly pay when due any fine or assessment against Landlord, Tenant or any
Tenant Party, or the Premises, Tenant’s Appurtenant Areas, or other portions of
the Building, the Building Site, or the Project relating to such occurrence.
Notwithstanding the foregoing, if Tenant contests the validity of any such fine
or assessment by appellate or other proceedings permitted under applicable law,
Tenant shall not be deemed to be in default of its obligations under the
preceding sentence to promptly pay when due any fine or assessment for so long
as Tenant so contests the validity of such fine or assessment, provided that
(i) any such contest is made reasonably and in good faith, (ii) Tenant makes
provisions, including, without limitation, posting bond(s) or giving other
security, reasonably acceptable to Landlord to protect Landlord, Landlord’s
mortgagee, the Building, and the Property from any liability, costs, damages, or
expenses arising in connection with such alleged fine or assessment, (iii)
Tenant shall indemnify, defend (with counsel reasonably acceptable to Landlord)
and hold Landlord and Landlord’s mortgagee from and against any and all
liability, costs, damages, or expenses arising in connection with such alleged
fine or assessment, and (iv) Tenant shall promptly pay any fine or assessment in
the event that it exhausts (or otherwise ceases to contest the validity of such
fine or assessment as provided above) all available appeals without success. In
addition, upon Landlord’s written request following the occurrence of any Tenant
Environmental Incident, Tenant agrees to pay the reasonable, out-of-pocket cost
of an environmental inspection or assessment requested by any lender that holds
a security interest in the Property or this Lease, or by any insurance carrier,
to the extent that such inspection or assessment pertains to any release,
reasonable threat of release, contamination, or a loss or damage or
determination of condition related to the foregoing in the Premises, Tenant’s
Appurtenant Areas, or any other portion of the Building, the Building Site, or
the Project caused by Tenant or any other Tenant Party.

 

30



--------------------------------------------------------------------------------

(e) General. The provisions of this Section 9.4 shall survive the expiration or
earlier termination of this Lease.

9.5. General Building Signage. Landlord shall install, or cause to be installed,
standard directional signage within the Building common areas (including, as
applicable, standard tenant directional signage in the elevator lobby of any
multi-tenant floor of the Building), in each case using Building standard
graphics, to direct the employees, visitors, and other business invitees of
Tenant and other Building tenants. Such initial standard directional signage for
the Building shall be installed at Landlord’s expense. During the Term, subject
to the exclusions and adjustments set forth on Exhibit E-1, the general costs of
maintenance and repair of such signage shall be included in Operating Expenses,
with any changes in such signage requested or required by Tenant being charged
to Tenant as Additional Rent for the additional service to Tenant under this
Lease.

9.6. Landlord’s Access. Subject to the terms set forth below, Landlord or its
agents may enter the Premises at all reasonable times (i) to perform the
service, maintenance, and repair obligations of Landlord under Section 10.3 and
other provisions of this Lease, (ii) to inspect and monitor Tenant’s compliance
with Applicable Legal Requirements and the terms of this Lease, (iii) for
purposes described in Sections 2.3, 9.4, 10.3 and/or 10.4, as applicable,
(iv) to show the Premises to prospective and actual buyers, investors, and
lenders at any time or, in the last eighteen (18) months of the Term (as the
same may have been extended from time to time), to prospective tenants; or
(v) for any other purpose Landlord reasonably deems necessary, in a manner
consistent with the operation of a first-class laboratory/office building, in
connection with the exercise of Landlord’s rights and obligations under this
Lease. Except in cases of (x) regularly scheduled services provided under
Section 10.3 (e.g., standard office cleaning services under Exhibit E) or
(y) emergency or a risk to health or safety, any entry into the Premises under
this Section 9.6 shall require at least two (2) business days’ prior notice
(which notice may be made by email to Tenant’s Designated Representative, as
defined below) and shall be made during normal business hours (unless otherwise
scheduled by mutual agreement). Landlord shall cooperate with Tenant to schedule
any such entry and activity at a time designed to reduce any inconvenience to
Tenant’s business operations in the Premises. Tenant shall have the right to
have a representative of Tenant accompany Landlord during any such entry, but
entry shall not be prohibited if Tenant fails to provide an accompanying
representative. However, in case of emergency, Landlord may enter any part of
the Premises with such notice as is reasonably practicable or without prior
notice if notice is impracticable and without Tenant’s representative, if
necessary. During Landlord’s non-emergency access to the Premises, Landlord
shall comply with reasonable security provisions required by Tenant to preserve
the confidential nature of information in whatever form maintained within the
Premises. Notwithstanding the foregoing, or anything to the contrary set forth
herein, for safety, security, confidentiality or compliance with law purposes,
Tenant may designate certain limited areas within the Premises (e.g., laboratory
areas, clean rooms, or IT rooms) as “Restricted Access Are as” as shown on plans
provided by Tenant to Landlord (as updated by Tenant as reasonably necessary in
the future) to which Landlord and related parties shall not have access except
in an emergency or as otherwise reasonably necessary and then only in accordance
with a mutually agreed-upon plan to protect Tenant’s reasonable concerns
regarding safety, security and confidentiality, provided that such Restricted
Access Areas shall be reasonably identified and necessary to protect the health
of persons or security of confidential and proprietary information. “Tenant’s
Designated Representative” shall mean (a) a person with an office at the
Premises identified by Tenant in writing (which may be made by email) to
Landlord from time to time as the primary point of contact for Landlord’s access
to the Premises and (b) the on-site supervisor of Tenant’s private security, if
any, that is then on duty. Tenant shall provide Landlord with a phone number for
Tenant’s Designated Representative with any notice designating such person, and
any change in the identification of Tenant’s Designated Representative shall
take effect two (2) business days following delivery of such notice to Landlord
and its property manager.

 

31



--------------------------------------------------------------------------------

9.7. Security. Tenant shall be solely responsible, at Tenant’s sole cost and
expense, to provide any security measures that Tenant deems necessary,
appropriate, or desirable for each portion of the Premises and any exclusive
Tenant’s Appurtenant Areas within the Building, which may include, without
limitation, Tenant’s security personnel, attendants, and/or security access card
readers, security video cameras, and other security equipment installed by
Tenant from time to time (whether in connection with work performed by Tenant
under Exhibit B or subsequent Tenant Work during the Term) in or around the
Premises or such exclusive appurtenant areas, or on or within different floors
of the Premises. Tenant shall have reasonable access to portions of the Building
outside the Premises to install and operate any such security measures, subject
to Landlord’s reasonable approval in accordance with Exhibit B or Article 10, as
applicable, provided that such security measures shall not restrict or impede
access through the common areas of the Building serving the Building or other
parts of the Project. Tenant shall provide Landlord with a written description
of its security plan for the Premises from time to time, outlining Tenant’s
security measures to the extent applicable to visitors, guests, and others
entitled to access the Premises and identifying any Restricted Access Areas
designated by Tenant under Section 9.6 above (Tenant being permitted to redact
from such security plan any confidential or proprietary information). Tenant
hereby acknowledges and agrees that the costs of (i) the main lobby desk and
attendants in the Building’s main lobby provided by Landlord in connection with
the Building Services as more particularly set forth in Section 10.3 below and
(ii) the operation of any other Building common areas and the Project Common
Areas (which may from time to time, but shall not be required under this clause
(ii) to, involve other attendants or security personnel, equipment, and/or
procedures) shall, in each case, be included in Operating Expenses (to the
extent incurred for the Building in accordance with Exhibit E-1) or in the
Building’s allocable share of Project Common Area Expenses in accordance with
Exhibit E-1 (to the extent incurred for the Project Common Areas), as the case
may be. Notwithstanding the fact that services described in the preceding
sentence are from time to time provided by Landlord or the Property Manager with
respect to the Building or by the owner or manager of the Project Common Areas,
as the case may be, during the Term, to the maximum extent permitted by
applicable law, neither Landlord nor such other parties shall be deemed to have
undertaken or assumed to owe to Tenant or to any Tenant Party any duty or
standard of care as a result of such provision of such services or be
responsible for the efficacy of any such services in preventing any criminal or
other wrongful activities.

ARTICLE 10.

CONDITION AND MAINTENANCE OF PREMISES AND PROPERTY

10.1. Condition of Premises and Property. Except for any express representations
in this Lease, neither Landlord nor any person acting under Landlord has made
any representation as to the condition of the Premises or the Property or the
suitability of the Premises or the Property for Tenant’s intended use. Tenant
represents and warrants that Tenant has made its own inquiry regarding the
Premises and the Property and is not relying on any representations of Landlord
or any Broker or persons acting under either of them except for any express
representations in this Lease.

10.2. Tenant Property. Tenant shall insure its personal property, Tenant’s FF&E,
all other Tenant Property, and all Tenant-Insured Work (as defined in Exhibit F)
under a “Special Form” (as defined by the insurance industry) policy in
accordance with Section 7.1. Landlord shall not be liable for any damage or
injury to such property or to other person, property or business (including loss
of revenue, profits or data) of any Tenant Party, to the maximum extent
permitted by law and subject to the provisions of Section 7.3 and Section 16.4.
Tenant Property expressly includes Tenant’s FF&E (as defined in Exhibit B), any
Tenant’s Specialized Equipment under Article 11, and all other business fixtures
and equipment and personal property, including without limitation any and any
security or access control systems installed for the Premises, filing cabinets
and racks, removable cubicles and partitions, kitchen and cafeteria equipment,
computers and related equipment, raised flooring, laboratory equipment,
supplemental cooling equipment, audiovisual and telecommunications equipment,
non-building standard

 

32



--------------------------------------------------------------------------------

signage, and other tenant equipment installations, in each case including
related conduits, cabling, and brackets or mounting components therefor and any
connectors to base building systems and in each case whether installed, bolted,
or otherwise affixed in or about the Premises, in Tenant’s Appurtenant Areas, or
in any building core areas, or elsewhere in the Building or on the Building
Site. Except as otherwise expressly provided in this Lease, the exemption under
the second sentence of this paragraph shall apply whether such damage or injury
to such property is caused by (among other things): (i) fire, steam,
electricity, water, gas, sewage, sewer gas or odors, snow, ice, frost or rain;
(ii) the breakage, leaking, obstruction or other defects of pipes, faucets,
sprinklers, wires, appliances, plumbing, windows, air conditioning or lighting
fixtures or any other cause; (iii) any other casualty or any Taking; (iv) theft;
(v) conditions in or about the Property or from other sources or places; or
(vi) any act or omission of any other Building tenant or occupant or their
respective employees, visitors, or business invitees.

10.3. Landlord’s Obligations for Building Services, Repair and Maintenance.

(a) Building Services. During the Term, subject to the provisions of this
Section 10.3 below, Landlord shall provide or cause to be provided the general
office cleaning (unless Tenant elects, by written notice to Landlord at least
thirty (30) days before any such requested change in cleaning services, to
provide its own cleaning services for the entire Premises), office area trash
removal, exterior window washing, general base building systems maintenance,
exterior landscaping and snowplowing services, access control equipment (as
indicated on the Base Building Plans) and main lobby desk attendants in the main
lobby of the Building, and other general services for the Building and the
Building Site, in each case as set forth on the list of basic building services
set forth on Exhibit E or as subsequently adjusted from time to time during the
Term in a manner consistent with Comparable Mixed-Use Laboratory/Office
Buildings (the “Building Services”). Subject to the exclusions and adjustments
set forth on Exhibit E-1, the costs of all Building Services provided to the
Building tenants, the Building common areas, or the Building’s non-exclusive
appurtenant areas by or through Landlord shall be included in Operating Expenses
in accordance with and subject to Article 8 and other provisions of this Lease.

(b) Repair and Maintenance. Except for (i) normal and reasonable wear and use
and (ii) damage caused by fire and casualty and by eminent domain (except as
otherwise provided in Article 12) and subject to the provisions of Section 8.1
and Exhibit E-1, as the case may be, Landlord shall be responsible (1) to make
such repairs to the roof, exterior walls, floor slabs and common areas and
facilities of the Building, including the base building mechanical, electrical,
plumbing, sprinkler, fire/life safety, and access control systems and the base
building heating, ventilating, and air conditioning systems serving the Building
and other common Building systems equipment serving the Premises, as may be
necessary to keep them in good order, repair, and condition, and (2) to maintain
the common areas of the Building serving the Premises (in each case, exclusive
of Tenant’s responsibilities under Section 10.4 and other provisions of this
Lease), including from time to time making such replacements as Landlord
determines, in a manner consistent with a first-class laboratory/office
building, are required or appropriate to maintain the Property in a first class
manner comparable to the maintenance of Comparable Mixed-Use Laboratory/Office
Buildings and in compliance with Applicable Legal Requirements, to the extent
that any non-compliance with Applicable Legal Requirements would materially
impair, or create an unsafe or hazardous condition with respect to, Tenant’s use
and occupancy of the Premises and/or use of such Building common areas or
Tenant’s Appurtenant Areas, in each case in accordance with, and subject to, the
terms and conditions of this Lease. The costs of all services by or through
Landlord shall be included in Operating Expenses in accordance with and subject
to Article 8 and other provisions of this Lease. For avoidance of doubt, Tenant
shall be responsible for maintaining any utilities distribution and mechanical
systems installed by Tenant, whether in the Premises or elsewhere in or about
the Building, beyond the base building equipment and electrical panels installed
by Landlord as part of the Base Building Work) as may be necessary to properly
maintain them in good repair and condition. Tenant shall promptly report in

 

33



--------------------------------------------------------------------------------

writing to Landlord any defective condition known to it that Landlord is
required to repair. Landlord shall have no obligation to repair or maintain any
portion of the Premises or perform any service, except as specifically set forth
in this Section 10.3. For avoidance of doubt, notwithstanding anything to the
contrary in this Lease, Landlord shall have no liability or responsibility for
the storage, containment or disposal of any Hazardous Substances generated,
stored or contained by Tenant or any Tenant Party in or about the Premises, the
Building, or the Building Site, and Tenant hereby agrees to store, contain and
dispose of any and all such Hazardous Substances at Tenant’s sole cost and
expense in accordance with the provisions of Article 9.

(c) Additional Services. Upon Tenant’s written request, if Landlord from time to
time provides services to Tenant under this Lease beyond the level of Building
Services required to be provided under Section 10.3(a) above, or provides
services or facilities to a materially greater extent or materially greater
level than those provided to tenants of the Building generally (collectively,
the “Additional Services”), Tenant shall pay for the nondiscriminatory Building
standard charges for such Additional Services as Additional Rent. Such
Additional Services may include, without limitation, pantry/kitchenette cleaning
services (which may be requested on a “standing order” basis, if Tenant
desires), after-hours HVAC service, extra cleaning services or rubbish removal,
tenant work requests, and other additional services from time to time during the
Term.

(d) Interruptions and Delays in Services and Repairs. Landlord shall not be
liable to Tenant for any compensation or (except as expressly provided in
Section 10.3(e) below) reduction of rent by reason of inconvenience or annoyance
or for loss of business arising from the necessity of Landlord or its agents
entering the Premises for any of the purposes in this Lease authorized, or for
repairing the Premises or any portion of the Building however the necessity may
occur. In case Landlord is prevented or delayed from making any repairs,
alterations or improvements, or furnishing any services or performing any other
covenant or duty to be performed on Landlord’s part, by reason of any cause
reasonably beyond Landlord’s control, including without limitation by reason of
Force Majeure (as defined in Section 16.9 hereof), Landlord shall not be liable
to Tenant therefor, nor, except as expressly otherwise provided in
Section 10.3(e) or Article 12, shall Tenant be entitled to any abatement or
reduction of rent by reason thereof, or right to terminate this Lease, nor shall
the same give rise to a claim in Tenant’s favor that such failure constitutes
actual or constructive, total or partial, eviction from the Premises. Landlord
reserves the right to stop any service or utility system, when necessary by
reason of accident or emergency, or until necessary repairs have been completed;
provided, however, that in each instance of stoppage, Landlord shall exercise
reasonable diligence to eliminate the cause thereof. Except in case of emergency
repairs, Landlord will give Tenant reasonable advance notice of any contemplated
stoppage and will use reasonable efforts to avoid unnecessary inconvenience to
Tenant by reason thereof.

(e) Service Interruption. Except for (i) damage caused by a fire or other
casualty or damage caused as a result of any taking under the power of eminent
domain (which are addressed by other provisions of the Lease), or (ii) the act
or omission of Tenant or any Tenant Party (which are excluded from the
provisions of this paragraph), if (1) the Building Services that Landlord is
required to provide under the provisions of this Lease are interrupted or
suspended for any reason at the Property (excluding an off-site event such as a
general utility company power outage) and (2) all or part of the Premises cannot
be used for Tenant’s use for its business operations for the Permitted Uses as a
result thereof (“Interruption/Suspension”) and the same is not corrected (such
that the affected portion of the Premises can be so used for Tenant’s use for
such business operations) within the Interruption Cure Period (as hereinafter
defined), then Base Rent and Additional Rent for Operating Expenses and Taxes
payable for such portion of the Premises shall equitably abate, in proportion to
the nature and extent of such Interruption/Suspension, until such
Interruption/Suspension is so corrected. The “Interruption Cure Period” means
five (5) consecutive business days after Tenant’s written notice to Landlord of
the condition causing the Interruption/Suspension in the Premises. The remedies
for the specific events covered by this paragraph shall be Tenant’s sole
remedies for such events. For avoidance of doubt, the provisions of this
paragraph shall not apply to any Interruption/Suspension caused by fire or other
damage or destruction of the Building, which shall be governed by Section 12.1.

 

 

34



--------------------------------------------------------------------------------

(f) Landlord’s Compliance Obligations. For avoidance of doubt, Landlord shall be
responsible for ensuring that the Building’s common areas serving the Premises,
whether exclusively or in common with other rentable areas in the Building,
remain in compliance with Applicable Legal Requirements (including without
limitation the Americans with Disabilities Act of 1990, as amended) that are
applicable to such areas (which compliance obligations may, among other things,
take into account the effect of any so-called “grand-fathering” of existing
improvements or elements of the Building), except to the extent any such
non-compliance with Applicable Legal Requirements or any such requirement to
comply with other Applicable Legal Requirements arises from construction or
other particular uses (which particular uses, for avoidance of doubt, shall not
be deemed to include Standard Laboratory Installations operated in a manner that
does not exceed the capacity of the Base Building systems installed by Landlord
as part of the Base Building Work under Exhibit B) or installations undertaken
or installed by Tenant under this Lease or by any other Building tenant or
occupant under the terms of the respective leases, in which event such
compliance obligation shall be the responsibility of the tenant causing such
non-compliance or applicable compliance obligation. In the case of any such
compliance obligation required to be undertaken by Landlord hereunder, as such
obligation is reasonably determined by Landlord in a manner consistent with
Comparable Mixed-Use Laboratory/Office Buildings or as otherwise required by
notice or order as to violations that are received from any federal, state, or
municipal agency or by any court of law, Landlord shall use commercially
reasonable efforts to promptly undertake such compliance work, to the extent
that non-compliance would (i) materially impair Tenant’s use and occupancy of
the Premises and/or Tenant’s Appurtenant Areas for the Permitted Uses;
(ii) would materially and adversely restrict Tenant’s access to the Premises
and/or Tenant’s Appurtenant Areas, (iii) would materially and adversely affect
the provision of the Building Services (as defined in Section 10.3(a) above) to
be provided by Landlord to Tenant pursuant to this Lease, or (iv) would create
an unsafe or hazardous situation in the Building common areas, the Premises,
and/or Tenant’s Appurtenant Areas. Landlord shall not be deemed to be in default
of any asserted or purported compliance obligation hereunder in the event
Landlord shall reasonably and in good faith contest the validity of such
violation by appellate or other proceedings permitted under applicable law. This
subparagraph (f) shall not apply to matters arising as the result of a fire,
casualty, taking, or other event as to which Article 12 applies.

10.4. Tenant’s Obligations for Repair and Maintenance.

(a) General Obligations. Except for work that Section 10.3 or Article 12
requires Landlord to perform, Tenant at its sole cost and expense (i) shall keep
the Premises, including all TI Work, Tenant Work, and Tenant Property, initially
or thereafter in or about the Premises or on the Building Site, in good order,
condition and repair, in compliance with all Applicable Legal Requirements, and
substantially in the condition the same were in upon completion of the TI Work
(or subsequent TI Work), normal wear and tear, casualty and condemnation (to the
extent the repair is the responsibility of Landlord pursuant to Article 12
hereof) excepted, (ii) shall keep in a safe, secure and sanitary condition all
trash, rubbish, and waste products temporarily stored at the Premises (prior to
Landlord’s office trash removal service under Section 10.3), and (iii) shall
make all repairs and replacements to the Premises and do all other work
necessary for the foregoing purposes whether the same may be ordinary or
extraordinary, foreseen or unforeseen. The foregoing obligations shall not apply
to defects in Base Building Work or items covered under any then applicable
warranties held by Landlord for Base Building Work in accordance with Exhibit B,
but shall include without limitation Tenant’s obligation to repair, maintain,
and replace floors and floor coverings, to paint and repair walls and doors, to
replace and repair all glass in windows and doors of the Premises (except glass
in the exterior walls and doors of the

 

35



--------------------------------------------------------------------------------

Building, unless damage thereto is caused by Tenant or any other Tenant Party),
ceiling tiles, lights and light fixtures, pipes, conduits, wires, drains and the
like in the Premises and to make as and when needed as a result of misuse by, or
neglect or improper conduct of Tenant or any Tenant Party or otherwise, all
repairs necessary, which repairs and replacements shall be in quality and class
equal to the original work. If anything required pursuant to this Section 10.4
to be repaired cannot be fully repaired or restored, Tenant upon prior notice to
Landlord shall replace it at Tenant’s cost, in accordance with the requirements
of Section 10.5.

(b) Cafeteria/Food Service Operations. If Tenant installs an employee cafeteria,
café, lunch room, or other food service area in the Premises, Tenant shall be
solely responsible, at its sole cost and expense, for installing, operating,
cleaning, maintaining, and repairing such areas, in a good and clean condition,
in compliance with Applicable Legal Requirements, and otherwise in accordance
with the terms of this Lease. Such obligations shall include, without
limitation, general cleaning services for such areas, proper storage of food and
beverage products, pest control measures, and periodic cleaning of grease traps
and ventilation equipment serving such facilities (whether such equipment is
located in the Premises or elsewhere in or about the Building), in each case in
accordance with Applicable Legal Requirements, insurance requirements, and
prudent operational standards for Comparable Mixed-Use Laboratory/Office
Buildings, as reasonably approved by Landlord from time to time, taking into
account the particular nature of Tenant’s cooking and food service operations in
the Premises. In the event that Tenant from time to time requests that Landlord
provide any such cleaning or other services for such areas, Tenant shall
separately reimburse Landlord for such Additional Services as Additional Rent.

(c) Lab Areas. Notwithstanding anything to the contrary in Section 10.3, Tenant
shall be solely responsible, at its sole cost and expense, (i) for cleaning,
operating, maintaining, and repairing all portions of the Premises that are used
for laboratory or laboratory-related uses (including without limitation, the
First Floor Equipment Room) in accordance with the Permitted Uses and the terms
of this Lease (and, as applicable, any Tenant’s Appurtenant Areas used for such
purposes), (ii) for disposing of all Hazardous Substances and other laboratory
waste products and other materials of any kind from such areas in strict
compliance with Environmental Laws and other Applicable Legal Requirements, and
(iii) for cleaning, operating, maintaining, repairing and (as necessary for the
proper functioning thereof) replacing all Tenant’s Specialized Equipment
(whether located in the Premises, in the Tenant’s Appurtenant Areas, or other
portions of the Building) and all ventilation equipment that exclusively serves
Tenant’s laboratory areas (other than the base building equipment installed by
Landlord as part of the Base Building Work under Exhibit B), whether such
Tenant’s Specialized Equipment or ventilation equipment was installed by
Landlord in whole or in part as part of the TI Work under Exhibit B or is from
time to time added, supplemented, or modified by Tenant or any Tenant Party in
accordance with Exhibit B or Section 10.5 in connection with the use of the
Premises for the Permitted Use.

(d) Supplemental HVAC and Other Systems. If Tenant shall from time to time
install (or at Tenant’s request, cause Landlord to install) supplemental HVAC or
similar equipment pursuant to the provisions of Exhibit B or Section 11.1 or
otherwise, Tenant shall secure, pay for, and keep in force third-party
maintenance and service contracts with appropriate and reputable service
companies approved by Landlord (such approval not to be unreasonably withheld,
conditioned or delayed) providing for the regular maintenance of all such
equipment or systems that landlords of Comparable Mixed-Use Laboratory/Office
Buildings typically service by use of third-party service companies
(collectively, the “Service Contracts”). If requested from time to time by
Landlord, Tenant shall provide copies of such Service Contracts to Landlord and
periodic inspection reports (but no less frequently than annually) as are
prepared by the service providers under the Service Contracts. Without
limitation, Tenant shall be responsible for all supplemental heating,
ventilating and air-conditioning systems installed in connection with the TI
Work or as an upgrade to Base Building Work under Exhibit B or other Tenant Work
from time to time under Section 10.5.

 

36



--------------------------------------------------------------------------------

10.5. Tenant Work. The terms and provisions of the Work Letter in Exhibit B (and
not this Section 10.5) shall apply to Tenant’s design and construction of the TI
Work. The terms and provisions of this Section 10.5 below (and not Exhibit B)
shall apply to any Tenant Work performed after the TI Work is completed under
Exhibit B. As used in this Lease, “Leasehold Improvements” shall mean (i) the TI
Work initially installed by Tenant under Exhibit B and (ii) any other Tenant
Work that may be installed in the Building from time to time during the Term in
accordance with and pursuant to plans approved by Landlord under Section 10.5,
in each case exclusive of Tenant’s FF&E and other Tenant Property.

As used in this Lease, “Tenant Work” shall mean all tenant improvement work
performed by or through Tenant in the Premises (or otherwise at the Building or
the Building Site), including without limitation (i) the TI Work under Exhibit B
and (ii) all future work, including demolition, improvements, additions and
alterations, in or to the Premises, but excluding the Landlord’s Base Building
Work under Exhibit B. Without limitation, Tenant Work includes any penetrations
in the walls, partitions, ceilings or floors and all attached carpeting. Tenant
Work shall not, however, include Tenant Property, but the provisions of Exhibit
B or this Section 10.5 below (as the case may be) shall apply to Tenant’s
design, construction, and installation work for all Tenant Property to be
installed, attached, or affixed by Tenant in or about the Premises, the
Building, or the Building Site. All Tenant Work shall be subject to Landlord’s
prior written approval in accordance with the terms and provisions of this
Section 10.5 below (except for Minor Alterations, as defined and provided in
Section 10.5(a)(ii) below) and arranged and paid for by Tenant, all as provided
in and subject to the provisions of Exhibit B (with respect to the TI Work) or
this Section 10.5 (as to future work), as the case may be.

(a) General Provisions.

(i) Submission of Construction Documents. Tenant shall submit Construction
Documents (as defined below) for the proposed Tenant Work requiring Landlord’s
approval under this Section 10.5. Landlord shall review, comment upon (if
desired), and approve or disapprove such plans by written notice in sufficient
detail for Tenant to be able to reply, within ten (10) business days following
the delivery of such plans to Landlord after Landlord’s actual receipt of such
request, provided that such review period shall be reasonably extended as the
special nature of the proposed Tenant Work in question may reasonably require
(e.g., for structural or exterior work or work affecting base building systems).
Landlord shall not unreasonably withhold, condition or delay Landlord’s approval
of Tenant Work, but Landlord’s disapproval of proposed Tenant Work shall not be
unreasonable where, in Landlord’s reasonable judgment, such proposed Tenant Work
(A) adversely affects any structural component of the Building, (B) would be
incompatible with or adversely affect the fire-safety, telecommunications,
electrical, mechanical, or plumbing systems of the Building (“Core Building
Systems”), (C) affects the exterior or the exterior appearance of the Building
or common areas within or around the Building or other property than the
Premises (except as expressly permitted under the terms of the Lease), or
(D) requires unusual expense to readapt the Premises for general office or
laboratory purposes (unless Tenant agrees to pay for the costs to so readapt the
Premises at the expiration or earlier termination of the Term in accordance with
Section 10.5(a)(iv) below).

(ii) Minor Alterations. Notwithstanding the foregoing, any interior,
non-structural Tenant Work in the Premises (including any series of related
Tenant Work projects) that (A) costs less than the Tenant Work Threshold Amount
(as defined below) in the aggregate, (B) does not affect any Core Building
Systems or common areas or facilities of the Building, (C) does not

 

37



--------------------------------------------------------------------------------

involve the installation of any storage tanks or other equipment affecting or
relating to the use or storage of Hazardous Substances, and (D) does not affect
any penetrations in or otherwise affect any structural walls, floors, roofs, or
other structural elements of the Building, or any signs visible from the
exterior of the Premises, or any change in the exterior appearance of Building
(including shades, curtains and the like with shades drawn) (“ Minor
Alterations”) shall not require Landlord’s prior approval if Tenant delivers the
Construction Documents (as defined in Section 10.5(b)) for any such work (if the
same typically involves construction drawings or specifications and the issuance
of a building permit) to Landlord at least five (5) business days prior to
commencing such work. As used herein, the “Tenant Work Threshold Amount”) shall
mean $200,000.00.

(iii) Work Affecting HVAC Systems. Prior to commencing any work affecting air
disbursement from ventilation systems serving the Premises or the Building,
including without limitation the installation of Tenant’s exhaust systems,
Tenant shall provide to Landlord, if reasonably requested by Landlord in view of
the nature of the proposed work in question, a third party report from a
consultant, and in a form, reasonably acceptable to Landlord, showing that such
work will not adversely affect the ventilation systems of the Building (or of
any other tenant in the Building) and Tenant shall, upon completion of such
work, be responsible for ensuring that such work does not adversely affect such
systems.

(iv) Identification of Restoration Items. At the time Landlord grants approval
of any Tenant Work under this Section 10.5, Landlord shall specify the items of
such Tenant Work (if any) that must be removed by Tenant upon the expiration or
earlier termination of the Term (which shall be limited to items that are not
readily useable for first class office or general laboratory purposes, that are
in excess of Standard Laboratory Installations or otherwise would require
unusual expense to demolish or readapt for general office or laboratory
purposes). For any Tenant Work for which Landlord’s approval is not required (or
is performed without obtaining a required approval) under the terms of this
Lease, Landlord may designate for removal, prior to the expiration of the Term
or otherwise upon Tenant’s reasonable prior request, only those items of Tenant
Work (if any) that are not readily useable for first class office or general
laboratory purposes or would require unusual expense to demolish or readapt for
general office or laboratory purposes. Without limiting the generality of the
foregoing provisions, Landlord reserves the right to require Tenant to remove,
at the expiration or earlier termination of the Term, (i) any Vivarium Facility,
clean rooms, or GMP suite (to the extent, if any, any of the foregoing are
installed in the Premises) and, if so specified by Landlord as provided above,
(ii) any specialized laboratory or laboratory-related installations in the
Premises that are specific to Tenant’s particular laboratory operations
(excluding Standard Laboratory Installations, as defined in Section 9.3(b)),
provided that Tenant shall remove all Lab-Related Hazardous Materials and
perform all decommissioning work for Standard Laboratory Installations and
specialized laboratory installations as provided in Section 9.4 and
Section 10.6, (iii) any internal staircase or floor openings between floors of
the Premises (other than the internal staircase and floor opening substantially
in the size and location depicted on Exhibit B-3, which may remain in place at
the expiration or earlier termination of the Term), and (iv) any private or
executive restroom or shower facilities (if any) that Tenant may install in the
Premises during the Term. If Landlord shall require the removal of any internal
stairs between floors of the Premises as set forth above (other than the
internal staircase and floor opening substantially as depicted on Exhibit A-3),
either (x) Tenant shall remove such internal stairs, fill in the floor openings
between such floors, and restore the affected floor or ceiling affected by such
staircase removal and stair opening in-fill work (including applicable fire
safety and HVAC distribution equipment in such affected area), pursuant to plans
approved by Landlord under this Section 10.5, prior to the expiration or earlier
termination of the Term or (y) if requested by Landlord by notice to Tenant

 

38



--------------------------------------------------------------------------------

stating that Landlord has entered into a lease for portions of the Premises that
require removal of such internal stairs, Tenant shall pay to Landlord, prior to
the date that is thirty (30) days prior to the later of (1) the expiration or
earlier termination of the Term or (2) the delivery of such notice by Landlord,
an amount reasonably and mutually agreed by the parties for such removal/in-fill
work (it being agreed that, in the absence of such mutual agreement as to the
cost of such work, Tenant shall perform such removal/infill work under clause
(x) above).

(b) Construction Documents. No Tenant Work (other than work constituting Minor
Alterations where such work does not require the preparation of construction
drawings and the obtaining of a building permit) shall be effected except in
accordance with complete, coordinated construction drawings and specifications
(“Construction Documents”) prepared in accordance with Exhibit B-6. Before
commencing any Tenant Work (other than work that does not typically involve
construction drawings or specifications or the issuance of a building permit)
requiring Landlord’s approval hereunder, Tenant shall obtain Landlord’s prior
written approval of the Construction Documents for such work, which approval
shall not be unreasonably withheld, conditioned or delayed as provided in
Section 10.5(a) above. The Construction Documents shall be prepared by an
architect or, where applicable, a qualified engineer (in either case, “Tenant’s
Architect”) registered in the Commonwealth of Massachusetts, experienced in the
construction of tenant space improvements in comparable buildings in the area
where the Premises are located and, if such Tenant Work will affect any Core
Building Systems or structural components of the Building, the identity of such
Tenant’s Architect (if other than the pre-approved TIW Architect for the TI Work
under Paragraph 1 of Exhibit B) shall be approved by Landlord in advance, such
approval not to be unreasonably withheld, conditioned, or delayed. Tenant shall
be solely responsible for all costs, expenses, and liabilities associated with
all architectural and engineering services relating to Tenant Work and for the
adequacy, accuracy, and completeness of the Construction Documents even if
approved by Landlord (and even if Tenant’s Architect has been otherwise engaged
by Landlord in connection with the Building). The Construction Documents shall
set forth in detail the requirements for construction of the Tenant Work and
shall show all work necessary to complete the Tenant Work including all cutting,
fitting, and patching and all connections to the mechanical, electrical, and
plumbing systems and components of the Building. Submission of the Construction
Documents to Landlord for approval shall be deemed to constitute Tenant’s
agreement that, except as is specifically and expressly set forth therein,
Tenant shall be and remain solely responsible for ensuring that all Tenant Work
described in the Construction Documents (i) complies with all Applicable Legal
Requirements, building codes, and customary industry design standards for
first-class mixed-use multi-tenant laboratory/office buildings, (ii) does not
materially and adversely affect any structural component of the Building,
(iii) is compatible with and does not adversely affect the Core Building
Systems, (iv) does not affect any space or property other than the Premises or
Tenant’s Appurtenant Areas, as the case may be, and (v) conforms to floor
loading limits of the Building. The Construction Documents shall comply with
Landlord’s reasonable requirements for the uniform exterior appearance of the
Building. Landlord’s approval of Construction Documents shall signify only
Landlord’s consent to the Tenant Work shown and shall not result in any
responsibility of Landlord concerning compliance of the Tenant Work with
Applicable Legal Requirements or building codes, or coordination or
compatibility with any component or system of the Building, or the feasibility
of constructing the Tenant Work without damage or harm to the Building, all of
which shall be the sole responsibility of Tenant.

(c) Performance. The identity of any contractor, subcontractor, or other person
or entity (including any employee or agent of Tenant) performing or designing
any Tenant Work (“Tenant Contractor”), other than Minor Alterations, shall be
approved in advance by Landlord (if other than the pre-approved Designated
General Contractor for the TI Work Paragraph 5.1 of Exhibit B), such approval
not to be unreasonably withheld, conditioned, or delayed. Tenant shall procure
at Tenant’s expense all necessary permits and licenses before undertaking any
Tenant Work. Tenant shall perform all Tenant Work at Tenant’s risk in compliance
with all Applicable Legal Requirements and Landlord’s rules and

 

39



--------------------------------------------------------------------------------

regulations regarding construction work in the Building and in a good and
workmanlike manner employing new or like-new materials of good quality and
producing a result at least equal in quality to the other parts of the Premises.
When any Tenant Work is in progress, Tenant shall cause to be maintained
insurance as described in the Tenant Work Insurance Schedule attached as Exhibit
F-1 and (as indicated, if applicable, in connection with Landlord’s approval of
the work in question) such other insurance as may be reasonably required by
Landlord covering any additional hazards due to such Tenant Work, and (if an
Event of Default then exists) such bonds or other assurances of satisfactory
completion and payment as Landlord may reasonably require, in each case for the
benefit of Landlord. With respect to Tenant Work performed by or on behalf of
Tenant during the Term, if Tenant specifically requests that Landlord or
Landlord’s designated construction manager provide construction management or
supervision services in connection with the applicable Tenant Work and Landlord
or such designated construction manager agrees to provide such services to
Tenant on mutually acceptable terms, then Tenant shall pay to Landlord or such
designated construction manager a construction management or supervision fee in
a mutually agreeable amount. Except as provided in the preceding sentence,
Landlord shall not charge to Tenant any construction management or supervision
fee (or similar fees) for any Tenant Work performed by Tenant during the Term;
provided, however, that Tenant shall reimburse Landlord for Landlord’s
reasonable out-of-pocket third-party costs of reviewing the Construction
Documents and proposed Tenant Work and inspecting installation of the same
(estimates for which Landlord shall provide at Tenant’s request), such
reimbursement to be made within thirty (30) days after submission by Landlord of
invoices for such costs and expenses. At all times while performing Tenant Work,
Tenant shall require any Tenant Contractor to comply with all Applicable Legal
Requirements and the Rules and Regulations (as defined in Section 9.1) relating
to such work. For any work that from time to time affects the roof or any
penetrations therein, each Tenant Contractor working on the roof of the Building
shall coordinate with Landlord’s roofing contractor, shall comply with its
reasonable requirements, and shall not violate existing roof warranties, which
warranties will be provided to Tenant in connection with such work. Each Tenant
Contractor shall work on the Premises without causing delay to or impairing of
any guaranties, warranties, or the work of any other contractor.

(d) Payment. Tenant shall pay the entire cost of all Tenant Work (subject the
application of the TI Allowance under Exhibit B), including without limitation
any services provided to Tenant or those claiming by or through Tenant in
connection with Tenant Work giving rise to a lien pursuant to the Massachusetts
General Laws, so that the Property and the Premises, including Tenant’s
leasehold hereunder, shall always be free of liens for labor, materials, or
services, or as otherwise provided under such statutes. If any such lien is
filed, then Tenant shall promptly (and always within ten (10) days after
receiving notice of such lien from any source) discharge the same, including
removing the same through obtaining a construction lien bond. If Tenant shall
fail to timely discharge any such lien as and when required under this
Section 10.5(d), Landlord may, but shall have no obligation to, discharge such
lien or obtain a bond to remove such lien, in which event Tenant shall reimburse
Landlord for all costs incurred by Landlord in connection with such discharge or
bond, within thirty (30) days after written demand for such reimbursement. The
provisions of this Section 10.5(d) shall survive the expiration or earlier
termination of this Lease.

(e) Work Coordination. Tenant shall schedule and coordinate all aspects of
Tenant Work with the Landlord’s property manager or other designated
representative. If an operating engineer is required by any union regulations,
Tenant shall pay for such engineer. If shutdown of risers and mains for
electrical, mechanical and plumbing work is required, such work shall be
supervised by Landlord’s representative (the reasonable out-of-pocket third
party costs of which shall be reimbursed by Tenant). No work shall be performed
to portions of Building systems that serve other tenants without Landlord’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, and all such work shall be performed under Landlord’s supervision.
Except in case of emergency, at least two (2) business days’ prior notice must
be given to the Building management office prior to the shutdown of fire,

 

40



--------------------------------------------------------------------------------

sprinkler and other alarm systems, and in case of emergency, prompt notice shall
be given. In the event that such work unintentionally alerts the Fire or Police
Department or any private alarm monitoring company through an alarm signal,
Tenant shall be responsible for any fees or charges levied in connection with
such alarm. Tenant shall pay to Landlord all such reasonable charges as may from
time to time be in effect with respect to any such shutdown under this
subparagraph (e). All demolition, installations, removals or other work that is
reasonably likely to inconvenience other tenants of the Building or interfere
with Building services provided by Landlord must be scheduled with the Building
manager at least twenty-four (24) hours in advance and may be required to be
performed after normal business hours or on weekends.

(f) No Labor Disharmony. With respect to any Tenant Work in or around the
Building that Tenant may from time to time perform during the Term, Tenant shall
be solely responsible for managing, at its expense, any disruption to Tenant’s
use and occupy of the Building from labor disputes arising from workers employed
by any Tenant Contractor and for ensuring that any such labor disputes do not
disrupt the use of or access to the Building by other tenants or the use of or
access to the Project Common Areas or other Project buildings.

(g) Work Close-out Requirements. Within thirty (30) days after completion of any
Tenant Work, Tenant shall provide to Landlord copies of (i) the permanent
certificate of occupancy (if and to the extent, if any, such certificate is
required for occupancy after the applicable Tenant Work in question) and any
other final governmental approvals and sign-offs that are required by the
applicable governmental authority for completion of such work (provided that if
any such certificate, approval, or sign-off is not then available from the
applicable governmental authority, Tenant will diligently pursue the same and
provide Landlord with a copy thereof upon its issuance), (ii) a record set of
Construction Documents (compiling all approved change orders and bulletins)
prepared by Tenant’s architect for the Tenant Work in question and a set of “as
built” plans prepared by Tenant’s general contractor for the Tenant Work in
question (in each case, other than for work that does not typically involve
construction drawings or specifications), (iii) proof of payment for all labor
and materials, including a reconciliation of total construction-related costs,
evidence of payments made, and lien waivers from all Tenant Contractors and
other parties who would be entitled to a mechanics lien or similar lien if not
paid in full, and (iv) copies of applicable warranties for such Tenant Work
(which, as to any such warranty that extends beyond the expiration of the Term
and is assignable in accordance with their terms, shall be assigned to Landlord
at the expiration or earlier termination of the Term if so requested by
Landlord).

10.6. Condition upon Termination. At the expiration or earlier termination of
the Term, Tenant (and all persons claiming under or through Tenant) shall,
without the necessity of notice or demand, vacate, surrender, and deliver the
Premises to Landlord in a broom-clean condition, in compliance with all
Applicable Legal Requirements, and substantially in the condition the same were
in upon completion of the TI Work (or subsequent Tenant Work) installed and
maintained by Tenant in accordance with the terms of this Lease, reasonable wear
and tear, items that are Landlord’s repair obligations under the Lease, and
(subject to the provisions of Article 12) damage by casualty or taking excepted,
subject, however, to and in accordance with the following requirements:

(a) Surrender. As part of any surrender and delivery under this Section 10.6,
Tenant shall remove all Tenant Property (including Tenant’s FF&E, but excluding
laboratory benches and ventilation hoods, which shall remain in the Premises),
provide keys (or lock combinations, codes, or electronic passes) to any locks in
and to the Premises in Tenant’s possession to Landlord, provide Landlord with
copies of any owners’ manuals or software required for the operation of
equipment or systems remaining in the Premises, and remove any items of Tenant
Work (if any) required to be removed under the provisions of Paragraph 3.3(d) of
Exhibit B or Section 10.5(a)(iv), as the case may be.

 

41



--------------------------------------------------------------------------------

(b) Decommissioning. If during the Term any portion of the Premises was used for
laboratory purposes or any portion of the Premises (including without
limitation, the First Floor Equipment Room) or Tenant’s Appurtenant Areas was
used for the storage, processing, use, or disposal of Hazardous Substances
(other than Customary Office Materials in compliance with applicable
Environmental Laws), then (i) Tenant shall remove all Hazardous Substances for
which Tenant is responsible under Section 9.4 from the Premises and any Tenant’s
Appurtenant Areas in accordance with applicable Environmental Laws prior to
Tenant’s surrender of the Premises; and (ii) at least thirty (30) days prior to
Tenant’s surrender of possession of any part of the Premises, Tenant shall
provide Landlord with a facility decommissioning and Hazardous Substances
closure plan for the Premises (“Decommissioning Report”) prepared by an
independent third party state-certified professional with appropriate expertise.
Such Decommissioning Report must be reasonably acceptable to Landlord, shall
comply with the American National Standards Institute’s Laboratory
Decommissioning guidelines (ANSI/AIHA Z9.11-2008) or any successor standards
published by ANSI or any successor organization (or, if ANSI and its successors
no longer exist, a similar entity publishing similar standards), and shall
evidence, among other things, that (1) all Hazardous Substances have been
removed in accordance with applicable Environmental Laws from the Premises and
applicable Tenant’s Appurtenant Areas (and the interior surfaces thereof,
including floors, walls, ceilings, and counters, piping, supply lines, waste
lines and plumbing), and (2) the Premises and Tenant’s Appurtenant Areas,
together with all such elements and exhaust or other ductwork in or serving the
Premises or Tenant’s Appurtenant Areas, may be (A) reused or reoccupied by a
subsequent tenant for office or laboratory use and/or (B) demolished or disposed
of in compliance with applicable Environmental Laws, in each case without
incurring “special costs” or undertaking “special procedures” for demolition,
disposal, investigation, assessment, cleaning or removal of such Hazardous
Substances and without giving notice in connection with such Hazardous
Substances and without incurring regulatory requirements or giving notice in
connection with Hazardous Substances. For avoidance of doubt, for purposes of
the preceding sentence, “special costs” or “special procedures ” shall mean
costs or procedures, as the case may be, that would not be incurred but for the
nature of the Hazardous Substances as Hazardous Substances instead of
non-hazardous materials. The Decommissioning Report shall include reasonable
detail concerning the clean-up locations, the tests run, and the analytic
results. In addition, at least ten (10) days prior to Tenant’s surrender of
possession of any part of the Premises, Tenant shall (x) provide Landlord with
written evidence of all appropriate governmental releases obtained by Tenant in
accordance with Applicable Legal Requirements, including without limitation laws
pertaining to the surrender of the Premises, and (y) place Laboratory Equipment
Decontamination Forms on all decommissioned equipment to assure safe occupancy
by future users. If requested by Landlord, Tenant shall conduct a site
inspection with Landlord to review Tenant’s compliance with the provisions
hereof. If Tenant shall not complete such removal of all Hazardous Substances
and deliver the Premises to Landlord with all decommissioning activities prior
to the expiration of the Term, such failure shall constitute a holdover in the
Premises that is subject to all of the provisions of Section 14.8, including
without limitation all holdover rent and liability for damages suffered or
incurred by Landlord arising from Tenant’s failure to complete such removal and
decommissioning activities prior to the expiration of the Term. The covenants of
this Section 10.6 shall survive the expiration or earlier termination of the
Term.

ARTICLE 11.

SPECIALIZED EQUIPMENT

11.1. Equipment Locations. Subject to Applicable Legal Requirements, Tenant
shall have the non-exclusive right, as appurtenant to its Lease of the Premises,
to install (as provided in Section 11.2 below) and thereafter during the Term to
operate, maintain, repair, replace, upgrade and remove (as provided in
Section 11.3 below), solely for accessory uses incident to Tenant’s business
operations within the Premises and otherwise subject to the terms and conditions
of this Lease, the following Tenant equipment (collectively, “Tenant’s
Specialized Equipment”) in the following areas:

 

42



--------------------------------------------------------------------------------

(a) “Rooftop Equipment” shall mean (i) a telecommunications antenna and/or dish
and (ii) supplemental HVAC equipment, in each case including the associated
wiring, cabling, brackets, supports, conduits, ductwork and related equipment
located on the penthouse/roof level or in other portions of the Building
necessary to connect such equipment to the applicable portions of the Premises.
Any such Rooftop Equipment shall be installed by Tenant in a location or
locations on the roof of a penthouse level of the Building reasonably and
mutually agreed upon by Landlord and Tenant for such installations by Tenant and
(as to wiring, cabling, conduits, ductwork, and related equipment that connect
such equipment to the Premises) within the Building’s core areas and vertical
shaft spaces, in each case pursuant to plans approved by Landlord under Exhibit
B or Section 10.5, as the case may be. Such use of the Building’s vertical shaft
spaces for such purposes shall be available to Tenant throughout the Term in an
amount not less than Tenant’s proportionate share thereof (determined by
dividing the Premises RSF by the Total Building Square Footage). All such
Rooftop Equipment on the penthouse/roof level shall be located within the
enclosed penthouse area or screened rooftop areas, as the case may be, in
accordance with Applicable Legal Requirements.

(b) “Emergency Generator” shall mean an emergency generator to provide emergency
back-up electrical power for Tenant’s operations in the Premises, including
associated wiring, cabling, brackets, supports, piping, and related equipment
connecting such generator to the electrical panels serving the Premises. Any
such Emergency Generator shall be installed by Tenant in the area on the roof of
the Building within the area shown and identified as “Tenant’s Emergency
Generator Area” on the plan attached as Exhibit A-3, pursuant to plans approved
by Landlord under Exhibit B or Section 10.5, as the case may be.

11.2. Installation. Tenant shall install each element of Tenant’s Specialized
Equipment at Tenant’s sole cost and expense, at such times and in such manner as
Landlord may reasonably designate and in accordance with all of the applicable
provisions of this Lease regarding the installation of Tenant’s FF&E. Tenant
shall not install the Tenant’s Specialized Equipment until Tenant has obtained
Landlord’s prior written approval of the Construction Documents for such
equipment in accordance with Exhibit B or Section 10.5, as the case may be,
which Construction Documents shall include detailed plans and specifications
showing the proposed location, height, dimensions, materials, and other
technical specifications of such equipment, together with (in the case of the
Rooftop Equipment or Emergency Generator) such appropriate screening or visual
barriers as Landlord may reasonably deem appropriate for such equipment. Such
Construction Documents shall also be sufficient to reasonably demonstrate that
the proposed installation or operation of any Tenant’s Specialized Equipment
shall not damage the structural integrity of the Building, interfere with other
Building operations or systems, or (in the case of the Rooftop Equipment) impair
any applicable roof warranty.

For the installation of any such equipment affecting the roof, Tenant shall
engage Landlord’s roofer (or another roofing contractor reasonably approved by
Landlord in accordance with Exhibit B or Section 10.5, as the case may be and
approved by Landlord’s roof manufacturer) before beginning any rooftop
installations or repairs of such equipment, whether under this Article 11 or
otherwise, and shall always comply with the roof warranty governing the
protection of the roof and modifications to the roof, which warranty will be
provided in advance to Tenant in connection with such work. If requested by
Landlord, Tenant shall obtain a letter from Landlord’s roof manufacturer
following completion of such work stating that the roof warranty remains in
effect, if required pursuant to the terms of the roof warranty. Tenant, at its
sole cost and expense, shall inspect areas on the rooftop where such equipment
is located on a periodic basis as reasonably required by Landlord (taking into
account the nature of Tenant’s installations and operational history of the
equipment in question) and correct any loose bolts, fittings or other
appurtenances and shall repair any damage to the roof caused by the
installation, operation, or existence of such equipment.

 

43



--------------------------------------------------------------------------------

For the installation of any Rooftop Equipment or Emergency Generator, Tenant
shall engage a contractor reasonably approved by Landlord in accordance with
Exhibit B or Section 10.5, as the case may be. Tenant, at its sole cost and
expense, shall inspect the areas where such equipment is located on a periodic
basis as reasonably required by Landlord (taking into account the nature of
Tenant’s installations and operational history of the equipment in question) and
correct any loose bolts, fittings or other appurtenances and shall repair any
damage to the Building caused by the installation, operation, or existence of
such equipment.

Tenant covenants that the installation, existence, maintenance and operation of
any item of Tenant’s Specialized Equipment shall be undertaken by Tenant in
compliance with all Applicable Legal Requirements, shall not adversely affect
any base building systems, shall not interfere (in a manner inconsistent with
the standards set forth in Section 9.3(c) and 9.3(d) above) with the use or
occupancy of any other portion of the Building or with business operations of
any other Building tenant or occupant in its premises in the Building, shall not
interfere with any other rooftop installation (in a manner inconsistent with the
operation of multi-user rooftop areas in Comparable Mixed-Use Laboratory Office
Buildings), and shall comply with Sections 9.1, 9.3, and 9.4 as the case may be
(collectively, the “Rooftop Operating Standards”). All elements of Tenant’s
Specialized Equipment shall constitute Tenant’s FF&E for purposes of the Lease
and shall be insured by Tenant as part of Tenant’s FF&E under Section 7.1.
Tenant shall pay to Landlord, as Additional Rent, (i) all applicable taxes or
governmental charges, fees, or impositions (if any) imposed on Landlord because
of the installation, existence, or use of Tenant’s Specialized Equipment under
this Article 11 and (ii) the amount of any increase in Landlord’s insurance
premiums (if any) as a result of the installation, existence, or use of Tenant’s
Specialized Equipment under Section 7.2.

11.3. Maintenance and Operation. Tenant shall be solely responsible for ensuring
(and Landlord shall have no responsibility for ensuring) the proper operation of
Tenant’s Specialized Equipment in compliance with all Applicable Legal
Requirements, including without limitation the requirements of Section 9.3 and
any Environmental Laws in accordance with Section 9.4. Landlord shall reasonably
cooperate with Tenant, at no cost or expense to Landlord, to address Tenant’s
reasonable requests regarding any operational issues concerning Tenant’s
Specialized Equipment in a manner consistent with comparable equipment usage in
Comparable Mixed-Use Laboratory/Office Buildings. Tenant shall comply with all
reasonable requirements from time to time imposed by Landlord in a uniform and
nondiscriminatory manner with respect to Tenant’s Specialized Equipment
installations and similar equipment installed by other tenants in accordance
with the Rooftop Operating Standards. If Tenant’s Rooftop Equipment causes
physical damage to the roof or the structural integrity of the Building or
interferes (in a manner inconsistent with the Rooftop Operating Standards) with
other rooftop equipment from time to time installed on the roof, or if any
Tenant’s Specialized Equipment interferes (in a manner inconsistent with the
Rooftop Operating Standards) with any of the Building’s mechanical or other
systems or with the use or occupancy of any other portion or the Building or
with the business operations of any other Building tenant or occupant, then
Tenant shall within ten (10) business days (or immediately in the case of
emergency) after notice of a claim of damage or interference reasonably
cooperate with Landlord to determine the source of the damage or interference
and (to the extent such damage or interference arises from the failure of
Tenant’s Specialized Equipment to comply with the terms of this Section 11) to
effect a prompt solution at Tenant’s expense. To the extent the rooftop
equipment of any other tenant causes physical damage to, or interference (in a
manner inconsistent with the Rooftop Operating Standards) with Tenant’s
Specialized Equipment, Landlord will reasonably cooperate with Tenant to
determine the source of the damage or interference and use commercially
reasonable efforts, in a manner consistent with Comparable Mixed-Use
Laboratory/Office Buildings, to effect a prompt solution without cost to expense
to Tenant (to the extent such damage or interference arises from the failure of
such other party’s installations to comply with the Rooftop Operating Standards
and does not arise from the failure of Tenant’s Specialized Equipment to comply
with the terms of this

 

44



--------------------------------------------------------------------------------

Section 11). In the event that, after Tenant’s installation of Tenant’s
Specialized Equipment, Landlord reasonably requires any particular elements
thereof (including, without limitation, any pipes, ducts, conduits, wires and
appurtenant equipment) to be relocated to mutually acceptable areas consistent
with Tenant’s rights under this Section 11 on account of other equipment
installed by Landlord or other Building tenants or occupants (but such
relocation shall be limited to circumstances where such other equipment cannot
reasonably be located elsewhere in a manner consistent with the Rooftop
Operating Standards), such elements shall be relocated to an equivalently and
comparably functional area (for the applicable Tenant’s use hereunder)
consistent with the requirements of this Section 11, as applicable, provided
that Landlord shall pay or promptly reimburse, or cause such other tenant or
occupant to pay or reimburse, Tenant for the reasonable costs of relocating such
elements to such other area, taking such other steps necessary to ensure
comparable functionality of equipment, and installing connecting equipment to a
condition comparable to the then condition of the current location of such
equipment. If requested by Landlord, Tenant shall use commercially reasonable
efforts to arrange for the relocation of the affected equipment within ninety
(90) days after a comparable space is mutually agreed upon or otherwise is
reasonably designated by Landlord subject to Tenant’s approval, not to be
unreasonably withheld, conditioned or delayed. Any actions by Landlord in
connection with a relocation hereunder shall be performed in a manner designed
to minimize interference with Tenant’s business operations in the Premises.
Tenant shall remove all Tenant’s Specialized Equipment (including without
limitation any Hazardous Substances stored, contained, or used in such
equipment, as the case may be) at the expiration or earlier termination of the
Lease and repair any damage caused by such removal, and (in the case of any Lab
Related Equipment) further comply with the decommissioning requirements and
related provisions of Section 9.4 and Section 10.6.

ARTICLE 12.

DAMAGE OR DESTRUCTION; CONDEMNATION

12.1. Damage or Destruction of Premises.

(a) Repairs and Restoration. If the Building or the Premises or any part thereof
shall be damaged by fire or other insured casualty, then, subject to the
provisions below, Landlord shall proceed with diligence, subject to then
Applicable Legal Requirements and the Project Documents, to repair or cause to
be repaired such damage to the Base Building Work, excluding Tenant’s FF&E,
other Tenant Property, and all Tenant-Insured Work (as defined in Exhibit F).
Notwithstanding the foregoing, if, in connection with Landlord’s repairs to the
Base Building Work, Landlord and Tenant mutually agree that Landlord will
perform any related repairs to elements of Tenant-Insured Work, then the cost of
such repairs by Landlord (if any) to such Tenant-Insured Work shall, to the
extent not covered by the proceeds from the insurance maintained by Tenant on
the Tenant-Insured Work under Section 7.1 and made available to Landlord for
such repair work, be at Tenant’s expense (including all hard and soft costs
incurred by Landlord in making such repairs to the Tenant-Insured Work, which
shall be paid by Tenant as Additional Rent hereunder). Except as provided in the
preceding sentence, Tenant shall perform the repairs of Tenant’s FF&E, other
Tenant Property, and Tenant-Insured Work at Tenant’s expense as provided in
Section 12.1(b) below, first using Tenant’s insurance proceeds for Tenant’s
FF&E, other Tenant Property, and Tenant-Insured Work and, to the extent such
proceeds are insufficient for such repairs, at Tenant’s expense.

(b) Tenant Restoration Items. In the case of fire or other casualty, Tenant
shall be solely responsible for making, at its expense, all repairs to and
replacements of Tenant’s FF&E, other Tenant Property, or Tenant-Insured Work.
Tenant shall promptly and diligently restore, replace, or remove any such
damaged items as Tenant may determine are then necessary for the conduct of its
business in the Premises, with all such work being performed by Tenant at its
sole expense in accordance with Section 10.5 and the provisions of the Lease.
Any restoration of the Tenant-Insured Work hereunder may include such changes or
re-designs to the prior Tenant Work that Tenant may desire and are approved by
Landlord in accordance with Section 10.5, provided that Tenant shall be
responsible for all costs and delays arising from such Tenant-requested changes.

 

45



--------------------------------------------------------------------------------

(c) Abatement of Rent Due to Casualty. If all or any portion of the Premises
cannot be used for Tenant’s use for the operation of its business by reason of
such damage to the Premises or the common areas required for access thereto, the
Base Rent and Additional Rent for Taxes and Operating Expenses, or a just and
proportionate part thereof according to the nature and extent to which the
Premises or applicable portion thereof shall have been so rendered unfit for
use, shall be abated until the Premises (except as to Tenant’s FF&E, other
Tenant Property, or Tenant-Insured Work) shall have been restored as nearly as
practicable to the condition in which they were immediately prior to such fire
or other casualty (excluding the period of any delay due to Tenant’s changes or
re-designs to the prior Tenant Work as provided above, or any period beyond the
time reasonably required to restore the Premises in the case of repairs to
Tenant Work performed by Tenant as provided above).

(d) Restoration Work. Landlord shall, from time to time upon Tenant’s request,
advise Tenant of the then expected date on which Landlord’s repairs will be
substantially completed. Landlord shall not be liable for delays in the making
of any such repairs that are due to Force Majeure, nor shall Landlord be liable
for any inconvenience or annoyance to Tenant or injury to the business of Tenant
resulting from delays in repairing such damage, subject to the abatement of Rent
as provided above, but Landlord shall use diligent efforts to pursue such
repairs promptly in view of the nature and extent of such Force Majeure.
Landlord shall have the right, but not the obligation, to suspend or delay any
repair or replacement work hereunder for so long as an Event of Default by
Tenant then exists. Landlord’s obligation to restore the Building and the
Premises, to the extent provided hereunder, shall be limited to the available
insurance proceeds received by Landlord for such purposes.

(e) Termination Due to Casualty. If (i) the Building or the Premises or any
substantial portion thereof are so damaged by fire or other casualty (whether or
not insured) at any time during the last thirty (30) months of the Term (as the
same may have been extended or as may be extended by Tenant’s exercise of any
then remaining Extension Option under Exhibit D-1 given within thirty (30) days
after such fire or other casualty) that the cost to repair such damage is
reasonably estimated to exceed one-third of the total Base Rent and Additional
Rent for Taxes and Operating Expenses payable hereunder for the period from the
estimated completion date of repair until the end of the Term, (ii) the Building
or the Premises or any substantial portion thereof are so substantially damaged
that Landlord’s restoration work would require more than twelve (12) months
after the date of damage to substantially complete, as reasonably estimated by
Landlord’s architect, or Applicable Legal Requirements would prohibit Landlord
from restoring the Building to substantially the same condition and at least
substantially the same size existing prior to such casualty, or (iii) the
Building or the Premises or any substantial portion thereof are damaged by an
uninsured casualty that was not covered (and was not required to be covered)
under Landlord’s property policy under the terms of Section 7.4 and Landlord
determines not to repair such damage (and Tenant does not elect, by notice given
within thirty (30) days after Landlord’s notice of such determination, to pay
for the costs of performing such repair work), then and in any of such events,
this Lease and the Term hereof may be terminated at the election of Landlord by
a notice from Landlord to Tenant within ninety (90) days after such damage, or
such longer period as is required to complete adjustment of such casualty loss
with the insurer, and the effective termination date pursuant to such notice
shall be not less than sixty (60) days after the day on which such termination
notice is received by Tenant. In addition, in the event of a fire or other
casualty (other than due to the gross negligence or willful misconduct of Tenant
or any Tenant Party) that renders the Premises or any substantial portion
thereof unfit for use as provided above as a result thereof and Landlord’s
restoration work for the Premises would require an estimated restoration period
of more than twelve (12) months after the date of such damage to substantially
complete, as reasonably estimated by Landlord’s architect,

 

46



--------------------------------------------------------------------------------

then Tenant may elect, by notice given to Landlord within thirty (30) days after
delivery of Landlord’s notice of such restoration period, to terminate this
Lease. Landlord shall provide notice to Tenant of such restoration period within
ninety (90) days after such damage or within such longer period (not to exceed a
further thirty (30) days) as is reasonably required to complete adjustment of
such casualty loss with the insurer.

If the Lease is not terminated pursuant to the foregoing provisions and
Landlord’s restoration work for the portions of the Base Building Work that are
required for occupancy of or access to the Premises in accordance with the Lease
is not substantially completed on or before the date (the “Outside Restoration
Date”) that is eighteen (18) months after the date of damage (or, if later, nine
(9) months after the last day of the estimated restoration period under the
preceding grammatical paragraph), then Tenant, as its sole and exclusive remedy,
shall have the right to terminate this Lease by notice given to Landlord within
thirty (30) days after such Outside Restoration Date, such termination to take
effect as of the thirty (30th) day after the date of receipt by Landlord of such
Tenant’s termination notice, with the same force and effect as if such date were
the date originally established as the expiration date hereof; provided that if,
within such thirty-(30)-day period, such restoration work is substantially
completed, then Tenant’s notice of termination shall be of no force and effect
and this Lease and the Term shall continue in full force and effect.

If less than twelve (12) months remain in the Term at the time of a fire or
other casualty that renders all or a substantial portion (or such purposes, at
least half) of the Premises unfit for use as provided above for a period of at
least thirty (30) days and in Landlord’s reasonable estimate the time to
substantially complete Landlord’s restoration work for the Premises will take
more than one-half of the then remaining Term, then either party may upon thirty
(30) days’ prior written notice terminate this Lease, provided that any such
termination election by Tenant shall be null and void if such damage was due to
the gross negligence or willful misconduct of Tenant or any Tenant Party or if
Landlord substantially completes the restoration work required to restore the
affected portion of the Premises so that it can be so used for Tenant’s use for
the operation of its business) within thirty (30) days after delivery of such
termination notice by Tenant.

In the event of any termination under this Section 12.1, the Term shall expire
as though such effective termination date were the date originally stipulated in
Section 1.5 for the end of the Term (with all remaining options to extend the
Term, if any, being deemed terminated) and the Base Rent and Additional Rent (to
the extent not abated as set forth above) shall be apportioned as of such date.

12.2. Eminent Domain. In the event that all or any substantial part of the
Premises or the Building (or the common areas necessary for access and use of
the Premises or the Building) for Tenant’s business operations as then conducted
are taken (other than for temporary use hereafter described) by public authority
under power of eminent domain (or by conveyance in lieu thereof), then by notice
given within three (3) months after notice of such taking, this Lease may be
terminated at either party’s election thirty (30) days after such notice, and
Rent shall be apportioned as of the date of termination. If this Lease is not
terminated as aforesaid, subject to the rights of mortgagees and Applicable
Legal Requirements, Landlord shall within a reasonable time thereafter use
reasonable and diligent efforts to restore what may remain of the Premises
(excluding any Tenant Property) to a tenantable condition for occupancy by
Tenant for the Permitted Use. In the event some portion of useable floor area of
the Premises is taken (other than for temporary use) and this Lease is not
terminated, Base Rent shall be proportionally abated in proportion to the
portion of the Premises RSF so taken, and Tenant’s Pro Rata Expense Share,
Tenant’s Pro Rata Tax Share, and Tenant’s Parking Allocation shall be
proportionately adjusted, for the remainder of the Term. In the event of any
taking of the Premises or any part thereof for temporary use, (i) this Lease
shall be and remain unaffected thereby and rent shall not abate, and (ii) Tenant
shall be entitled to receive for itself such portion or portions of any award
made for such use with

 

47



--------------------------------------------------------------------------------

respect to the period of the taking for such temporary use that is within the
Term, provided that if such taking shall remain in force at the expiration or
earlier termination of this Lease, then Tenant shall pay to Landlord a sum equal
to the reasonable cost of performing Tenant’s obligations hereunder with respect
to surrender of the Premises and upon such payment shall be excused from such
obligations. Any damages that are expressly awarded to Tenant on account of
Tenant Property and Tenant’s relocation expenses, and specifically so
designated, shall belong to Tenant. Except as provided in the preceding
sentence, Landlord reserves to itself, and Tenant releases and assigns to
Landlord, all rights to damages accruing on account of any taking or by reason
of any act of any public authority for which damages are payable. Subject to its
rights hereunder, Tenant agrees to execute such further instruments of
assignment as may be reasonably requested by Landlord, and to turn over to
Landlord any damages that may be recovered in any proceeding or otherwise.

ARTICLE 13.

ASSIGNMENT AND SUBLETTING

13.1. Landlord’s Consent Required. Except for a Permitted Transfer (as defined
below), Tenant shall not transfer, or permit the transfer of, all or any part of
the Premises or of its interest in this Lease to any other entity, whether by
sale, assignment, mortgage, sublease, license, transfer, operation of law
(including, without limitation by merger, consolidation, sale or other transfer
of all or substantially all of the stock or business and assets of Tenant, or
otherwise) or act of Tenant, subtenant, or any other party acting under or
through Tenant (each a “Transfer” to a “Transferee”) without Landlord’s prior
written consent as more particularly provided under the terms and provisions set
forth in Section 13.3 below. Consent to one Transfer shall not imply consent to
any other Transfer or waive the consent requirement as to any other Transfer. As
used herein, the term “Third Party” shall mean any party other than a Permitted
Transferee (as defined below). Any attempted Transfer without having received
the required Landlord consent hereunder shall be void at the election of
Landlord. Any entity to which a Transfer is made is a “Transferee”.
Notwithstanding anything to the contrary herein, if and so long as Tenant is a
publicly traded company on a recognized stock exchange and subject to SEC
regulations and restrictions (or equivalent governmental securities regulators
of other countries), any public offering of Tenant’s shares or any subsequent
sale of Tenant’s shares shall not be deemed a Transfer for purposes of this
Article 13. Tenant acknowledges that the covenants contained in this Article 13
are material to the transaction contained herein and that Landlord shall have,
in addition to any other rights and remedies available under this Lease or at
law, the right to seek injunctive relief and/or specific performance in order to
enforce such covenants.

13.2. Permitted Transfers. The following transactions set forth in this
Section 13.2 (each, a “Permitted Transfer” to a “Permitted Transferee”) shall
not require the consent of Landlord provided that (i) in the case of an
assignment of the Lease or pursuant to such Permitted Transfer, Landlord shall
receive prior written notice thereof (except to the extent prohibited by
applicable securities or other laws or regulations or confidentiality
requirements, in which event such notice shall be given to Landlord no later
than thirty (30) days after the effective date of such Permitted Transfer) plus
reasonable evidence upon closing (or simultaneously with notice where notice is
provided as permitted within thirty (30) days after the effective date of such
permitted Transfer) that the transaction is in fact a Permitted Transfer; (ii)
in the case of a sublease, license, space sharing, or other occupancy agreement
pursuant to such Permitted Transfer, Landlord shall receive written notice
thereof within thirty (30) days after such Permitted Transfer and, if requested
by Landlord, reasonable evidence that the transaction is in fact a Permitted
Transfer; (iii) the proposed Transfer is not to a Prohibited Transferee (as
defined below), subject to the terms of Section 13.6(d) below; (iv) the
Permitted Transfer (1) complies with all other provisions of this Lease
(including, without limitation, the Permitted Uses, Section 9.3(b) above, and
this Article 13), (2) does not alter Landlord’s rights under this Lease, and
(3) does not impose any additional obligation on Landlord, and (v) the
transaction is not part of a series of transfers within one (1) year

 

48



--------------------------------------------------------------------------------

before or after the Transfer that, when taken together, avoids the restrictions
on Transfers to a Third Party under this Article 13 (such as a sublease or
assignment to a Tenant affiliate that is immediately thereafter acquired by a
Third Party):

(a) An assignment of the Lease to an entity acquiring all or substantially all
of the stock or equity interests in, or of the business and assets of,
(i) Original Tenant, (ii) any successor to Original Tenant acquiring all or
substantially all of the stock or equity interests in, or of the business and
assets of, Original Tenant, or (iii) any Third Party assignee approved by
Landlord under Section 13.3, in each case whether by way of merger,
consolidation, acquisition, recapitalization, reorganization, sale of stock or
equity interests or business and assets, or otherwise (any such entity, a
“Successor Entity”); or

(b) Any sublease, license, space sharing, or other occupancy agreement for the
use or occupancy of all or any portions of the Premises to a Related Entity (as
defined below); provided that and for so long as such Permitted Transferee shall
remain (i) a Related Entity of the Original Tenant or a Successor Entity, or
(ii) after an assignment of the Lease to a Third Party assignee approved by
Landlord under Section 13.3, a Related Entity of such Third Party assignee; or

(c) An assignment of the Lease to a Related Entity, provided that the Related
Entity shall have a financial condition sufficient to satisfy Tenant’s then
remaining obligations under the Lease and remain a Related Entity of the
Original Tenant; or

(d) A public offering of interests in Tenant or in an affiliate of Tenant.

As used herein, “Related Entity” shall mean an entity directly or indirectly
controlled, controlling, or under common control with Tenant or a Successor
Entity (or, after an assignment of the Lease to a Third Party assignee approved
by Landlord under Section 13.3, with such Third Party assignee), and “control”
(and its cognates) shall mean possession of more than fifty percent (50%)
ownership of the shares, membership interests, or other beneficial ownership
interest of the entity in question, together with the power to control and
manage the affairs thereof either directly or by election of directors and/or
officers. In the case of an assignment of the Lease to a Successor Entity or
Related Entity under the foregoing provisions, Tenant and the Successor Entity
or Related Entity, as the case may be, shall execute and deliver to Landlord a
customary assignment and assumption agreement, in a form reasonably acceptable
to Landlord.

13.3. Consent Procedures. Tenant’s request for Landlord’s consent to any
Transfer for which Landlord’s consent is required under this Article 13 shall be
made at least thirty (30) days prior to the effective date of the proposed
Transfer, describe the details of the proposed Transfer, including the name,
business and financial condition of the prospective Transferee, and the
financial terms of the proposed Transfer (e.g., payments in consideration of the
proposed Transfer, term, rent, construction, and security deposit), and Tenant
shall also provide any other information in Tenant’s possession (or reasonably
obtainable from the proposed Transferee) Landlord reasonably deems relevant,
including without limitation the proposed form of Transfer documentation.
Landlord shall not unreasonably withhold, condition or delay its written consent
to any assignment or subletting of the Premises, provided that no Event of
Default has occurred and is then continuing. In the case of any proposed
Transfer (other than a Permitted Transfer) covering greater than seventy five
percent (75%) of the Premises for the remainder or substantially the remainder
of the Term, Landlord shall have the option (but not the obligation) to
recapture the portion of the Premises that Tenant proposes to Transfer for the
term it has proposed, effective upon the date of the proposed Transfer and
continuing for the proposed term thereof, by giving Tenant notice of such
recapture within thirty (30) days following receipt of Tenant’s consent request.
Any denial of consent to the proposed Transfer shall be in writing and describe
in reasonable detail the grounds sufficient for such denial of consent
hereunder. Landlord shall not be entitled to deny such

 

49



--------------------------------------------------------------------------------

consent based on the applicable rental terms of such Transfer or the fact, if
applicable, that the proposed Transferee may then be an existing tenant or
prospect for space in the Building, provided that it shall not be deemed
unreasonable for Landlord to deny consent for the following reasons: (i) the
business of the proposed Transferee or the proposed use of the Premises is
inconsistent with the Permitted Uses; (ii) the net worth and financial condition
of any proposed assignee or subtenant of one full floor or more of the Premises
(or of the RSF equivalent of such full floor) is not reasonably satisfactory to
Landlord, taking into account the then remaining obligations under this Lease
(in the case of an assignment) or under the sublease (in the case of a sublease)
and Tenant’s then net worth and financial condition; (iii) any Event of Default
shall then exist, (iv) the Transferee’s proposed particular use of the Premises
for the Permitted Use is reasonably incompatible with a first-class mixed-use
multi-tenant laboratory/office building (e.g., a governmental agency or a
non-profit organization), taking into account the existing tenants and use mix
at the Building (provided that this clause (iv) shall not preclude a Permitted
Vivarium Facility in compliance with Section 9.3(b)), or the Transferee’s
business reputation is reasonably unsatisfactory to Landlord (e.g., a current or
recent criminal conviction or indictment), or the Transferee’s proposed
occupancy would result in a use of any portion of the Premises that is open to
the general public on a walk-in basis, (v) the Transferee (or any Related Entity
of such Transferee) is insolvent or has filed a petition for insolvency or for
appointment of a receiver, trustee or assignee or for adjudication,
reorganization or arrangement under any bankruptcy act, or if any similar
petition has been filed against such Transferee or its Related Entity, or
(vi) the Transfer in question would result in a violation of the Project
Documents, any Applicable Legal Requirement (including without limitation any
Legal Requirement governing contracts or agreements with so-called “prohibited
persons” under the laws, rules and regulations promulgated by the Office of
Foreign Asset Control in the United States Department of the Treasury or any
Legal Requirement under the Employee Retirement Income Security Act of 1974, as
amended), or any leasing restriction imposed under other leases in the Building.

13.4. Sharing of Transfer Profits. Tenant shall pay to Landlord, as Additional
Rent, fifty percent (50%) of the Profits (as defined below) arising from any
Transfer (other than a Permitted Transfer) as and when received by Tenant;
provided that, if an Event of Default then exists and is continuing under this
Lease, Landlord shall have the right to give written notice to Tenant and the
Transferee requiring that the Transferee shall pay Landlord’s share of the
Profits directly to Landlord (with the amounts so paid by the Transferee
directly to Landlord that are in excess of Landlord’s share of the Profits being
credited against Tenant’s obligations under the Lease). “Profits” means (a) all
rent, fees and other consideration paid for or in respect of the Transfer
(excluding the fair market value of personal property purchased from Tenant by
such Transferee, but including consideration in excess of the fair market value
of personal property and fees in excess of reasonable amounts under collateral
agreements, the intent being to prohibit Tenant from shifting occupancy costs to
collateral agreements), less (b) the sum of (i) the Rent and other sums payable
under this Lease (or if the Transfer is a sublease of part of the Premises,
allocable to the subleased premises) and (ii) all reasonable costs and expenses
directly incurred by Tenant in connection with such Transfer, including without
limitation, all reasonable real estate broker’s commissions, legal fees, and
costs of renovation or construction of tenant improvements in the applicable
space (or applicable improvement allowance provided by Tenant) required by the
Transfer for the applicable space, with the costs of such improvements to be
amortized on a straight-line basis over the applicable term of the Transfer
transaction. Tenant shall give Landlord a written statement certifying all
amounts to be paid from any Transfer (other than Permitted Transfers), including
any collateral agreements, within thirty (30) days after the transfer agreement
is signed and from time to time thereafter on Landlord’s request, and Landlord
may inspect Tenant’s books and records to verify the accuracy of such
statements. On written request, Tenant shall promptly furnish to Landlord copies
of all Transfer documents, certified by Tenant to be complete, true and correct.
The provisions of this Section shall survive the expiration or earlier
termination of the Lease.

 

50



--------------------------------------------------------------------------------

13.5. No Release. Notwithstanding any Transfer (whether a Permitted Transfer or
a Transfer to a Third Party, and whether or not the same is consented to), the
liability of Tenant to Landlord for all obligations under this Lease shall
remain direct and primary. Any Transferee shall be jointly and severally liable
with Tenant to Landlord for the performance of all of Tenant’s covenants under
this Lease, but only to the extent undertaken in the Transfer instrument; and
such Transferee shall, upon Landlord’s request, execute and deliver such
instruments as Landlord reasonably requests in confirmation thereof. Tenant
hereby irrevocably authorizes Landlord, upon the occurrence of an Event of
Default, to collect rent directly from any Transferee (and upon notice any
Transferee shall pay directly to Landlord) and apply the net amount collected to
the Rent and other charges reserved under this Lease. No Transfer (whether or
not consented to by Landlord, and whether or not such consent is required) shall
be deemed a waiver of the provisions of this Article 13, or the acceptance of
the Transferee as a tenant, or a release of Tenant from direct and primary
liability for the performance of all of the covenants of this Lease. The consent
by Landlord to any Transfer shall not relieve Tenant or any Transferee from the
obligation of obtaining the express consent of Landlord to any modification of
such Transfer or a further Transfer by Tenant or such Transferee.
Notwithstanding anything to the contrary in the documents effecting the
Transfer, Landlord’s consent shall not alter in any manner whatsoever the terms
of this Lease, to which any Transfer at all times shall be subject and
subordinate.

13.6. Additional Provisions.

(a) Delivery of Documents, Etc. Within ten (10) business days after the final
execution of the documents for any Transfer for which Tenant has received
Landlord’s consent hereunder or for any Permitted Transfer, Tenant shall deliver
to Landlord (i) a true and complete copy of the fully executed instrument or
instruments evidencing the applicable sublease or assignment and assumption of
lease (or, in the case of a merger or consolidation, evidence of such merger or
consolidation, e.g., filings with the applicable secretary of state) and (ii) a
written agreement of the Transferee agreeing with Landlord to perform and
observe all of the terms, covenants, and conditions of this Lease undertaken by
such Transferee under such Transfer documents. Tenant shall pay to Landlord, as
Additional Rent, all reasonable third party out-of-pocket costs incurred by
Landlord (including, without limitation, reasonable attorneys’ fees) in
reviewing any proposed Transfer (estimates for which Landlord shall provide if
requested by Tenant after submitting the applicable Transfer documents to
Landlord for review), whether or not any such proposed Transfer is consummated
by Tenant pursuant to the provisions of this Article 13.

(b) Prohibition on Rents Based on Net Profits. Anything contained in the
foregoing provisions of this Article 13 to the contrary notwithstanding, neither
Tenant nor any Transferee nor any other person having an interest in the
possession, use, occupancy or utilization of the Premises shall enter into any
lease, sublease, assignment, license, concession or other agreement for use,
occupancy or utilization of space in the Premises that provides for rental or
other payment for such use, occupancy or utilization based, in whole or in part,
on the net income or profits derived by any person from the Premises leased,
used, occupied or utilized (other than an amount based on a fixed percentage or
percentages of receipts or sales), and any such purported lease, sublease,
assignment, license, concession or other agreement shall be absolutely void and
ineffective as a conveyance of any right or interest in the possession, use,
occupancy or utilization of any part of the Premises.

(c) Building Directory Listings. If requested by Tenant from time to time,
Landlord will list the names of any Transferee and/or Related Entity then
occupying any portion of the Premises in compliance with the terms and
provisions of this Article 13 on (i) any electronic Building directory then
maintained by Landlord (if any) at the lobby attendant’s desk in the main lobby
of the Building or (ii) any general Building tenant directory board then
maintained by Landlord (if any) in the main lobby of the Building, provided that
the listing of any such names on such general Building tenant directory board

 

51



--------------------------------------------------------------------------------

shall be made at Tenant’s expense and shall not exceed a number reasonably
designated by Landlord for such directory board. The listing or placement of any
name of any such Transferee and/or Related Entity (other than that of Tenant),
whether on any entry doors of to any portion of the Premises or on any Building
tenant directory, or otherwise, shall not operate to vest any right or interest
on the part of such party in this Lease or in any portion of the Premises, nor
shall such listing or placement be deemed to constitute a consent on the part of
Landlord to any assignment of this Lease or any sublease or other Transfer of
all or any portion of the Premises or to the use or occupancy thereof by others.

(d) Prohibited Transfers. Notwithstanding anything to the contrary contained in
this Article 13, in no event shall Tenant be permitted to Transfer this Lease to
any Prohibited Transferees. Tenant acknowledges and agrees that it shall be
deemed reasonable for Landlord to deny its consent to any proposed Transfer to a
Prohibited Transferee, and any purported Transfer to a Prohibited Transferee
shall, at Landlord’s election, be null and void. As used herein, “Prohibited
Transferees” shall mean Siemens, Medtronic, Epic, and Cerner. For the avoidance
of doubt, any affiliate or successor of the foregoing Prohibited Transferees
(i) whose name includes “Siemens”, “Medtronic”, “Epic”, or “Cerner” or (ii) who
is identified as an affiliate of the foregoing Prohibited Transferees in its
marketing and branding materials (e.g., as a subsidiary or affiliate of such
Prohibited Transferee) shall be deemed to be a Prohibited Transferee for
purposes of this Section 13.6(d). In no event, however, shall Tenant be deemed
to be in violation of this Section 13.6(d) in the case of a merger, acquisition,
or other transaction with a party described in this Section 13.6(d) (other than
a lease assignment to such party that requires Landlord’s consent under the
provisions of Article 13 above) in which such party or its affiliate directly or
indirectly purchases, acquires, or otherwise succeeds (whether by operation of
law or otherwise) to all or part of the business or assets of, or ownership
interests in, Tenant.

ARTICLE 14.

EVENTS OF DEFAULT AND REMEDIES

14.1. Events of Default. As used herein, an “Event of Default” shall mean and be
deemed to have occurred if any of the following occurs:

(a) if Tenant fails to pay the Base Rent or any portion thereof under
Section 4.1 or any regular monthly installment of Additional Rent under
Section 4.2 (each of the foregoing being referred to herein as “Recurring
Monthly Rent”) when due and such default continues for five (5) business days
after a Default Notice (as defined below) from Landlord, provided that such
notice and cure period shall not apply after the second (2nd) occasion during
any twelve-(12)-month period in which a Default Notice for such a failure to pay
any Recurring Monthly Rent is given to Tenant,

(b) if Tenant, with respect to any payment of Additional Rent (other than
Recurring Monthly Rent), fails to pay any such Additional Rent when due and such
default continues for ten (10) business days following a Default Notice from
Landlord,

(c) if Tenant (or any Transferee) makes any Transfer (each as defined in Article
13) in violation of this Lease, and the same is not cured within ten
(10) business days following a Default Notice from Landlord,

(d) if a petition is filed by Tenant (or any assignee of Tenant’s interest in
this Lease) or any guarantor of the Lease for insolvency or for appointment of a
receiver, trustee or assignee or for adjudication, reorganization or arrangement
under any bankruptcy act, or if any similar petition is filed against Tenant (or
such assignee) or any guarantor of the Lease and such petition is not dismissed
within ninety (90) days thereafter,

 

52



--------------------------------------------------------------------------------

(e) if any material representation or warranty made by Tenant in this Lease is
untrue in any material respect and is not cured within ten (10) business days
after a Default Notice thereof,

(f) Tenant fails to provide an estoppel certificate or SNDA within the time
specified in this Lease and such failure shall continue for a period of five
(5) business days following a Default Notice (as defined below) from Landlord of
such failure,

(g) If Tenant fails to maintain commercial property, general liability
insurance, or other insurance required under Section 7.1 and such failure shall
continue for a period of ten (10) business days following a Default Notice (as
defined below) from Landlord of such failure, or

(h) if Tenant fails to perform any other covenant or condition hereunder and
such default continues longer than any period (following a Default Notice, if a
notice is expressly required) expressly provided in this Lease for the
correction thereof (and if no period is expressly provided, then for thirty
(30) days after a Default Notice is given, provided, however, that such period
shall be reasonably extended in the case of any such non-monetary default that
cannot be cured within such period (but in any event shall not exceed ninety
(90) days in the aggregate) only if the matter complained of can be cured,
Tenant begins promptly and thereafter diligently completes the cure, and Tenant
gives Landlord notice of such intent to cure within ten (10) days after notice
of such default).

For purposes hereof, a “Default Notice” shall mean a written notice delivered by
Landlord to Tenant stating the following in capitalized and bold type
prominently on the top of the first page of such notice: “ THIS NOTICE IS A
DEFAULT NOTICE DELIVERED UNDER ARTICLE 14 OF THE LEASE. IF TENANT DOES NOT CURE
SUCH DEFAULT WITHIN THE TIME PERIOD SPECIFIED IN THE LEASE, THEN THE SAME SHALL
CONSTITUTE AN EVENT OF DEFAULT.” In the case of a Default Notice under Section 1
4.1(f) above, the Default Notice shall further include the following statement
in capitalized and bold type prominently on the top of the first page of such
notice: “ FAILURE TO TIMELY RESPOND TO THIS DEFAULT NOTICE WITHIN TEN
(10) BUSINESS DAYS MAY EXPOSE TENANT TO DAMAGES” and shall be delivered to
Tenant’s notice address(es) under Section 1.12, by personal delivery in
accordance with Section 16.5(i) below (or to such other Tenant notice address as
Tenant may from time to time designate, in the manner set forth in Section 16.5
below for changes to Tenant’s notice address, for purposes of a Default Notice
under this sentence).

Time is of the essence in performance of all covenants and conditions set forth
herein.

14.2. Right to Terminate. If any Event of Default occurs, then, and in any such
case, Landlord and its agents lawfully may, in addition to any remedies for any
preceding breach, immediately or at any time thereafter without further demand
or notice, enter upon any part of the Premises in the name of the whole, or mail
or deliver a notice of termination of the Term of this Lease addressed to Tenant
at the Premises or any other address herein, and thereby terminate the Term and
repossess the Premises in accordance with process of law. At Landlord’s election
such notice of termination may be included in any notice of default, subject to
any applicable cure period. Upon such entry or mailing of such notice of
termination, the Term shall terminate, all executory rights of Tenant and all
obligations of Landlord will immediately cease, and Landlord may expel Tenant
and all persons claiming under Tenant and remove their effects without any
trespass and without prejudice to any remedies for arrears of Rent or prior
breach; and Tenant waives all statutory and equitable rights to its leasehold
(including rights in the nature of further cure or redemption, if any, to the
extent such rights may be waived). If Landlord engages attorneys in connection
with any failure by Tenant to perform its obligations hereunder, any collection
of amounts not paid when due hereunder, or any enforcement of Tenant’s
obligations hereunder that Tenant has failed to perform, Tenant shall reimburse
Landlord, within thirty (30) days after Landlord’s written

 

53



--------------------------------------------------------------------------------

demand as Additional Rent, for the expenses and costs (including attorneys’
fees) reasonably incurred by Landlord from time to time in connection with
Tenant’s failure to perform its obligations hereunder. Without implying that
other provisions do not survive, the provisions of this Article 14 shall survive
the expiration of the Term or any earlier termination of this Lease.

14.3. Remedies for Default.

(a) Reletting Expenses Damages. If the Term of this Lease is terminated for an
Event of Default, Tenant covenants, as an additional cumulative obligation after
such termination, to pay all of Landlord’s costs and expenses, including without
limitation attorneys’ fees, reasonably incurred by Landlord related to Tenant’s
default and in collecting amounts due and all reasonable expenses in connection
with reletting, including tenant inducements to new tenants, brokerage
commissions, fees for legal services, expenses of preparing the Premises or part
of parts thereof for reletting and the like (collectively, “Reletting
Expenses”). It is agreed that Landlord may (i) relet the Premises or part or
parts thereof for a term or terms that may be equal to, less than, or exceed the
period that would otherwise have constituted the balance of the Term, and may
grant such tenant inducements, including free rent and other concessions, as
Landlord in its sole good faith discretion considers advisable, and (ii) make
such alterations to the Premises or part or parts thereof as Landlord in its
sole good faith discretion considers advisable, and no failure to relet or to
collect rent under any reletting shall operate to reduce Tenant’s liability
hereunder. Any obligation imposed under applicable law on Landlord to use
reasonable efforts to relet the Premises shall be subject to Landlord’s
reasonable objectives of developing and leasing space in the Building to
reputable first-class tenants in a harmonious manner with appropriate mixes of
tenants, uses, floor areas, terms and the like, and in no event shall Landlord
shall be obligated to relet the Premises or any portion thereof to any party to
whom Landlord or its affiliate may desire to lease other available space in the
Building or the Project. Landlord’s Reletting Expenses, together with all other
sums provided for whether incurred prior to or after such termination, shall be
due from Tenant to Landlord upon Landlord’s demand from time to time.

(b) Termination Damages. If the Term of this Lease is terminated for an Event of
Default, unless and until Landlord elects lump sum liquidated damages described
in Section 14.3(c) below, Tenant covenants, as an additional, cumulative
obligation after any such termination, to pay punctually to Landlord on a
monthly basis all the sums and to perform all of its obligations in the same
manner as if the Term had not been terminated. In calculating such monthly
amounts Tenant will be credited with the net proceeds of any rent (if any) then
actually received by Landlord from a reletting of the Premises after deducting
all Reletting Expenses that have not then been paid by Tenant to Landlord,
provided that in no event shall Tenant be entitled to receive any portion of the
re-letting proceeds, even if the same exceed the Rent originally due hereunder.

(c) Lump Sum Liquidated Damages. If the Term of this Lease is terminated for
default, Tenant covenants, as an additional, cumulative obligation after any
such termination, to pay forthwith to Landlord at Landlord’s election made by
written notice at any time after termination, as liquidated damages, a single
lump sum payment equal to the sum of (i) all sums then due from Tenant and not
then paid at the time of such election, plus (ii) the excess of (x) the present
value of all of the Rent reserved for the residue of the Term in the absence of
such termination over (y) the present value of the aggregate fair market rent
and Additional Rent payable (if less than the Rent payable hereunder) on account
of the Premises during such period, which fair market rent shall be reduced by
reasonable projections of vacancies and by Landlord’s Reletting Expenses
described above to the extent not theretofore paid to Landlord. The Federal
Reserve discount rate (or equivalent) shall be used in calculating such present
values under clause (ii), and in the event the parties are unable to agree on
such fair market rent, the matter shall be submitted, upon the demand of either
party, to the office of the American Arbitration Association in Boston, with a
request for arbitration in accordance with the

 

54



--------------------------------------------------------------------------------

expedited commercial arbitration rules of the Association by a single arbitrator
who shall be a licensed real estate broker with at least ten (10) years’
experience in the leasing of 1,000,000 or more square feet of floor area in
buildings similar in character and location to the Building, and who shall not
be affiliated with either Landlord or Tenant and has not worked for either party
or its affiliates at any time during the prior five (5) years, whose decision
shall be conclusive and binding on the parties.

In lieu of the damages, indemnity, and full recovery by Landlord of the sums
payable under the foregoing grammatical paragraph, Landlord may, by written
notice to Tenant within six (6) months after termination under any of the
provisions contained herein and before such full recovery, elect to recover, and
Tenant shall thereupon pay, as liquidated damages under this Section 14.3(c), an
amount equal to (i) the aggregate of the Base Rent and Additional Rent for the
twelve-(12)-month period ending one year after the termination date (or, if
lesser, for the balance of the Term had it not been terminated), plus (ii) the
amount of Base Rent and Additional Rent of any kind accrued and unpaid at the
time of termination, and minus (iii) the amount of any recovery by Landlord
under the foregoing provisions of this Section 14.3(c) up to the time of payment
of such liquidated damages (but with the amount under this clause (iii) reduced
by any amounts of reimbursement under Section 14.3(a)). The amount under clause
(i) represents a reasonable forecast of the minimum damages expected to occur in
the event of a breach, taking into account the uncertainty, time and cost of
determining elements relevant to actual damages, such as fair market rent, time
and costs that may be required to re-lease the Premises, and other factors.
Liquidated damages for the loss of rent under this paragraph shall not be in
lieu of any claims for reimbursement under Section 14.3(a).

(d) Remedies Cumulative; Jury Waiver; Late Performance. The remedies to which
Landlord may resort under this Lease, and all other rights and remedies of
Landlord are cumulative, and any two or more may be exercised concurrently or in
such order as Landlord may from time to time elect, except where this Lease
specifically provides otherwise. In addition to the other remedies expressly
provided in this Lease, Landlord shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants, conditions or provisions of this Lease by Tenant or to a decree
compelling specific performance of any such covenants, conditions or provisions.
Nothing in this Lease shall limit the right of Landlord to prove and obtain in
proceedings for bankruptcy or insolvency an amount equal to the maximum allowed
by any statute or rule of law in effect at the time, but not to exceed the
limitations set forth in this Section 14.3; provided that Tenant agrees that the
fair value for occupancy of all or any part of the Premises occupied by Tenant
under such proceedings at all times shall never be less than the Base Rent and
all Additional Rent payable from time to time. Tenant shall also indemnify and
hold Landlord harmless, in the manner provided in Section 9.2, if Landlord, by
reason of any bankruptcy, insolvency, receivership, or similar proceeding
involving Tenant, any guarantor of this Lease, or any other their respective
Related Entities, Transferees, or other party under or through Tenant shall
become or be made a party to any claim or action necessary to protect Landlord’s
interest under this Lease in a bankruptcy proceeding, or other proceeding under
Title 11 of the United States Code, as amended. LANDLORD AND TENANT WAIVE TRIAL
BY JURY IN ANY ACTION TO WHICH THEY ARE PARTIES, and further agree that any
action arising out of this Lease (except an action for possession by Landlord,
which may be brought in whatever manner or place provided by law) shall be
brought in the Trial Court, Superior Court Department, in the county where the
Premises are located.

(e) Waivers; Accord and Satisfaction. No consent by Landlord or Tenant to any
act or omission that otherwise would be a default shall be construed to permit
other similar acts or omissions. Neither party’s failure to seek redress for
violation or to insist upon the strict performance of any covenant, nor the
receipt by Landlord of Rent with knowledge of any breach of covenant, shall be
deemed a consent to or waiver of such breach. No breach of covenant shall be
implied to have been waived unless such waiver is in writing, signed by the
party benefiting from such covenant and delivered to the

 

55



--------------------------------------------------------------------------------

other party; and no acceptance by Landlord of a lesser sum than the Rent due
shall be deemed to be other than on account of the earliest installment of such
Rent. No endorsement or statement on any check or in any letter accompanying any
check or payment shall be deemed an accord and satisfaction; and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such installment or pursue any other right or remedy. The
acceptance by Landlord of any Rent following the giving of any default and/or
termination notice shall not be deemed a waiver of such notice. Tenant shall not
interpose any counterclaim or counterclaims (other than compulsory counterclaims
that would be lost if not interposed) in a summary proceeding or in any action
based on non-payment of Rent, it being agreed that Tenant shall not be deemed to
have waived any such claims (other than compulsory counterclaims) that are not
so interposed.

(f) Landlord’s Right to Cure. If Tenant fails to perform any covenant within any
applicable notice and/or cure period, and (i) such failure can be cured with the
payment of money or the posting of a bond and is not cured within ten
(10) business days (or five (5) business days in the case of failure to maintain
insurance under Section 7.1) after written notice from Landlord or (ii) such
failure cannot be cured with the payment of money or the posting of a bond and
shall continue (x) for more than thirty (30) days after written notice thereof
from Landlord, provided that such thirty-(30)-day period shall be reasonably
extended if Tenant commences such cure within such thirty(30) days and
thereafter diligently pursues such cure to completion (but in any event shall
not exceed ninety (90) days in the aggregate) or (y) for such shorter time
period as may be required, in Landlord’s reasonable judgment, in cases of
emergency or risk to health or safety or to comply with Applicable Legal
Requirements relating to Hazardous Substances as set forth in Section 9.4, then
Landlord at its option may (without waiving any right or remedy for Tenant’s
non-performance), after giving Tenant not less than ten (10) business days’
prior written notice of Landlord’s intent to exercise its right to undertake
such curative work under this Section 14.3(f) at any time thereafter, perform
the covenant for the account of Tenant, provided that Tenant has not then
effected such cure. Tenant shall, within thirty (30) days after written demand
therefor accompanied by reasonable supporting documentation, reimburse
Landlord’s reasonable, out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred by Landlord in so performing such work or effecting
such cure, as the case may be, as Additional Rent. Notwithstanding any other
provision concerning cure periods, Landlord may cure any non-performance for the
account of Tenant after such notice to Tenant, if any, as is reasonable under
the circumstances if curing prior to the expiration of the applicable cure
period is reasonably necessary to prevent likely material damage to the Premises
or Building or possible injury to persons, or to protect Landlord’s interest in
the Premises or Building.

14.4. Late Charge. Tenant acknowledges that, if any Recurring Monthly Rent is
not paid when due under the provisions of this Lease, Landlord shall incur
unanticipated costs, which shall be extremely difficult to ascertain exactly.
Such costs include processing and accounting charges, together with late charges
that may be imposed on Landlord by any mortgage on the Property. Accordingly, if
Landlord does not receive payment of any Recurring Monthly Rent on or before its
due date, Tenant shall pay Landlord a late charge equal to four percent (4%) of
the overdue amount; provided, however, that such late charge shall not apply to
the first late payment of Recurring Monthly Rent occurring in any
twelve-(12)-month period if Tenant makes such payment of such Recurring Monthly
Rent within five (5) business days after its due date, and such grace period
shall not thereafter apply to any subsequent late payment of any Recurring
Monthly Rent in such twelve-(12)-month period. The parties agree that this late
charge represents a fair and reasonable estimate of the costs Landlord shall
incur by reason of Tenant’s delay or failure to pay the Recurring Monthly Rent
when due. Payment of the late charge shall not cure Tenant’s payment default or
prevent Landlord from exercising other rights and remedies.

 

56



--------------------------------------------------------------------------------

14.5. Interest. Any Rent (whether Recurring Monthly Rent or other Additional
Rent) that is not paid when due under the provisions of this Lease shall bear
interest from the date due until the date paid at the annual rate (the “Default
Rate”) equal to the greater of (a) ten percent (10%) per annum or (b) the prime
rate of interest from time to time published by the Wall Street Journal (or its
successor) plus four percent (4%) per annum, provided that, if such Default Rate
should exceed the rate permitted by applicable law, the Default Rate shall be
reduced to the rate legally permitted. Payment of such interest shall not cure
Tenant’s payment default or prevent Landlord from exercising other rights and
remedies. Notwithstanding the foregoing, no interest under this Section 14.5
shall accrue for the first late payment of Rent occurring in any
twelve-(12)-month period if Tenant makes such payment of Rent within five
(5) business days after its due date, and such grace period shall not thereafter
apply to any subsequent late payment of Rent in such twelve-(12)-month period.

14.6. Lease Security.

(a) Letter of Credit. Concurrently with the execution and delivery of this
Lease, Tenant shall provide to Landlord a clean, irrevocable letter of credit as
security for the performance of the obligations of Tenant hereunder, subject to
the terms and conditions set forth in this Section 14.6 (together with any
renewal or replacement thereof in accordance herewith, the “Letter of Credit”),
in the initial amount specified therefor in Section 1.7 (the “Initial LC
Amount”). Any Letter of Credit delivered hereunder shall comply with the
requirements of Exhibit G attached hereto and incorporated by reference herein.
The Initial LC Amount, as the same may be reduced pursuant to Section 14.6(b)
below, is referred to herein as the “LC Amount.”

(b) Letter of Credit Reduction. If, as of the LC Reduction Date (as defined
below), (i) Landlord has not previously drawn on the Letter of Credit
(excluding, for the avoidance of doubt, a draw made in violation of the terms
and conditions of Exhibit G attached hereto), (ii) an Event of Default does not
then exist under the Lease (and no event or condition then exists which with
notice and the passage of time would give rise to such a default, provided that
if Tenant timely cures such failure or breach within applicable notice and cure
periods under the Lease, such cure shall be deemed to satisfy the provisions of
this parenthetical with respect to such failure or breach), and (iii) Tenant has
performed the TI Work and obtained a certificate of occupancy for the entire
Premises under Exhibit B, has commenced occupancy of the Premises, and has not
assigned the Lease or entered into one or more subleases for more than fifty
percent (50%) of the Premises in the aggregate (other than pursuant to a
Permitted Transfer under Section 13.2) (collectively, the “LC Reduction
Conditions”), then on the LC Reduction Date the amount of the Letter of Credit
shall be reduced to an amount equal to one third (1/3) of the product of (x) the
number of square feet of Initial Premises RSF (as the same may have been
increased for the penthouse level space, if any, as provided in Section 1.4
above) and (y) $92.00 per RSF) (the “Adjusted LC Amount”). Upon Tenant’s request
after the LC Reduction Date, Landlord shall provide such confirmation or
acknowledgement as Tenant may reasonably request to effect such reduction of the
Letter of Credit to the Adjusted LC Amount; provided that at the time such
reduction of the LC Amount is requested by Tenant the LC Reduction Conditions
continue to be satisfied

As used herein, the “LC Reduction Date” shall mean the earlier to occur of
(A) the first day of the third (3rd) Lease Year or (B) the occurrence of a
Qualifying Capital Event (as defined below). A “Qualifying Capital Event” shall
mean a capital event occurring after the Lease Date pursuant to which Tenant has
raised net proceeds of at least $250,000,000, as evidenced by Tenant’s delivery
evidence reasonably satisfactory to Landlord that Tenant has closed on such
Qualifying Capital Event. For the avoidance of doubt, the $250,000,000 in net
proceeds required to satisfy such Qualifying Capital Event shall not include,
and shall be in excess of, the $350,000,000 in prior commitments by Tenant’s
investors, regardless of whether portions thereof are funded before or after the
Lease Date or otherwise replaced.

 

57



--------------------------------------------------------------------------------

(c) Financial Reporting. Tenant represents and warrants to Landlord that, as of
the Lease Date, (1) Tenant is a Delaware limited liability company that directly
or indirectly owns all or substantially all of the business and assets of
Tenant, (2) the financial statements for Tenant provided to Landlord prior to
the execution of this Lease are true and complete in all material respects as of
the date of such financial statements, and (3) there has been no material
adverse change in the financial condition of Tenant between the date of such
financial statements and the Lease Date. Within thirty (30) days after
Landlord’s request from time to time (which request may be made by Landlord from
time to time in connection with a proposed sale or financing of the Property or
any interest therein and otherwise not more than once per year), Tenant shall
provide Landlord with a copy of the financial statements for Tenant for the most
recently ended calendar quarter and the most recently ended calendar year, which
may be audited or unaudited. Such financial statements shall evidence the net
worth and financial condition of Tenant, shall include a balance sheet, income
statement, statement of cash flows, and statement of equity, and, if not audited
by a certified public accountant, shall be certified by Tenant’s chief financial
officer. In addition, if requested by Landlord, Tenant will provide to Landlord
a copy of the most recent audited financial statement (if any) for Tenant, but
only if Tenant has otherwise produced such an audited financial statement.
Landlord shall maintain as confidential any non-public information set forth in
the financial statements provided hereunder, subject to the requirements of
applicable law and the reasonable requirements of current or prospective
lenders, purchasers, or investors in the Property, in accordance with a
non-disclosure or confidentiality agreement in substantially the form used by
the parties for the Tenant financial statements provided to Landlord prior to
the Lease Date or otherwise in a commercially reasonable form. Notwithstanding
the foregoing, the obligations to provided financial statements under this
Section 14.6(c) shall not apply for so long as Tenant is a public company for
which audited financial statements are publicly available.

14.7. Other Remedies. Without limiting any other right or remedy of Landlord
hereunder, in the event of a breach or default of any covenant or obligation
hereunder on the part of Tenant’s to perform, including without limitation,
Tenant’s maintenance obligations, Landlord may seek injunctive relief for such
breach or default of Tenant’s obligations under this Lease.

14.8. Holdover. If Tenant (or anyone claiming through Tenant) shall remain in
occupancy of the Premises or any part thereof after the expiration or earlier
termination of the Term, then, without limiting Landlord’s other rights and
remedies, the person remaining in possession shall be deemed a tenant at
sufferance, and Tenant shall thereafter pay to Landlord monthly rent (pro-rated
for such portion of any partial month as Tenant shall remain in possession) at a
rate equal to 125% for up to the first thirty (30) days of such holdover (and
150% for any holdover period thereafter) of the greater of (a) the Base Rent
applicable to the Premises during the last monthly period immediately preceding
such expiration or termination or (b) the fair market rent for the Premises (on
a so-called “triple net” basis), in each case with all Additional Rent also
payable as provided in this Lease. The foregoing provisions shall not serve as
permission for Tenant or anyone claiming by, through, or under Tenant to
holdover, nor serve to extend the Term (although Tenant shall remain bound to
comply with all provisions of this Lease until Tenant vacates the Premises), and
Landlord shall have the right at any time after the expiration or earlier
termination of this Lease to enter and possess the Premises and remove all
property and persons therefrom or to require Tenant to surrender possession of
the Premises as provided in this Lease upon the expiration or earlier
termination of the Term. If, within sixty (60) days after the expiration or
earlier termination of this Lease, Tenant fails to vacate and surrender the
Premises as required under this Lease, Tenant shall indemnify, defend and hold
harmless Landlord from all costs, loss, expense or liability directly and
proximately arising from such failure, including, without limitation, claims
made by any succeeding tenant and real estate brokers’ claims and attorneys’
fees. If so requested by Tenant by written notice given to Landlord within
twelve (12) months prior to the last day of the Term (as it may have been
extended), Landlord shall advise Tenant whether all or part of the Premises has
been leased with respect to the period following such expiration date. No
acceptance by Landlord of any Rent during or for any period following the
expiration or termination of this Lease shall operate or be construed as an
extension or renewal of this Lease. The provisions of this Section 14.8 shall
survive the termination or earlier expiration of this Lease.

 

58



--------------------------------------------------------------------------------

ARTICLE 15.

PROTECTION OF LENDERS

15.1. Subordination and Superiority of Lease. Tenant agrees that this Lease and
the rights of Tenant hereunder will be subject and subordinate to any lien of
the holder of any future mortgage, and to the rights of any lessor under any
ground or improvements lease, of the Building or the Property (all mortgages and
ground or improvements leases of any priority are collectively referred to in
this Lease as a “mortgage,” and the holder or lessor thereof from time to time
as a “mortgagee”), and to all advances and interest thereunder and all
modifications, renewals, extensions and consolidations thereof, subject to and
in accordance with the following terms and provisions. Concurrently with the
execution and delivery of this Lease, Landlord shall provide a written,
recordable subordination, non-disturbance and attornment agreement (an “SNDA”)
from the existing mortgagee for the Property in the form attached as Exhibit J,
which is in a form reasonably acceptable to Tenant. With respect to any future
mortgagee, if and for so long as there is no Event of Default, Tenant’s
obligation to subordinate this Lease under the first sentence of this
Section 15.1 to any future mortgage shall be conditioned on such future
mortgagee providing an SNDA that is either (i) substantially in the form
attached as Exhibit J or (ii) in such mortgagee’s substantially equivalent form
or other commercially reasonable form of SNDA; provided that Tenant shall pay to
Landlord or the applicable mortgagee all reasonable administrative fees and
expenses (including reasonable attorneys’ fees) incurred in connection with any
request, if any, by Tenant to make changes to such substantially equivalent or
other commercially reasonable form of SNDA. Tenant shall not be required to
enter into any SNDA for, and this Lease shall not be subordinate to, any junior
mortgage where a mortgagee having priority over such junior mortgage has
prohibited execution of a further SNDA in any agreement with Tenant and has not
consented to Tenant so executing a SNDA with respect to such junior mortgage.
Notwithstanding the foregoing, Tenant agrees that any present or future
mortgagee may at its option unilaterally elect to subordinate, in whole or in
part and by instrument in form and substance satisfactory to such mortgagee
alone, the lien of its mortgagee (or the priority of its ground lease) to some
or all provisions of this Lease.

Tenant agrees that this Lease shall survive the merger of estates of any ground
or improvements lessor and lessee, if any. Until a mortgagee (either superior or
subordinate to this Lease) forecloses Landlord’s equity of redemption (or
terminates or succeeds to a new lease in the case of a ground or improvements
lease) no mortgagee shall be liable for failure to perform any of Landlord’s
obligations (and such mortgagee shall thereafter be liable only after it
succeeds to and holds Landlord’s interest and then only as limited herein).
Tenant shall, if requested by Landlord or any mortgagee, give notice of any
alleged non-performance on the part of Landlord to any such mortgagee, provided
that an address for such mortgagee has been designated to Tenant in writing, and
Tenant agrees that such mortgagee shall have a separate, consecutive reasonable
cure period of no less than thirty (30) days (to be reasonably extended in the
same manner Landlord’s cure period is to be extended and for such additional
periods as is necessary to allow such Mortgagee to take possession of the
Property) following Landlord’s cure period during which such mortgagee may, but
need not, cure any non-performance by Landlord. The agreements in this Lease
with respect to the rights and powers of a mortgagee constitute a continuing
offer to any person that may be accepted by taking a mortgage (or entering into
a ground or improvements lease) of the Premises. This Section 15.1 shall be
self-operative, but in confirmation thereof, Tenant shall execute and deliver
the SNDA in the form of Exhibit J or in such other substantially equivalent form
as such mortgagee may reasonably request.

15.2. Attornment. If Landlord’s interest in the Property is acquired by
mortgagee or purchaser at a foreclosure sale, Tenant shall, at the election of
such mortgagee or purchaser (except as may be required pursuant to any
applicable SNDA then in effect as required under Section 15.1 above) and subject
to the provisions of Section 15.1, attorn to the transferee of or successor to
Landlord’s interest in the Property and recognize it as Landlord under this
Lease. Tenant waives the protection of any statute or

 

59



--------------------------------------------------------------------------------

rule of law which gives Tenant any right to terminate this Lease or surrender
possession of the Premises upon the transfer of Landlord’s interest. Upon such
attornment, this Lease shall continue in full force and effect as a direct lease
between the mortgagee and Tenant upon all of the terms, conditions and covenants
as are set forth in this Lease, except that the mortgagee shall not (except as
may be required pursuant to the terms and conditions of any applicable SNDA then
in effect under Section 15.1 above) be (i) liable in any way to Tenant for any
act or omission, neglect or default on the part of Landlord under this Lease
(nothing in this clause (i) being deemed to relieve any mortgagee succeeding to
the interest of Landlord hereunder of its continuing obligations as landlord
under this Lease from and after the date of such succession), (ii) responsible
for any monies owing by or on deposit with Landlord to the credit of Tenant
(except to the extent any such deposit is actually received by such mortgagee),
(iii) subject to any counterclaim or setoff which theretofore accrued to Tenant
against Landlord, (iv) bound by any amendment or modification of this Lease
subsequent to such mortgage, or by any previous prepayment of Rent for more than
one (1) month, which was not approved in writing by the mortgagee, or bound by
or liable for any representations made by Landlord, (v) liable beyond
mortgagee’s interest in the Property, (vi) responsible for the performance of
any work to be done by the Landlord under this Lease to render the Premises
ready for occupancy by the Tenant or the payment of the TI Allowance, or
(vii) required to remove any person occupying the Premises or any part thereof,
except if such person claims under the mortgagee.

15.3. Rent Assignment. If from time to time Landlord assigns this Lease or the
rents payable hereunder to any mortgagee, whether such assignment is conditional
in nature or otherwise, such assignment shall not be deemed an assumption by the
assignee of any obligations of Landlord; but, subject to the limitations herein
including Section 15.1 and 16.4, the assignee shall be responsible only for
non-performance of Landlord’s obligations that occur after it succeeds to, and
only during the period it holds possession of, Landlord’s interest in the
Property after foreclosure or voluntary deed in lieu of foreclosure, subject to
the provisions of Section 15.2 above.

15.4. Other Instruments. The provisions of this Article 15 shall be
self-operative; nevertheless, Tenant agrees to execute, acknowledge and deliver
any subordination, attornment or priority agreements conforming to the
provisions of this Article 15 from time to time requested by Landlord or any
mortgagee within ten (10) business days after written request. Without
limitation, where Tenant in this Lease has agreed to indemnify or otherwise make
covenants for the benefit of Landlord’s mortgagee, such agreements are for the
benefit of such mortgagee as third party beneficiaries; and at the request of
Landlord or such mortgagee, Tenant from time to time will confirm such matters
in a confirmatory instrument, in a commercially reasonable form consistent with
the provisions of this Lease, directly with such mortgagee.

15.5. Estoppel Certificates. Within ten (10) business days after request by a
party to this Lease, the other party shall execute, acknowledge and deliver a
written statement certifying: (i) that none of the terms or provisions of this
Lease has been changed (or if they have been changed, stating how); (ii) that
this Lease has not been canceled or terminated; (iii) the last date of payment
of Base Rent and other charges and the time period covered; (iv) that to the
knowledge of the party executing the certificate, the party requesting such
certificate is not in default under this Lease (or, if in default, describing it
in reasonable detail); and (v) such other information with respect this Lease as
may be reasonably requested or which any prospective purchaser or encumbrancer
of the Property may reasonably require. Any certificate delivered under this
Section 15.5 by Tenant shall be for the benefit of Landlord and specified third
parties and their respective successors and assigns. The party receiving any
such statement may deliver the statement to any such prospective purchaser or
encumbrancer, which may rely conclusively upon such statement as true and
correct.

 

60



--------------------------------------------------------------------------------

ARTICLE 16.

MISCELLANEOUS PROVISIONS

16.1. Landlord’s Consent. Subject to the limitations expressly set forth in this
Lease, Tenant shall pay to Landlord, as Additional Rent, all reasonable
out-of-pocket third-party fees and expenses incurred in connection with any act
or request by Tenant that requires Landlord’s consent or approval under this
Lease during the Term. The provisions of this Section 16.1 shall not apply to
any matters arising under the Work Letter attached hereto as Exhibit B.

16.2. Landlord’s Default. Tenant shall give notice of Landlord’s failure to
perform any of its obligations under this Lease to Landlord and any mortgagee
whose name and address have been given to Tenant. Landlord shall not be in
default under this Lease unless Landlord (or such mortgagee or beneficiary)
fails to cure such non-performance within thirty (30) days after receipt of
Tenant’s notice, provided that, if such non-performance requires more than
thirty (30) days to cure, such period shall be reasonably extended in the case
of any such non-performance that cannot be cured by the payment of money where
such non-performance can be cured (but in any event shall not exceed 180 days in
the aggregate) and Landlord begins promptly within said thirty (30) day period
and thereafter diligently completes the cure. In addition to the other remedies
expressly provided in this Lease, Tenant shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants, conditions or provisions of this Lease by Landlord or to a decree
compelling specific performance of any such covenants, conditions or provisions.
No termination remedy that is not expressly set forth in this Lease for any
breach or failure by Landlord to perform any obligation under this Lease shall
be implied or applicable as a matter of law.

16.3. Quiet Enjoyment. Landlord agrees that, so long as no Event of Default has
occurred and is then continuing, Tenant shall lawfully and quietly hold, occupy
and enjoy the Premises during the Term of this Lease without disturbance by
Landlord or by any person claiming through or under Landlord, subject to the
terms of this Lease. The foregoing covenant shall be in lieu of any so-called
covenant of quiet enjoyment implied or available under applicable statutory or
common law.

16.4. Limitations on Liability.

(a) Landlord’s Interest in the Property. Tenant agrees that Landlord shall be
liable only for breaches of its covenants occurring while it is owner of the
Property. Upon any sale or transfer of Landlord’s interest in the Property
(including the transfer of the Letter of Credit or cash security deposit to the
transferee as provided in Exhibit G), the transferor Landlord (including any
mortgagee whose mortgage is discharged in connection with such sale or transfer)
shall be freed of any liability or obligation thereafter arising and,
thereafter, Tenant shall look solely to the transferee Landlord as aforesaid for
satisfaction of such liability or obligation thereafter arising. Tenant (and any
person acting under or through Tenant) agrees to look solely to Landlord’s
interest from time to time in the Property, including the rents, insurance
proceeds and condemnation proceeds therefrom, for satisfaction of any claim
against Landlord. (For the avoidance of doubt, nothing in the preceding sentence
shall derogate from the obligations under Exhibit G with respect to the
application or return of the Letter of Credit or any cash security deposit, if
any, from time to time held by Landlord thereunder.) No owner, trustee,
beneficiary, partner, member, manager, agent, or employee of Landlord (or of any
mortgagee or any lender or ground or improvements lessor) nor any person acting
under any of them shall ever be personally or individually liable to Tenant or
any person claiming under or through Tenant for or on account of any default by
Landlord or failure by Landlord to perform any of its obligations hereunder, or
for or on account of any amount or obligations that may be or become due under
or in connection with this Lease or the Premises; nor shall it or they ever be
answerable or liable in any equitable judicial proceeding or order beyond the
extent of their interest in the Property. No deficit capital account of any
member or partner of Landlord shall be deemed to be a liability of such member
or partner or an asset of Landlord.

 

61



--------------------------------------------------------------------------------

(b) No Indirect or Consequential Damages. Notwithstanding anything herein to the
contrary, in no event shall either party hereunder ever be liable to the other
party hereunder for indirect or consequential damages (including loss of
revenue, profits, or data); provided, however, that the parties acknowledge and
agree that Tenant’s liability to Landlord under Sections 9.4 or 10.6 or for any
Default by Tenant arising under Section 14.1(f), for any holdover by Tenant
under Section 14.8, or for any other remedies expressly set forth in
Section 14.3(a), (b), and (c) of this Lease shall be deemed to constitute direct
damages and shall not be deemed to constitute indirect or consequential damages
for purposes of this Section 16.4(b).

16.5. Notices. All notices, requests and other communications required under
this Lease shall be in writing, addressed as specified in Section 1.12, and
shall be (i) personally delivered, (ii) sent by certified mail, return receipt
requested, postage prepaid, or (iii) delivered by a national overnight delivery
service that maintains delivery records. All notices shall be effective upon
delivery (or refusal to accept delivery). Either party may change its notice
addresses under Section 1.12 upon written notice to the other party. Notices
under this Lease may be given by counsel for either party.

16.6. Notice of Lease. Neither Landlord nor Tenant shall record this Lease.
Either Landlord or Tenant may require that a statutory notice of lease executed
by both parties be recorded with respect to this Lease substantially in the form
of Notice of Lease attached hereto as Exhibit I. In the event that any rights
under this Lease shall expire, lapse, or be terminated in accordance with the
applicable terms set forth herein (or any rights shall be added or otherwise be
modified), then upon the request of either party, Landlord and Tenant shall
execute and deliver a recordable amendment to such Notice of Lease evidencing
the expiration, lapse, or other applicable termination (or such addition to or
modification of) such rights.

16.7. Corporate Authority. Tenant warrants and represents that (a) Tenant is
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which such entity was organized; (b) Tenant has the authority to
own its property and to carry on its business as contemplated under this Lease;
(c) Tenant has duly executed and delivered this Lease; (d) the execution,
delivery and performance by Tenant of this Lease (i) are within the powers of
Tenant, (ii) have been duly authorized by all requisite action, (iii) will not
violate any provision of law or any order of any court or agency of government,
or any agreement or other instrument to which Tenant is a party or by which it
or any of its property is bound, and (iv) will not result in the imposition of
any lien or charge on any of Tenant’s property, except by the provisions of this
Lease; and (e) this Lease is a valid and binding obligation of Tenant in
accordance with its terms. This warranty and representation shall survive the
termination of the Term.

Landlord represents and warrants that (a) Landlord is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which such
entity was organized; (b) Landlord has the authority to own its property and to
carry on its business as contemplated under this Lease; (c) Landlord has duly
executed and delivered this Lease; (d) the execution, delivery and performance
by Landlord of this Lease (i) are within the powers of Landlord, (ii) have been
duly authorized by all requisite action, (iii) will not violate any provisions
of law or any order of any court or agency of government, or any agreement or
other instrument to which Landlord is a party or by which it or any of its
property is bound, and (iv) will not result in the imposition of any lien or
charge on any of Landlord’s property, except by the provisions of this Lease;
and (e) this Lease is a valid and binding obligation of Landlord in accordance
with its terms. This warranty and representation shall survive the termination
of the Term.

 

62



--------------------------------------------------------------------------------

16.8. Joint and Several Liability. If more than one party signs this Lease as
Tenant, they shall be jointly and severally liable for all obligations of
Tenant.

16.9. Force Majeure. Except where Force Majeure (as defined below) is expressly
excluded elsewhere in this Lease, if a party cannot perform any of its
obligations due to an event of Force Majeure (other than the inability to pay
Rent when due), the time provided for performing such obligations shall be
extended by a period of time equal to the duration of the events (provided that,
for the avoidance of doubt, any such extension shall not affect the applicable
period for which Tenant may be entitled to rent abatement under the provisions
of Section 10.3(e) or Section 12.1(c), as the case may be). “Force Majeure”
shall mean any cause that is beyond the reasonable control of a party and beyond
the reasonable control of such party’s contractors, consultants or other agents
or representatives, including acts of God; fire, explosion or other casualty;
strikes, lockouts, labor disputes, labor shortages or material shortages; acts
of terrorism or war; acts of public enemy; riots or civil disobedience;
governmental acts or orders (as distinguished from inability to obtain permits
in the ordinary course); blackouts or power shortages; epidemics; landslides;
earthquakes; hurricanes and/or tornadoes; and floods.

16.10. Limitation of Warranties. Landlord and Tenant expressly agree that, other
than those warranties expressly set forth in this Lease, there are and shall be
no implied warranties of merchantability, habitability, suitability, fitness for
a particular purpose or of any other kind arising out of this Lease.

16.11. Brokers. Tenant represents and warrants to Landlord that Tenant has not
authorized, retained, or employed, or acted by implication to authorize, retain,
or employ, any real estate broker, salesman, or other person (other than the
Broker named in Section 1.13) to act for it or on its behalf in connection with
this Lease so as to cause the other party to be responsible for the payment of a
brokerage commission. Landlord represents and warrants to Tenant that Landlord
has not authorized, retained, or employed, or acted by implication to authorize,
retain, or employ, any real estate broker or salesman or other person to act for
it or on its behalf in connection with this Lease so as to cause the other party
to be responsible for the payment of a brokerage commission. Landlord shall pay
to the Broker the commission due with respect to this Lease in accordance with
and subject to the terms and conditions set forth in a separate agreement.
Subject to and without limiting Landlord’s obligations under the preceding
sentence, Landlord and Tenant shall each indemnify, defend, and hold the other
party harmless from and against any and all claims by any real estate broker or
salesman or other person whom the indemnifying party authorized, retained, or
employed, or acted by implication to authorize, retain, or employ, to act for
the indemnifying party in connection with this Lease (provided that Tenant shall
not be required to indemnify Landlord for the payment due to Broker for this
Lease under the preceding sentence). The provisions of this Section shall
survive the expiration of the Term or any earlier termination of this Lease.

16.12. Applicable Law and Construction. This Lease may be executed in one or
more counterpart signature pages (all of which when signed shall constitute a
single agreement), shall be construed as a sealed instrument, and shall be
governed exclusively by the provisions hereof and by the laws of The
Commonwealth of Massachusetts without regard to principles of choice of law or
conflicts of law. An electronic, digital, or facsimile signature to this Lease
shall be sufficient to prove the execution by a party. If any provisions shall
to any extent be invalid, the remainder shall not be affected. Other than
contemporaneous instruments executed and delivered of even date, if any, this
Lease contains all of the agreements between Landlord and Tenant relating in any
way to the Premises and supersedes all prior agreements and dealings between
them. There are no oral agreements between Landlord and Tenant relating to this
Lease or the Premises. This Lease may be amended only by instrument in writing
executed and delivered by both Landlord and Tenant. The provisions of this Lease
shall bind Landlord and Tenant and their respective successors and assigns, and
shall inure to the benefit of Landlord and its successors and assigns and of
Tenant and its permitted successors and assigns, subject to Article 13. The

 

63



--------------------------------------------------------------------------------

titles are for convenience only and shall not be considered a part of this
Lease. This Lease shall not be construed more strictly against one party than
against the other merely by virtue of the fact that it may have been prepared
primarily by counsel for one of the parties, it being recognized that both
Landlord and Tenant have contributed substantially and materially to the
preparation of this Lease. If Tenant is granted any extension or other option,
to be effective the exercise (and notice thereof) shall be unconditional; and if
Tenant purports to condition the exercise of any option or to vary its terms in
any manner, then the purported exercise shall be ineffective. The enumeration of
specific examples of a general provision shall not be construed as a limitation
of the general provision, and the use of “including” shall be deemed to mean
“including without limitation”. Unless a party’s approval or consent is required
by the express terms of this Lease not to be unreasonably withheld, such
approval or consent may be withheld in the party’s sole discretion. The
submission of a form of this Lease or any summary of its terms shall not
constitute an offer by Landlord to Tenant; but a leasehold shall only be created
and the parties bound when this Lease is executed and delivered by both Landlord
and Tenant. Nothing herein shall be construed as creating the relationship
between Landlord and Tenant of principal and agent, or of partners or joint
venturers, or any relationship other than landlord and tenant. This Lease and
all consents, notices, approvals and all other related documents may be
reproduced by any party by any electronic means or by facsimile, photographic,
microfilm, microfiche or other reproduction process and the originals may be
destroyed; and each party agrees that any reproductions shall be as admissible
in evidence in any judicial or administrative proceeding as the original itself
(whether or not the original is in existence and whether or not reproduction was
made in the regular course of business), and that any further reproduction of
such reproduction shall likewise be admissible. If any payment in the nature of
interest provided for in this Lease shall exceed the maximum interest permitted
under controlling law, as established by final judgment of a court, then such
interest shall instead be at the maximum permitted interest rate as established
by such judgment.

16.13. Project Documents. This Lease, and Tenant’s rights hereunder, are and
shall be subject and subordinate to the Project Documents, subject to and in
accordance with the provisions of this Lease. Tenant acknowledges and agrees
that the Project Developer (as defined in Exhibit C), or its affiliates or other
parties, are currently undertaking or may hereafter from time to time undertake
renovations and/or construction for different phases of the Project pursuant to
the Project Documents. For avoidance of doubt, in connection therewith, Tenant
acknowledges and agrees that the Project Developer, for itself and for its
affiliates and its successors or assigns in respect of any phase of the Project
(collectively, the Project Developer and such other parties being referred to as
the “Project Developer Parties”), expressly reserve the right from time to time
in connection with any future development, redevelopment, alteration,
improvement, operation, and maintenance of the Project (i) to amend the Project
Site Plan, any Master Plan Permits, or any other Project Documents (each as
defined in Exhibit C), (ii) to subject the Project Land or any portion thereof
to easements for the construction, reconstruction, alteration, improvement,
operation, repair or maintenance of elements thereof, for access and egress, for
parking, for the installation, maintenance, repair, replacement or relocation of
utilities serving the Project and to subject the Project Land to such other
rights, agreements, and covenants for such purposes as the applicable Project
Developer Parties may determine, and/or (iii) to undertake work pursuant to any
easement granted pursuant to the foregoing provisions; to shore up the
foundations and/or walls of the Building, other Project buildings, or Project
Common Areas; to erect scaffolding and protective barricades around, within or
adjacent to any Project building or Project Common Areas; and to do any other
act necessary for the safety of the Project Common Areas or the expeditious
completion of such work; provided that in each case such amendments, rights,
agreements, and covenants shall not prevent the use of the Premises for the
Permitted Use as set forth under the terms and conditions of this Lease.

 

64



--------------------------------------------------------------------------------

Landlord’s compliance obligations under the Project Documents with respect to
the initial construction of the Building are set forth in Exhibit B. With
respect to Landlord’s on-going obligations under the Project Documents with
respect to the Building, Landlord shall use commercially reasonable efforts,
consistent with Comparable Mixed-Use Laboratory/Office Buildings, to comply with
the obligations on the part of Landlord that are required to be undertaken by
Landlord under the applicable Project Documents, to the extent that any
non-compliance by Landlord with such obligations would materially adversely
affect Tenant’s use of the Premises for the Permitted Uses under the terms and
conditions of this Lease; provided that Landlord shall not be responsible
hereunder for any non-compliance with the Project Documents arising from the act
or omission of Tenant, any other Building tenant, or any other third party, in
which event such non-compliance shall be the obligation of the applicable party
to comply with the terms or conditions of the applicable Project Documents. This
paragraph shall not apply to matters arising as the result of a fire, casualty,
taking, or other event as to which Article 12 applies.

Tenant expressly acknowledges that one or more other sites on the Project Land
may from time to time hereafter be developed under the Project Documents,
including without limitation other laboratory, office, retail, residential,
and/or mixed-use buildings of similar or different sizes or types and that
construction of such other buildings by the respective owners of such sites may
involve construction activities comparable to those involved in the construction
of the Building and/or other Comparable Mixed-Use Laboratory/Office Buildings.
Tenant hereby expressly disclaims and waives any right, whether implied or
otherwise, for any so-called view easement or for any other restriction or
limitation on the location, size, height, dimensions, materials or use of any
other Project building or (subject to Landlord’s compliance with its obligations
under the preceding grammatical paragraph) Project Common Area now or hereafter
developed on the Project Land or any portion thereof pursuant to the Master Plan
Permits. Tenant hereby agrees and covenants that (subject to Landlord’s
compliance with its obligations under the preceding grammatical paragraph)
neither Tenant nor any Tenant Party acting under or through Tenant shall take
any action, directly or indirectly, to oppose the Project or any portion
thereof, and that neither Landlord nor any Project Developer Parties shall be
liable to Tenant for any compensation or reduction of Rent under this Lease by
reason of inconvenience or annoyance or for loss of business resulting from any
act by Landlord or any Project Developer Parties undertaken in accordance with
the terms and provisions of this Section 16.13 set forth above.

[BALANCE OF PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

[SIGNATURE PAGES FOLLOW]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Lease to be executed as of
the Lease Date set forth above.

 

LANDLORD:

DW PROPCO JK, LLC,

a Delaware limited liability company

By:  

/s/ Robert Mashaal

  Name: Robert Mashaal   Title:   Authorized Person TENANT:

CEREVEL THERAPEUTICS, LLC,

a Delaware limited liability company

By:  

/s/ N. Anthony Coles

  Name: N. Anthony Coles   Title:   Chief Executive Officer

[Signature Page to Lease]



--------------------------------------------------------------------------------

EXHIBIT A-4

TABLE OF BASE RENT FOR INITIAL PREMISES

This Exhibit is attached to and made a part of the Lease (the “Lease”) by and
between DW Propco JK, LLC, a Delaware limited liability company (“Landlord”),
and Cerevel Therapeutics, LLC, a Delaware limited liability company (“Tenant”),
for space in the Building located at 222 Jacobs Street, Cambridge,
Massachusetts. Capitalized terms used but not defined herein shall have the
meanings given in the Lease.

Initial Premises RSF = 59,865 RSF

 

Period

   Base Rent Rate
(per square foot of Initial Premises
RSF per annum)      Annual
Base Rent      Monthly
Base Rent  

Lease Year 1:

   $ 92.00      $ 5,507,580.00      $ 458,965.00  

Lease Year 2:

   $ 94.76      $ 5,672,807.40      $ 472,733.95  

Lease Year 3:

   $ 97.60      $ 5,842,991.62      $ 486,915.97  

Lease Year 4:

   $ 100.53      $ 6,018,281.37      $ 501,523.45  

Lease Year 5:

   $ 103.55      $ 6,198,829.81      $ 516,569.15  

Lease Year 6:

   $ 106.65      $ 6,384,794.71      $ 532,066.23  

Lease Year 7:

   $ 109.85      $ 6,576,338.55      $ 548,028.21  

Lease Year 8:

   $ 113.15      $ 6,773,628.70      $ 564,469.06  

Lease Year 9:

   $ 116.54      $ 6,976,837.56      $ 581,403.13  

Lease Year 10:

   $ 120.04      $ 7,186,142.69      $ 598,845.22  

The annual and monthly Base Rent figures set forth above are for the Initial
Premises on the second (2nd) and first (1st) floors of the Building set forth in
Section 1.4 of the Lease. In the event that the Initial Premises are hereafter
expanded to include a portion of the penthouse level space as set forth in
Section 1.4 of the Lease, the annual and monthly Base Rent figures set forth
above shall be recalculated based on such increased Initial Premises RSF and, in
confirmation thereof, the parties shall execute and deliver a confirmatory
amendment to the Lease evidencing the lease of such portion of the penthouse
level space in accordance with Section 1.4 of the Lease and updating this
Exhibit A-4 to reflect such revised annual and monthly Base Rent amounts for
such increased Initial Premises RSF.



--------------------------------------------------------------------------------

EXHIBIT D-1

EXTENSION OPTIONS

This Exhibit is attached to and made a part of the Lease (the “Lease”) by and
between DW Propco JK, LLC, a Delaware limited liability company (“Landlord”),
and Cerevel Therapeutics, LLC, a Delaware limited liability company (“Tenant”),
for space in the Building located at 222 Jacobs Street, Cambridge,
Massachusetts. Capitalized terms used but not defined herein shall have the
meanings given in the Lease.

1. Extension Options. Tenant shall have two (2) options (each, an “Extension
Option”) to extend the Initial Term, subject to the terms and conditions set
forth in this Exhibit D-1. Each Extension Option shall be for a successive
five-(5)-year extension term (each, an “Extension Term”). The first Extension
Option shall be for the five-(5)-year period commencing at the expiration of the
Initial Term. If Tenant timely exercises the Extension Option for the first
Extension Term, the second Extension Option shall be for the five-(5)-year
period commencing at the expiration of the first Extension Term. Any extension
of the Term shall be applicable to the entire then existing Premises under this
Lease. If Tenant fails timely to exercise any Extension Option, Tenant shall
have no further extension rights hereunder.

Base Rent for the applicable Extension Term shall be paid in accordance with the
terms and conditions of Section 4.3 of the Lease at the rate (per square foot of
Premises RSF per annum) equal to the Fair Market Rent Rate (as defined below)
for the Premises for such Extension Term as determined hereunder (the “Extension
Base Rent Rate”). Except as expressly set forth herein, Tenant’s lease of the
Premises during the applicable Extension Term shall be on all of the terms and
conditions of this Lease that are in effect immediately prior to the
commencement of such Extension Term (including, without limitation, the
obligations to pay Additional Rent for Taxes and Operating Expenses as provided
in Section 4.2 of the Lease for each year of the Extension Term, but excluding
any obligation to provide any tenant improvement allowance with respect to the
Extension Term), provided that Tenant shall have no further option to extend the
Term after the end of the second Extension Term hereunder.

2. Procedures. The procedures for Tenant to exercise each applicable Extension
Option, and for the Extension Base Rent Rate to the applicable Extension Term to
be determined, are as follows:

(a) If Tenant wishes to exercise the Extension Option, Tenant shall so notify
Landlord of Tenant’s exercise of the Extension Option not earlier than the date
that is twenty four (24) months prior to the date the Term is then scheduled to
expire, and not later that the date that is twelve (12) months prior to the date
the Term is then scheduled to expire (the “Outside Exercise Date”). Failure by
Tenant timely to give Landlord a notice under this Paragraph 2(a) shall
constitute an irrevocable waiver of Tenant’s right to extend the Term.

(b) If Tenant timely notifies Landlord under Paragraph 2(a) above of its
exercise of the Extension Option, and if the parties have not thereafter
executed the confirmatory amendment set forth in Paragraph 2(d) below, then
Landlord shall furnish Tenant with Landlord’s estimate of the Extension Base
Rent Rate for the Extension Term on or before the date that is two (2) months
after the Outside Exercise Date.



--------------------------------------------------------------------------------

(c) Within thirty (30) days after Landlord delivers its estimate of the
Extension Base Rent Rate for the Extension Term to Tenant under Paragraph 2(b)
above, Tenant shall deliver to Landlord a notice that either (i) accepts
Landlord’s estimate of the Extension Base Rent Rate for the Extension Term or
(ii) disputes Landlord’s estimate of the Extension Base Rent Rate for the
Extension Term and provides Landlord with Tenant’s estimate of the Extension
Base Rent Rate for the Extension Term. If Tenant timely disputes Landlord’s
estimate of the Extension Base Rent Rate for the Extension Term by giving
Landlord such notice in accordance with Paragraph 2(c)(ii), such dispute shall
be resolved pursuant to Paragraph 4 below. Failure by Tenant timely to give
Landlord a notice under this Paragraph 2(c) shall constitute Tenant’s acceptance
of Landlord’s estimate of the Extension Base Rent Rate for the Extension Term.

(d) If Tenant shall exercise the applicable Extension Option in accordance with
this Exhibit D-1, the provisions of this Exhibit D-1 shall be self-operative,
but upon request by either party after determination of the Extension Base Rent
Rate for the applicable Extension Term in accordance with the provisions hereof,
the parties shall execute an agreement specifying the Extension Base Rent Rate
for the applicable Extension Term and acknowledging the extension of the Term.
In order to be effective, Tenant’s exercise notice under Paragraph 2(a) above
shall be irrevocable and unconditional. Time is of the essence in respect of
Tenant’s exercise of any Extension Option, and any failure by Tenant to timely
exercise the Extension Option as provided above shall be deemed to constitute an
irrevocable waiver by Tenant of such Extension Option.

3. Fair Market Rent Rate. The “Fair Market Rent R ate” shall mean the projected
annual fair market base (meaning “net”) rent for the Premises, determined for a
term coterminous with the applicable Extension Term and under the terms of this
Lease, as though the Premises were in the condition then existing or in such
better condition as the Premises are required to be maintained under the Lease.
In making such determination for the applicable Extension Term hereunder,
reference shall be made to comparable transactions in comparable first-class
laboratory/office buildings in the East Cambridge market, and appropriate
adjustments to the rent rates in such comparable transactions shall be made for
all relevant factors. Fair Market Rent Rate shall be determined as a “net rent”
per RSF of the Premises RSF, consistent with “net rent” structure of this Lease,
i.e., with Tenant paying Additional Rent as provided in Section 4.2 of the
Lease.

4. Arbitration. In the event of a dispute concerning the Fair Market Rent Rate
under Paragraph 2(c)(ii) above, such dispute shall be resolved in accordance
with the following procedure. If such dispute is not resolved by mutual
agreement of the parties within thirty (30) days after Tenant’s notice of such
dispute under Paragraph 2(c)(ii), either party may initiate the arbitration
procedure hereunder by giving notice to the other party (the “Initiating
Notice”). Each of Landlord and Tenant, within twenty (20) days after such
Initiating Notice, shall appoint as an arbitrator a commercial real estate
broker with at least ten (10) years of experience as a commercial real estate
broker for leases in first-class laboratory/office buildings in the East
Cambridge market and shall give notice of such appointment to the other party.
If either Landlord or Tenant shall fail timely to appoint an arbitrator, the
other may apply to the Boston office of the American Arbitration Association
(“AAA”) for appointment of such arbitrator five (5) Business Days after notice
of such failure to the delinquent party if such arbitrator has not then been
appointed. The two arbitrators shall, within ten (10) Business Days after
appointment of the second arbitrator, appoint a third arbitrator who shall be
similarly qualified. If the two arbitrators are unable to agree timely on the
selection of the third, then either arbitrator on behalf of both may request
such appointment from the Boston office of the AAA. The arbitration shall be
conducted in accordance with the commercial arbitration rules of the AAA insofar
as such rules are not inconsistent with the provisions of this Lease (in which
case the provisions of this Lease shall govern). At the commencement of such
hearing, the parties shall simultaneously exchange their final estimates of the
Fair Market Rent Rate hereunder. The arbitrators shall be charged to reach a
majority decision, within thirty (30) days after the appointment of the third
arbitrator, in accordance with the definitions and standards provided in this
Lease, by selecting either of the final estimates of the Fair Market Rent Rate
provided by Landlord and Tenant at the commencement of the hearing. The
arbitrators shall have no authority or jurisdiction to



--------------------------------------------------------------------------------

make any other determination. Each party shall bear the costs of its appointed
arbitrator; all other costs of the arbitration (exclusive of each party’s
witness and attorneys’ fees, which shall be paid by such party) shall be borne
equally by the parties. If the AAA shall cease to provide arbitration for
commercial disputes in Boston, the second or third arbitrator, as the case may
be, shall be appointed by any successor organization providing substantially the
same services, and in the absence of such an organization, by a court of
competent jurisdiction under the arbitration act of the Commonwealth of
Massachusetts. For any period, if any, of the Extension Term during which the
applicable Extension Rent Rate is in dispute hereunder, Tenant shall make
payment on account of the Extension Base Rent Rate at the rate estimated by
Landlord as the Extension Base Rent Rate, and the parties shall adjust for
over-payments or under-payments within thirty (30) days after the decision of
the arbitrators is announced.

5. General Terms. Notwithstanding the foregoing, the applicable Extension Option
shall, at Landlord’s election, be void if, at the time of exercise, (i) an Event
of Default has occurred and is then continuing or (ii) Tenant has assigned the
Lease or entered into one or more subleases for more than fifty percent (50%) of
the Premises in the aggregate (other than pursuant to a Permitted Transfer under
Section 13.2).



--------------------------------------------------------------------------------

CAMBRIDGE CROSSING

222 JACOBS STREET

CAMBRIDGE, MASSACHUSETTS

First Amendment to Lease

Cerevel Therapeutics, LLC

This First Amendment to Lease (this “First Amendment”) is made effective as of
September 1, 2020 (the “Amendment Effective Date”), by and between DW Propco JK,
LLC, a Delaware limited liability company (“Landlord”), and Cerevel
Therapeutics, LLC, a Delaware limited liability company (“Tenant”).

Background

A. Pursuant to that certain Lease dated as of July 3, 2019 between Landlord and
Tenant (the “Original Lease” or the “Existing Lease”), Landlord leased to Tenant
certain premises located on the second (2nd) floor and certain portions of the
first (1st) floor (in each case, as more particularly described in Section 1.4
of the Original Lease as the “Initial Premises” and containing a total of 59,865
RSF in the aggregate for the “Initial Premises RSF” as set forth therein) of the
Building known as 222 Jacobs Street constructed on Parcel JK in a development
project known as Cambridge Crossing, Cambridge, Massachusetts. Capitalized terms
used in this First Amendment (including the Exhibits and Schedules attached
hereto) and not defined herein shall have the meanings set forth in the Existing
Lease. The Existing Lease, as amended hereby, is sometimes referred to herein as
the “Lease.”

B. The parties desire to enter into this First Amendment to provide for Tenant’s
lease of certain ancillary space in the Building, on the terms and conditions
set forth in this First Amendment.

Agreement

NOW, THEREFORE, for value received, Landlord and Tenant hereby agree as follows:

1. Ancillary Space. Landlord hereby agrees to lease to Tenant, and Tenant hereby
agrees to lease from Landlord, the portion of the penthouse level of the
Building (referred to herein as “Ancillary Space No. 1” or the “Ancillary
Space”) containing 1,002 RSF (the “Ancillary Space RSF”) and more particularly
shown in the location outlined on the attached Exhibit A-5 to this First
Amendment, on the terms and conditions set forth in this First Amendment. In
accordance with Section 1.4 of the Original Lease, as a result of Tenant’s lease
of such space hereunder, the “Initial Premises RSF” under the Original Lease
shall be increased to include the Ancillary Space RSF for all purposes of the
Lease (including, without limitation, the calculation of the Base Rent, TI
Allowance, and Letter of Credit amount as provided, and subject to the
provisions, below). In implementation thereof, the defined terms set forth on
Schedule 1 attached to this First Amendment shall replace the corresponding
defined terms originally set forth in Section 1.4 of the Original Lease, and the
following terms shall apply.

(a) Term. The Initial Term, in respect of the Ancillary Space, shall commence on
the Amendment Effective Date for the Initial Premises and shall expire on the
Term Expiration Date for the Initial Premises set forth in Section 1.5 of the
Original Lease. Effective as of the Amendment Effective Date, (i) the Ancillary
Space shall be deemed to be included in the definition of the “Premises” under
Section 1.4 of the Original Lease for all purposes under the Lease (including,
without limitation, in connection with Tenant’s Extension Option under Exhibit
D-1 of the Original Lease), and (ii) the “Premises RSF” under Section 1.4 of the
Original



--------------------------------------------------------------------------------

Lease shall be deemed to be increased to include the Ancillary Space RSF, as
provided on Schedule 1 attached to this First Amendment. The parties hereby
acknowledge and agree that, in accordance with Section 1.5 of the Original
Lease, the Commencement Date occurred on February 17, 2020.

(b) Base Rent. Commencing on the Amendment Effective Date and continuing for the
remainder of the Initial Term, in respect of the Ancillary Space, Tenant
covenants and agrees to pay to Landlord the Base Rent for the Ancillary Space at
the Base Rent rates from time to time applicable to the Initial Premises under
Section 1.6 of the Original Lease. A table of the calculated amounts of annual
and monthly Base Rent for the Initial Premises RSF (as increased to include the
Ancillary Space RSF hereunder) is set forth in Exhibit A-4 attached to this
First Amendment, which shall replace the original table of Base Rent set forth
in Exhibit A-4 attached to the Original Lease, effective as of the Amendment
Effective Date.

(c) Additional Rent. Effective as of the Amendment Effective Date, Tenant’s Pro
Rata Tax Share and Tenant’s Pro Rata Expense Share shall be increased on account
of the Ancillary Space RSF as set forth in Schedule 1 attached hereto, and
Tenant shall pay Additional Rent for Tenant’s Pro Rata Tax Share of Taxes and
for Tenant’s Pro Rata Expense Share of Operating Expenses for the Initial
Premises (as expanded to include the Ancillary Space hereunder) in accordance
with the Lease. Tenant shall pay Additional Rent for services, if any, from time
to time provided to the Ancillary Space in accordance with Paragraph 1(e) below.

(d) Delivery and Condition. Landlord shall permit Tenant access to the Ancillary
Space for purposes of performing TI Work and installing Tenant’s FF&E therein,
all in accordance with Exhibit B and the provisions of the Lease. As of the
Amendment Effective Date, Tenant shall be deemed to have accepted the Ancillary
Space in its “as is” condition. Effective as of the Amendment Effective Date,
the TI Allowance required to be provided by Landlord on account of the Initial
Premises RSF shall be increased by an amount equal to the product of (x) the
Ancillary Space RSF hereunder and (y) $200.00 per RSF in accordance with
Section 1.7 and Exhibit B of the Original Lease; provided, however, until such
time as Tenant delivers to Landlord either an amendment to the Original Letter
of Credit or a replacement Letter of Credit in accordance with Paragraph 1(f)
below, Landlord shall be entitled to withhold disbursement of the portion of the
TI Allowance equal to the LC Increase Amount.

(e) Building Services. During the Term, Landlord shall not be required to
provide any Building Services to the Ancillary Space. Tenant shall be solely
responsible for cleaning and maintaining the Ancillary Space in accordance with
the Lease. To the extent (if any) that Landlord from time to time provides any
services or work to the Ancillary Space, the same shall constitute Additional
Services under Section 10.3(c) of the Original Lease, and Tenant shall pay to
Landlord the costs of such Additional Services as provided therein.

(f) Letter of Credit Amount.

(i) In accordance with Section 1.4 of the Original Lease, the Initial LC Amount
shall be increased to equal a total of $4,199,823.00 (i.e., 75% of the annual
Base Rent for the first Lease Year for the Initial Premises, as expanded to
include the Ancillary Space hereunder), as set forth in Section 1.7 of the
Original Lease. Promptly following the execution and delivery of this First
Amendment, Tenant shall deliver to Landlord either (A) an amendment to the
original Letter of Credit increasing the Letter of Credit by $69,138.00 (the “LC
Increase Amount”) such that the total amount available under the Letter of
Credit (as so amended) is equal

 

- 2 -



--------------------------------------------------------------------------------

to $4,199,823.00, in form reasonably acceptable to Landlord, or (B) a
replacement Letter of Credit in the amount of $4,199,823.00 in a form
substantially consistent with the original Letter of Credit and otherwise
reasonably acceptable to Landlord. Upon Landlord’s receipt of any replacement
Letter of Credit provided under the foregoing clause (B), Landlord shall return
the original Letter of Credit to Tenant.

(ii) The parties acknowledge that in accordance with the Original Lease, if the
LC Reduction Conditions are satisfied as of the LC Reduction Date, Tenant has
the right to reduce the Initial Letter of Credit Amount to the Adjusted LC
Amount as more particularly described in Section 14.6(b) of the Original Lease.
For administrative convenience, notwithstanding anything to the contrary
contained in Paragraph 1(f)(i) above, Tenant shall have the right to delay
providing the amendment to the Original Letter of Credit or replacement Letter
of Credit required under Paragraph 1(f)(i) above until the LC Reduction Date, at
which time, Tenant shall have the right to provide an amendment to the Original
Letter of Credit or a replacement Letter of Credit to reflect the Adjusted LC
Amount (i.e., an amount equal to one third (1/3) of the product of (x) the
number of square feet of the Initial Premises RSF (as increased to include the
Ancillary Space RSF hereunder) and (y) $92.00 per RSF) so long as the LC
Reduction Conditions continue to be satisfied. If, as of the LC Reduction Date,
the LC Reduction Conditions are not satisfied, then Tenant shall provide the
amendment to the Original Letter of Credit or replacement Letter of Credit
required under Paragraph 1(f)(i) above.

(g) Other Terms. Except as provided in this First Amendment, Tenant’s lease of
the Ancillary Space shall be on all of the terms of the Original Lease
applicable to the Initial Premises.

2. Ratification and Confirmation. Except as expressly set forth herein, the
Existing Lease as originally executed is hereby ratified and confirmed and is
acknowledged by the parties to be in full force and effect.

3. General. This First Amendment may be executed in one or more counterpart
signature pages (all of which when signed shall constitute a single agreement),
shall be construed as a sealed instrument, and shall be governed exclusively by
the provisions hereof and by the laws of The Commonwealth of Massachusetts
without regard to principles of choice of law or conflicts of law. An
electronic, digital, or facsimile signature to this First Amendment shall be
sufficient to prove the execution by a party. If any provisions shall to any
extent be invalid, the remainder shall not be affected. Other than
contemporaneous instruments executed and delivered of even date, if any, this
First Amendment contains all of the agreements between Landlord and Tenant
relating in any way to the subject matter hereof and supersedes all prior
agreements and dealings between them with respect thereto. There are no oral
agreements between Landlord and Tenant relating to this First Amendment or the
subject matter hereof. The Lease may further be amended only by instrument in
writing executed and delivered by both Landlord and Tenant. The provisions of
the Lease shall bind Landlord and Tenant and their respective successors and
assigns, and shall inure to the benefit of Landlord and its successors and
assigns and of Tenant and its permitted successors and assigns, subject to
Article 13 of the Original Lease. The titles are for convenience only and shall
not be considered a part of this First Amendment. This First Amendment shall not
be construed more strictly against one party than against the other merely by
virtue of the fact that it may have been prepared primarily by counsel for one
of the parties, it being recognized that both Landlord and Tenant have
contributed substantially and materially to the preparation of this First
Amendment. This First Amendment and all consents, notices, approvals and all
other related documents may be reproduced by any party by any electronic means
or by facsimile, photographic, microfilm, microfiche or other reproduction
process and the originals may be destroyed;

 

- 3 -



--------------------------------------------------------------------------------

and each party agrees that any reproductions shall be as admissible in evidence
in any judicial or administrative proceeding as the original itself (whether or
not the original is in existence and whether or not reproduction was made in the
regular course of business), and that any further reproduction of such
reproduction shall likewise be admissible. This First Amendment shall be deemed
to have been executed and delivered within The Commonwealth of Massachusetts,
and the rights and obligations of Landlord and Tenant shall be construed and
enforced in accordance with, and governed by, the laws of The Commonwealth of
Massachusetts.

[signatures on the attached page]



--------------------------------------------------------------------------------

Executed as of the date first above written.

 

LANDLORD: DW PROPCO JK, LLC, a Delaware limited liability company By:  

/s/ Robert Mashaal

Name:   Robert Mashaal Title:   Authorized Person TENANT: CEREVEL THERAPEUTICS,
LLC, a Delaware limited liability company By:  

/s/ N. Anthony Coles

Name:   N. Anthony Coles Title:   Chief Executive Officer

[signature page for First Amendment to Lease]

 

- 5 -



--------------------------------------------------------------------------------

Schedule 1

First Amendment to Lease to Cerevel Therapeutics, LLC

222 Jacobs Street, Cambridge, Massachusetts

(Parcel JK, Cambridge Crossing)

Revised Defined Terms

As a result of the lease of Ancillary Space No. 1 under the First Amendment to
Lease, by and between Landlord and Tenant, dated as of September 1, 2020 (the “
First Amendment to Lease”), the following defined terms shall replace the
corresponding defined terms originally set forth in Section 1.4 of the Original
Lease effective as of the Amendment Effective Date.

 

Initial Premises:    A portion of the Building consisting of (i) the entire
rentable area of the second (2nd) floor of the Building containing 54,322 RSF
(the “Second Floor Space”), (ii) a portion of the rentable area of the first
(1st) floor of the Building containing 4,632 RSF (the “First Floor Space”),
(iii) a portion of the equipment room located on the first (1st) floor of the
Building containing 911 RSF (the “First Floor Equipment Room), in each case as
shown on the floor plans attached to the Original Lease as Exhibit A-1), and
(iv) a portion of the rentable area of the penthouse level 1 of the Building as
shown on the floor plan attached to the First Amendment to Lease as Exhibit A-5
containing 1,002 RSF (“Ancillary Space No. 1”), and collectively containing a
total of 60,867 RSF in the aggregate for all such portions of the Initial
Premises (the “Initial Premises RSF”). Tenant’s Pro Rata Tax Share:    The
fraction, expressed as a percentage, determined by dividing (x) the Premises RSF
by (y) the Total Building Square Footage. For the avoidance of doubt, based on
the foregoing as of the date hereof (including Ancillary Space No. 1 pursuant to
the First Amendment to Lease), the Tenant’s Pro Rata Tax Share is 14.19% (i.e.,
the Initial Premises RSF, including, for clarity, the Ancillary Space No. 1
pursuant to the First Amendment to Lease, divided by the Total Building Square
Footage originally set forth in Section 1.4 of the Lease), subject to adjustment
as set forth in Section 1.4 of the Lease. Tenant’s Pro Rata Expense Share:   
The fraction, expressed as a percentage, determined by dividing (x) the Premises
RSF by (y) the Lab/Office Portion Square Footage. For the avoidance of doubt,
based on the foregoing as of the date hereof (including Ancillary Space No. 1
pursuant to the First Amendment to Lease), the Tenant’s Pro Rata Expense Share
is 14.78% (i.e., the Initial Premises RSF, including, for clarity, the Ancillary
Space No. 1 pursuant to the First Amendment to Lease, divided by the Lab/Office
Portion Square Footage originally set forth in Section 1.4 of the Lease),
subject to adjustment as set forth in Section 1.4 of the Lease.

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT A-4

REVISED TABLE OF BASE RENT FOR INITIAL PREMISES

This Exhibit is attached to and made a part of the Lease (as amended to date,
the “Lease”) by and between DW Propco JK, LLC, a Delaware limited liability
company (“ Landlord”), and Cerevel Therapeutics, LLC, a Delaware limited
liability company (“ Tenant”), for space in the Building located at 222 Jacobs
Street, Cambridge, Massachusetts. Capitalized terms used but not defined herein
shall have the meanings given in the Lease.

Initial Premises RSF = 59,865 + 1,002 RSF = a total of 60,867 RSF

 

Period

   Base Rent Rate
(per square foot of Initial Premises
RSF per annum)      Annual
Base Rent      Monthly
Base Rent  

Amendment Effective Date – end of Lease Year 1:

   $ 92.00      $ 5,599,764.00      $ 466,647.00  

Lease Year 2:

   $ 94.76      $ 5,767,756.92      $ 480,646.41  

Lease Year 3:

   $ 97.60      $ 5,940,789.63      $ 495,065.80  

Lease Year 4:

   $ 100.53      $ 6,119,013.32      $ 509,917.78  

Lease Year 5:

   $ 103.55      $ 6,302,583.72      $ 525,215.31  

Lease Year 6:

   $ 106.65      $ 6,491,661.23      $ 540,971.77  

Lease Year 7:

   $ 109.85      $ 6,686,411.07      $ 557,200.92  

Lease Year 8:

   $ 113.15      $ 6,887,003.40      $ 573,916.95  

Lease Year 9:

   $ 116.54      $ 7,093,613.50      $ 591,134.46  

Lease Year 10:

   $ 120.04      $ 7,306,421.91      $ 608,868.49  

The annual and monthly Base Rent figures set forth above are for the Initial
Premises on the second (2nd) and first (1st) floors of the Building set forth in
Section 1.4 of the Original Lease, as expanded to include the Ancillary Space on
the penthouse level as set forth in the First Amendment to Lease.

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A-5

ANCILLARY SPACE FLOOR PLAN

This Exhibit is attached to and made a part of the Lease (as amended to date,
the “Lease”) by and between DW Propco JK, LLC, a Delaware limited liability
company (“ Landlord”), and Cerevel Therapeutics, LLC, a Delaware limited
liability company (“ Tenant”), for space in the Building located at 222 Jacobs
Street, Cambridge, Massachusetts. Capitalized terms used but not defined herein
shall have the meanings given in the Lease.

 

LOGO [g33687dsp200.jpg]

Cerevel Therapeutics First Amendment to Lease

 

- 8 -